Exhibit 10.2

$300,000,000

TERM LOAN AGREEMENT

among

DOMINION MIDSTREAM PARTNERS, LP,

as Borrower

QPC HOLDING COMPANY,

as Guarantor

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

ROYAL BANK OF CANADA,

as Administrative Agent

and

MIZUHO BANK, LTD.,

as Syndication Agent

 

 

RBC CAPITAL MARKETS1

and

MIZUHO BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of October 28, 2016

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Computation of Time Periods; Other Definitional Provisions

     17   

1.3

 

Accounting Terms

     17   

1.4

 

Time

     17   

SECTION 2.

 

LOANS

     18   

2.1

 

Commitments

     18   

2.2

 

Method of Borrowing for Loans; Continuation and Conversion

     18   

2.3

 

Funding of Loans

     18   

2.4

 

[Reserved]

     19   

2.5

 

Voluntary Reductions and Termination of Commitments

     19   

2.6

 

Mandatory Termination of Commitments

     19   

2.7

 

Notes

     19   

2.8

 

Incremental Facility

     20   

SECTION 3.

 

PAYMENTS

     21   

3.1

 

Interest

     21   

3.2

 

Voluntary Prepayments

     22   

3.3

 

Payment in Full at Maturity

     22   

3.4

 

Fees

     22   

3.5

 

Place and Manner of Payments

     22   

3.6

 

Pro Rata Treatment

     22   

3.7

 

Computations of Interest and Fees; Interest Rate Limitation

     22   

3.8

 

Sharing of Payments

     23   

3.9

 

Evidence of Debt

     23   

SECTION 4.

 

ADDITIONAL PROVISIONS REGARDING LOANS

     24   

4.1

 

Eurodollar Loan Provisions

     24   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.2

 

Capital Adequacy

     25   

4.3

 

Compensation

     26   

4.4

 

Taxes

     26   

4.5

 

Mitigation; Mandatory Assignment

     29   

SECTION 5.

 

CONDITIONS PRECEDENT

     30   

5.1

 

Conditions to Effective Date

     30   

5.2

 

Conditions to Closing Date

     31   

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

     32   

6.1

 

Organization and Good Standing

     32   

6.2

 

Due Authorization

     33   

6.3

 

No Conflicts

     33   

6.4

 

Consents

     33   

6.5

 

Enforceable Obligations

     33   

6.6

 

Financial Condition; No Material Adverse Effect

     33   

6.7

 

No Default

     33   

6.8

 

Indebtedness

     33   

6.9

 

Litigation

     34   

6.10

 

Taxes

     34   

6.11

 

Compliance with Law

     34   

6.12

 

ERISA

     34   

6.13

 

Government Regulation

     34   

6.14

 

Solvency

     34   

6.15

 

Anti-Corruption Laws and Sanctions; Patriot Act

     34   

6.16

 

Environmental Matters

     35   

6.17

 

Subsidiaries

     35   

6.18

 

Guarantee and Pledge Agreement

     35   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.

 

AFFIRMATIVE COVENANTS

     35   

7.1

 

Information Covenants

     35   

7.2

 

Preservation of Existence and Franchises

     36   

7.3

 

Books and Records

     37   

7.4

 

Compliance with Law

     37   

7.5

 

Payment of Taxes

     37   

7.6

 

Insurance

     37   

7.7

 

Performance of Obligations

     37   

7.8

 

ERISA

     37   

7.9

 

Use of Proceeds

     38   

7.10

 

Audits/Inspections

     38   

7.11

 

Leverage Ratio

     38   

7.12

 

Anti-Corruption Laws and Sanctions

     38   

SECTION 8.

 

NEGATIVE COVENANTS

     39   

8.1

 

Nature of Business

     39   

8.2

 

Consolidation and Merger

     39   

8.3

 

Sale or Lease of Assets

     39   

8.4

 

Limitation on Liens

     40   

8.5

 

Subsidiary Debt

     41   

8.6

 

Fiscal Year

     42   

8.7

 

Use of Proceeds

     42   

8.8

 

Restricted Payments

     42   

8.9

 

Investments

     42   

8.10

 

Transactions with Affiliates

     43   

8.11

 

Restrictions on Activities of the Guarantor

     43   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.

 

EVENTS OF DEFAULT

     44   

9.1

 

Events of Default

     44   

9.2

 

Acceleration; Remedies

     46   

9.3

 

Allocation of Payments After Event of Default

     47   

SECTION 10.

 

AGENCY PROVISIONS

     48   

10.1

 

Appointment

     48   

10.2

 

Delegation of Duties

     48   

10.3

 

Exculpatory Provisions

     48   

10.4

 

Reliance on Communications

     49   

10.5

 

Notice of Default

     49   

10.6

 

Non-Reliance on Administrative Agent and Other Lenders

     50   

10.7

 

Indemnification

     50   

10.8

 

Administrative Agent in Its Individual Capacity

     50   

10.9

 

Successor Administrative Agent

     50   

10.10

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     51   

SECTION 11.

 

MISCELLANEOUS

     51   

11.1

 

Notices

     51   

11.2

 

Right of Set-Off; Adjustments

     52   

11.3

 

Benefit of Agreement

     52   

11.4

 

No Waiver; Remedies Cumulative

     56   

11.5

 

Payment of Expenses, etc.

     56   

11.6

 

Amendments, Waivers and Consents

     56   

11.7

 

Counterparts; Telecopy; Electronic Delivery

     57   

11.8

 

Headings

     58   

11.9

 

Defaulting Lenders

     58   

11.10

 

Survival of Indemnification and Representations and Warranties

     58   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.11

 

Governing Law

     59   

11.12

 

Waiver of Jury Trial

     59   

11.13

 

Severability

     59   

11.14

 

Entirety

     59   

11.15

 

Binding Effect

     59   

11.16

 

Submission to Jurisdiction

     59   

11.17

 

Confidentiality

     60   

11.18

 

Designation of SPVs

     60   

11.19

 

USA Patriot Act

     61   

11.20

 

No Fiduciary Duty

     61   

11.21

 

Release

     61   

 

v



--------------------------------------------------------------------------------

Table of Contents

 

ANNEXES   

Annex A

  

Leverage-Based Pricing Grid

Annex B

  

Ratings-Based Pricing Grid

SCHEDULES

  

Schedule 1.1

  

Commitment Schedule

Schedule 6.17

  

Subsidiaries

Schedule 11.1

  

Notices

EXHIBITS

  

Exhibit 2.2(a)

  

Form of Notice of Borrowing

Exhibit 2.2(c)

  

Form of Notice of Conversion/Continuation

Exhibit 2.7

  

Form of Note

Exhibit 3.2

  

Form of Notice of Prepayment

Exhibit 5.2(c)

  

Form of DRI Note

Exhibit 5.2(d)

  

Form of Guarantee and Pledge Agreement

Exhibit 5.2(h)

  

Form of Legal Opinion

Exhibit 5.2(j)

  

Form of Closing Certificate

Exhibit 5.2(k)

  

Form of Solvency Certificate

Exhibit 7.1(c)

  

Form of Officer’s Certificate

Exhibit 11.3

  

Form of Assignment Agreement

 

vi



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

TERM LOAN AGREEMENT (this “Credit Agreement”), dated as of October 28, 2016,
among DOMINION MIDSTREAM PARTNERS, LP, a Delaware limited partnership (the
“Borrower”), QPC HOLDING COMPANY, a Utah corporation (the “Guarantor”), the
Lenders (as defined below) from time to time parties to this Credit Agreement,
ROYAL BANK OF CANADA (“RBC”), as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”), and MIZUHO BANK, LTD.
(“Mizuho”), as syndication agent (in such capacity, the “Syndication Agent”).

RECITALS

WHEREAS, the Borrower has requested that the Lenders provide a $300,000,000 term
loan facility to the Borrower; and

WHEREAS, subject to the terms and conditions of this Credit Agreement, the
Lenders are willing severally to make the requested term loan facility to the
Borrower;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby covenant
and agree as follows:

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions. As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires. Defined terms herein
shall include in the singular number the plural and in the plural the singular:

“Acquisition Period” means, upon the Borrower’s election pursuant to Section
7.1(f), the period beginning with the closing date for a Qualified Acquisition
(a “Qualified Acquisition Closing Date”) and ending on the earliest of (i) the
last day of the first full fiscal quarter following such Qualified Acquisition
Closing Date in which the Leverage Ratio is equal to or less than 5.00:1.00,
(ii) the last day of the third full fiscal quarter following such Qualified
Acquisition Closing Date and (iii) the date on which the Borrower notifies the
Administrative Agent that it desires to end the Acquisition Period for such
Qualified Acquisition; provided, that (i) no Acquisition Period may become
effective if the Borrower fails to timely elect such Acquisition Period pursuant
to the terms of Section 7.1(f), (ii) no more than one Acquisition Period may be
elected with respect to any particular Qualified Acquisition, (iii) once any
Acquisition Period is in effect, the next Acquisition Period may not commence
until the termination of such Acquisition Period then in effect and (iv) in no
event shall Acquisition Periods for one or more Qualified Acquisitions extend
beyond six consecutive fiscal quarters.

“Additional Lender” has the meaning set forth in Section 2.8(b) hereof.

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

“Administrative Agent” has the meaning set forth in the preamble hereof.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if



--------------------------------------------------------------------------------

such Person possesses, directly or indirectly, the power (i) to vote 20.0% or
more of the securities having ordinary voting power for the election of
directors of such corporation or (ii) to direct or cause direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.

“Agency Fee Letter” means that certain agency fee letter, dated as of September
30, 2016, by and among the Borrower and the Administrative Agent.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to any Credit Party or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Percentage” means, for any Type of Loan at any time, (a) at all
times prior to the Rating Date, the percentage rate per annum which is
applicable at such time with respect to Loans of such Type by reference to the
then applicable Leverage Ratio under the caption “Applicable Percentage” as set
forth in the Leverage-Based Pricing Grid corresponding to the Leverage Ratio as
of the end of the most recently ended four-fiscal quarter period of the Borrower
for which consolidated financial statements of the Borrower have been furnished
to the Administrative Agent pursuant to Section 7.1; provided, that prior to the
delivery of such consolidated financial statements, the Applicable Percentage
pursuant to this clause (a) shall be determined by reference to the pro forma
Leverage Ratio set forth in the officer’s certificate delivered pursuant to
Section 5.2(j)(ii) and (b) at all times from and after the Rating Date
(provided, that the Borrower shall notify the Administrative Agent promptly
following the occurrence of such Rating Date), the percentage rate per annum
which is applicable at such time with respect to Loans of such Type by reference
to the then applicable Rating under the caption “Applicable Percentage” as set
forth in the Ratings-Based Pricing Grid.

“Arranger Fee Letter” means that certain joint fee letter, dated as of September
30, 2016, by and among the Borrower and the Joint Lead Arrangers.

“Assignment Agreement” has the meaning set forth in Section 11.3(b)(vi) hereof.

“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a capitalized lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the U.S. Code, as
amended, modified, succeeded or replaced from time to time.

 

2



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Prime Rate for such day, (b) the sum of one-half of one
percent (0.50%) plus the Federal Funds Rate for such day or (c) Eurodollar Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus one percent (1.00%). Each
change in the Base Rate based upon a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall take effect at the time of such change in the
Prime Rate, the Federal Funds Rate, or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan that bears interest at a Base Rate.

“Benefitted Lender” has the meaning set forth in Section 11.2 hereof.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” has the meaning set forth in the preamble hereof.

“Borrower Cash Flow” means, for any period, an amount equal to the Distributed
Cash received by the Borrower during such period; provided, that if the Borrower
has acquired or disposed of any Capital Stock in any of its Subsidiaries or the
Borrower or any of its Subsidiaries has acquired or disposed of any property
with a value in excess of $5,000,000 at any time after the first day of such
period, the determinations of Borrower Cash Flow shall be made giving pro forma
effect to such acquisition or Disposition as if such acquisition or Disposition
had occurred on the first day of such period.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided, that in the case
of Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change of Control” means (a) DRI ceases to own, directly or indirectly, a
majority of the equity interests of or to control, the General Partner, (b) the
General Partner ceases to be the sole general partner of, or ceases to control,
the Borrower or (c) DRI ceases to own, directly or indirectly, 100.0% of the
equity interests of the Guarantor.

“Closing Date” means the first date all of the conditions precedent in Section
5.2 are satisfied or waived in accordance with Section 11.6.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning set forth in the Guarantee and Pledge Agreement.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its commitment to make Loans to the
Borrower pursuant to Section 2.1 in an aggregate principal amount at any time
outstanding not to exceed the amount

 

3



--------------------------------------------------------------------------------

set forth opposite such Lender’s name on Schedule 1.1, as such commitment may be
reduced or adjusted in accordance with this Credit Agreement. As of the
Effective Date, the aggregate amount of the total Commitments is $300,000,000.

“Commitment Termination Date” means, with respect to all Commitments, 11:59 p.m.
(New York City time) on December 15, 2016.

“Consolidated Net Assets” means, at any date, the total amount of assets of the
Borrower and its Subsidiaries after deducting therefrom (a) all current
liabilities of the Borrower and its Subsidiaries (excluding any thereof which
are by their terms extendible or renewable at the option of the Borrower or a
Subsidiary to a time more than 12 months after the time as of which the amount
thereof is being computed) and (b) total prepaid expenses and deferred charges
of the Borrower and its Subsidiaries.

“Consolidated Net Tangible Assets” means, at any date, (a) Consolidated Net
Assets minus (b) goodwill and other intangible assets of the Borrower and its
Consolidated Subsidiaries, all as reflected in the consolidated financial
statements most recently furnished to the Administrative Agent pursuant to
Sections 5.2(f) or 7.1 (as applicable).

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Contribution” means the contribution and conveyance by the Guarantor of 100.0%
of the outstanding membership interests in Questar Pipeline to the Borrower, as
the purchaser, pursuant to the Contribution Agreement.

“Contribution Agreement” means that certain contribution, conveyance and
assumption agreement, to be entered into on or before the Effective Date, by and
among DRI, the Guarantor and the Borrower.

“Controlled Group” means (i) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder or (ii) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which the Borrower is
a part or may become a part.

“Cove Point” means Dominion Cove Point LNG, LP, a Delaware limited partnership.

“Credit Agreement” has the meaning set forth in the preamble hereof.

“Credit Documents” means this Credit Agreement, the Guarantee and Pledge
Agreement, the Notes (if any), the Fee Letters and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto.

“Credit Party” means the Borrower and/or the Guarantor.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) make a Loan required pursuant

 

4



--------------------------------------------------------------------------------

to the terms of this Credit Agreement or (ii) pay to the Administrative Agent or
any Lender any other amount required to be paid hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and with supporting
facts) has not been satisfied, or, in the case of clause (ii), such amount is
the subject of a good faith dispute; (b) has notified the Borrower, the
Administrative Agent or any Lender in writing, or has made a public statement,
to the effect that it does not intend or expect to comply with any of its future
funding obligations under this Credit Agreement (unless such writing or public
statement states that such position is based on such Lender’s good faith
determination that a condition precedent to funding a Loan under this Credit
Agreement, specifically identified and with reasonable supporting facts, cannot
be met) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after a request by the
Borrower, the Administrative Agent or any Lender, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender in
the jurisdiction of such Lender’s lending office that it will comply with its
obligations to fund prospective Loans; provided, however, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s,
the Administrative Agent’s or such Lender’s receipt of such certification, or
(d) has, or has a direct or indirect parent company that has, (i) been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets, to be insolvent, (ii) has become
subject to a bankruptcy, insolvency, receivership, conservatorship or other
similar proceedings, or has had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Persons charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity or (iii) becomes the
subject of a Bail-in Action; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or in any Person controlling such Lender, or
the exercise of control over such Lender or over any Person controlling such
Lender, by a Governmental Authority or an instrumentality thereof.

“Disposition” has the meaning set forth in Section 8.3 hereof.

“Distributed Cash” means, without duplication, internally generated cash and
cash equivalents distributed by the Borrower’s Subsidiaries, directly or
indirectly, to the Borrower in respect of the Capital Stock of such
Subsidiaries, owned, directly or indirectly, by the Borrower (other than
dividends or other distributions that are funded, directly or indirectly, with
substantially concurrent cash investments, or cash investments that were not
intended to be used by such Subsidiary for capital expenditures or for
operational purposes, by the Borrower or by any of the Borrower’s Subsidiaries
in another Subsidiary), excluding (a) the proceeds of any extraordinary receipts
(including cash payments or proceeds received (i) from any Disposition by the
Borrower or any of its Subsidiaries, (ii) under any casualty insurance policy in
respect of a covered loss thereunder or (iii) as a result of the taking of any
assets of the Borrower or any of its Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, in
each case, in excess of $2,000,000) and (b) any cash that is derived from (i)
cash grants and similar items to the applicable Subsidiary, (ii) any incurrence
of Indebtedness by the applicable Subsidiary, (iii) any issuance of Capital
Stock by the applicable Subsidiary or (iv) any capital contribution to the
applicable Subsidiary.

“Dollar”, “dollar” and “$” means lawful currency of the U.S.

“DRI” means Dominion Resources, Inc., a Virginia corporation.

“DRI Note” means that certain $300,000,000 promissory note substantially in the
form of Exhibit 5.2(c), dated as of the Closing Date, issued by DRI to the
Guarantor.

 

5



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all of the conditions precedent in Section
5.1 are satisfied or waived in accordance with Section 11.6.

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the U.S. or any state thereof or that has agreed to
provide the information listed in Section 4.4(f) to the extent that it may
lawfully do so and that is approved by the Administrative Agent and the Borrower
(such approval not to be unreasonably withheld or delayed); provided, that (i)
the Borrower’s consent is not required pursuant to clause (a) or, with respect
to clause (b), during the existence and continuation of a Default or an Event of
Default, (ii) neither the Credit Parties nor any Affiliate or Subsidiary of the
Credit Parties shall qualify as an Eligible Assignee and (iii) no natural Person
(or holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person) or a Defaulting Lender shall qualify as
an Eligible Assignee.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued or promulgated by any
Governmental Authority or any binding agreements entered into by any Credit
Party or any of its Subsidiaries with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Materials or to
health and safety matters arising from the exposure to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) the violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means, with respect to the Borrower, each person (as defined
in Section 3(9) of ERISA) which, together with the Borrower or any Subsidiary of
the Borrower, would be deemed to be a member of the same “controlled group”
within the meaning of Section 414(b), (c), (m) and (o) of the Code.

 

6



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means a Loan that bears interest at the Eurodollar Rate.

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the formula
set forth below; provided, that the Eurodollar Rate will be deemed to be not
less than 0.0% per annum:

 

“Eurodollar Rate” =           Interbank Offered Rate               1 -
Eurodollar Reserve Percentage  

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Loans is determined), whether or not any Lender has
any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.1 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Intercompany Note” means that certain Promissory Note, dated April 1,
2015, issued by the Borrower in favor of Dominion MLP Holding Company II, Inc.,
a Virginia corporation.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and applicable intergovernmental
agreements and related legislation or official administrative rules or practices
with respect thereto.

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1.0%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that
the Federal Funds Rate will be deemed to be not less than 0.0% per annum.

“Fee Letters” means the Arranger Fee Letter and the Agency Fee Letter.

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

 

7



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the U.S. applied on a
consistent basis and subject to Section 1.3.

“General Partner” means Dominion Midstream GP, LLC, a Delaware limited liability
company.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 11.18 hereof.

“Guarantee and Pledge Agreement” means that certain Guarantee and Pledge
Agreement substantially in the form of Exhibit 5.2(d), dated as of the date
hereof, by and among the Guarantor and the Administrative Agent.

“Guarantor” has the meaning set forth in the preamble hereof.

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including any obligation (a) to purchase or pay,
or advance or supply funds for the purchase or payment of, such Indebtedness or
(b) entered into primarily for the purpose of assuring the owner of such
Indebtedness of the payment thereof (such as, for example, but without
limitation, an agreement to advance or provide funds or other support for the
payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including
maintenance agreements, comfort letters or similar agreements or arrangements,
or to lease or purchase property, securities or services) if such obligation
would constitute an indirect guarantee of Indebtedness of others and the
disclosure of such obligation would be required in such Person’s financial
statements under GAAP; provided, however, that the term Guaranty Obligations
shall not include (i) endorsements for deposit or collection in the ordinary
course of business, (ii) obligations under purchased power contracts or
(iii) obligations of such Person otherwise constituting Guaranty Obligations
under this definition to provide contingent equity support, to keep well, to
purchase assets, goods, securities or services, to take or pay or to maintain
financial statement conditions or otherwise in respect of any Subsidiary or
Affiliate of such Person in connection with the non-utility non-recourse
financing activities of such Subsidiary or Affiliate.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature as regulated pursuant to any Environmental
Law.

“Hedging Obligations” means obligations in respect of any rate swap transaction,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Hybrid Equity Securities” means any securities issued by the Borrower or a
financing vehicle of the Borrower that (i) are classified as possessing a
minimum of “minimal equity content” by S&P, Basket B equity credit by Moody’s,
and 25.0% equity credit by Fitch; provided, that, with respect to any securities
that are not yet so classified, the requirement in this clause (i) may instead
be satisfied by

 

8



--------------------------------------------------------------------------------

the delivery to the Administrative Agent of a certificate of a Responsible
Officer, certifying that if such securities were classified by each rating
agency, such securities would receive the classifications set forth in clause
(i) above, and (ii) require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Loans and all other amounts due under this Credit Agreement; provided, that, for
purposes of this clause (ii), conversions into other equity securities shall not
constitute “repayments”, “prepayments”, “redemptions” or “repurchases”.

“Incremental Amount” has the meaning set forth in Section 2.8(a) hereof.

“Incremental Facility” has the meaning set forth in Section 2.8(a) hereof.

“Incremental Loan Request” has the meaning set forth in Section 2.8(a) hereof.

“Incremental Loans” has the meaning set forth in Section 2.8(a) hereof.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Indemnified Taxes” has the meaning set forth in Section 4.4(a) hereof.

“Interbank Offered Rate” means, (a) for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1.0%) appearing on Reuters Screen LIBOR01 Page (or, in the
event such rate does not appear on such Reuters page or screen, on any successor
or substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) as the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over administration of such rate) for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period and (b) if the rates
referenced in the preceding clause (a) are not available, the rate per annum
determined by the Administrative Agent as the rate of interest, expressed on a
basis of 360 days at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted by the Administrative Agent
and with a term and amount comparable to such Interest Period and principal
amount of such Eurodollar Loan as would be offered by the Administrative Agent’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, provided, that if any such rate (pursuant to clause
(a) or (b)) is below zero, the Eurodollar Rate will be deemed to be zero.

“Interest Payment Date” means (a) as to Base Rate Loans, the last Business Day
of each fiscal quarter of the Borrower and the Maturity Date and (b) as to
Eurodollar Loans, the last day of each applicable Interest Period and, in the
case of a Eurodollar Loan with an Interest Period of more than three

 

9



--------------------------------------------------------------------------------

months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and the Maturity Date. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day, except that, in the case of Eurodollar
Loans where the next succeeding Business Day falls in the next succeeding
calendar month, then such Interest Payment Date shall be deemed to be the
immediately preceding Business Day.

“Interest Period” means, as to Eurodollar Loans, a period of one week and one,
two, three or six months’ duration, as the Borrower may elect, commencing, in
each case, on the date of the borrowing (including continuations and conversions
of Eurodollar Loans); provided, however, (i) if any Interest Period would end on
a day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then such Interest Period shall end
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date and (iii) with respect to Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

“Investment” has the meaning set forth in Section 8.9 hereof.

“Investment Company Act” has the meaning set forth in Section 6.13 hereof.

“Joint Lead Arrangers” means RBC Capital Markets and Mizuho.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 11.3(b).

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Debt of the Borrower as of such date to (b) Borrower Cash Flow for the
four-fiscal quarter period of the Borrower most recently ended.

“Leverage-Based Pricing Grid” means the Leverage-Based Pricing Grid attached
hereto as Annex A.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Liquefaction Project” shall mean the construction of that certain natural gas
export and liquefaction facility under construction by Cove Point as of
September 30, 2016, as further described in the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2015.

“Loan” means any loan made by any Lender pursuant to this Credit Agreement.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of equity securities by the Borrower or

 

10



--------------------------------------------------------------------------------

the proceeds of which are concurrently applied to purchase equity securities
from the Borrower), in each case, prior to at least 91 days after the later of
the termination of the Commitments and the repayment in full of the Loans and
all other amounts due under this Credit Agreement.

“Material Adverse Effect” means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Credit Parties to perform their obligations under the Credit
Documents or (c) the validity or enforceability of this Credit Agreement or any
of the other Credit Documents against any Credit Party, or the rights and
remedies of the Lenders against any Credit Party hereunder or thereunder;
provided, however, that a transfer of assets permitted under and in compliance
with Section 8.3 shall not be considered to have a Material Adverse Effect.

“Material Plan” has the meaning set forth in Section 9.1(h) hereof.

“Material Subsidiary” shall mean a Subsidiary of the Borrower whose total assets
(as determined in accordance with GAAP) represent at least 10% of the total
assets of the Borrower and its Subsidiaries, on a consolidated basis.

“Maturity Date” means the earlier of (a) the date that is three years after the
Closing Date and (b) the date on which the maturity of the Loans is accelerated
in accordance with the terms hereof; provided, that if such date is not a
Business Day, the Business Day next succeeding such date.

“Mizuho” has the meaning set forth in the preamble hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period, but only with respect to the period during which such
Person was a member of the Controlled Group.

“Non-Consenting Lender” has the meaning set forth in Section 11.6 hereof.

“Non-Recourse Debt” means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is not directly or
indirectly liable as a guarantor or otherwise or (iii) does not constitute the
lender; (b) no default with respect to which would permit upon notice, lapse of
time or both any holder of any other Indebtedness (other than the Loans or the
Notes) of the Borrower to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and (c) as to which the lenders will not have any recourse to the stock or
assets of the Borrower (other than the specific assets pledged to secure such
Indebtedness) and the relevant legal documents so provide.

“Notes” has the meaning set forth in Section 2.7 hereof.

“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.2(a).

 

11



--------------------------------------------------------------------------------

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“parent” has the meaning given to such term in the definition of “Subsidiary”.

“Participant Register” has the meaning set forth in Section 11.3(e) hereof.

“Patriot Act” has the meaning set forth in Section 11.19 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 7.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

“Prime Rate” means the rate of interest per annum determined by RBC from time to
time as its prime commercial lending rate for Dollar loans in the United States
for such day. The Prime Rate is not necessarily the lowest rate that RBC is
charging any corporate customer.

“Qualified Acquisition” means any one or more transactions (i) pursuant to which
the Borrower or any of its Subsidiaries acquires, for an aggregate purchase
price of not less than $50,000,000, (A) a controlling interest (or, if it shall
already own a controlling interest in such Person, an additional interest) in
excess of 50.0% of, the Capital Stock of any other Person or (B) other property
or assets (other than acquisitions of Capital Stock of a Person, capital
expenditures and acquisitions of inventory or supplies in the ordinary course of
business) of, or of an operating division or business unit of, any other Person
and (ii) which is designated by the Borrower by written notice to the
Administrative Agent as a Qualified Acquisition in accordance with Section
7.1(f).

“Qualified Acquisition Closing Date” has the meaning given to such term in the
definition of “Acquisition Period”.

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate actual or budgeted
capital cost of which (in each case, including capital costs expended by the
Borrower or such Subsidiary prior to the construction or expansion of such
project) exceeds $50,000,000.

“Qualified Project Adjustments” means, with respect to each Qualified Project:
(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such

 

12



--------------------------------------------------------------------------------

Commercial Operation Date occurs), a percentage (based on the then-current
completion percentage of such Qualified Project) of an amount to be approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed) as the projected Borrower Cash Flow attributable to such Qualified
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Qualified Project (such amount to be determined based on
customer contracts relating to such Qualified Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other reasonable factors deemed appropriate by the
Administrative Agent), which may, at the Borrower’s option, be added to actual
Borrower Cash Flow for the fiscal quarter in which construction of such
Qualified Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Qualified Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
Borrower Cash Flow attributable to such Qualified Project following such
Commercial Operation Date); provided, that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for the quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0.0%, (ii) longer than 90
days, but not more than 180 days, 25.0%, (iii) longer than 180 days but not more
than 270 days, 50.0%, (iv) longer than 270 days but not more than 365 days,
75.0% and (v) longer than 365 days, 100.0%; and (b) thereafter, actual Borrower
Cash Flow attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by the
Administrative Agent pursuant to clause (a) above as the projected Borrower Cash
Flow attributable to such Qualified Project for the fiscal quarters constituting
the balance of the four full fiscal quarter period following such Commercial
Operation Date; provided, that in the event the actual Borrower Cash Flow
attributable to such Qualified Project for any full fiscal quarter after the
Commercial Operation Date shall materially differ from the projected Borrower
Cash Flow approved by the Administrative Agent pursuant to clause (a) above for
such fiscal quarter, the projected Borrower Cash Flow attributable to such
Qualified Project for any remaining fiscal quarters included in the foregoing
calculation shall be redetermined in the same manner as set forth in clause (a)
above, such amount to be approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed), which may, at the Borrower’s option, be
added to actual Borrower Cash Flow for such fiscal quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Qualified Project
unless:

(A) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 7.1(c) to the extent Qualified Project
Adjustments are requested be made to Borrower Cash Flow in determining
compliance with Section 7.11, the Borrower shall have delivered to the
Administrative Agent (A) written pro forma projections of Borrower Cash Flow
attributable to such Qualified Project and (B) a certificate of a Responsible
Officer, certifying that all written information provided to the Administrative
Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date and commodity price assumptions) was prepared in good faith based
upon assumptions that were reasonable at the time they were made; and

(B) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such

 

13



--------------------------------------------------------------------------------

projections and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
satisfactory to the Administrative Agent; and

(ii) the aggregate amount of all Qualified Project Adjustments during any period
shall be limited to 20.0% of the total actual Borrower Cash Flow for such period
(which total actual Borrower Cash Flow shall be determined without including any
Qualified Project Adjustments).

“Questar InfoComm” means Questar InfoComm, Inc., a Utah corporation.

“Questar Pipeline” means Questar Pipeline, LLC, a Utah limited liability
company.

“Rating” means the rating assigned by S&P or Moody’s to the Borrower based on
the Borrower’s senior, unsecured, non-credit-enhanced obligations.

“Rating Date” means the first date after the Closing Date upon which the
Borrower receives a Rating from either Moody’s or S&P.

“Ratings-Based Pricing Grid” means the Ratings-Based Pricing Grid attached
hereto as Annex B.

“RBC” has the meaning set forth in the preamble hereof.

“Refund” has the meaning set forth in Section 4.4(e) hereof.

“Register” has the meaning set forth in Section 11.3(c) hereof.

“Regulation A, D, T, U or X” means Regulation A, D, T, U or X, respectively, of
the Board as from time to time in effect and any successor to all or a portion
thereof.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50.0% of the sum of the total Loans of all Lenders at such time or, if no
such principal amount is then outstanding, Lenders having Commitments
representing more than 50.0% of the aggregate Commitments of all Lenders at such
time; provided, that the Loans and Commitments of any Defaulting Lender shall be
excluded from the determination of the Required Lenders at any time.

“Responsible Officer” means the chief financial officer, treasurer or assistant
treasurer of the General Partner, acting on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or of any option, warrant or other right to acquire any such Capital Stock.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

14



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Credit Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person described in
clause (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“Screen Rate” has the meaning set forth in the definition of “Interbank Offered
Rate”.

“Solvency Certificate” means a solvency certificate substantially in the form
attached hereto as Exhibit 5.2(k).

“Solvent” means, with respect to the Borrower and its Subsidiaries as of a
particular date, that on and as of such date (a) the fair value of the assets of
the Borrower and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such liabilities become absolute and matured, (c) the Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute or matured and (d) the Borrower and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, business for which
they have unreasonably small capital. For purposes of the foregoing, the amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.

“Southern Trails” means Questar Southern Trails Pipeline Company, a Utah
corporation.

“Specified Default” mean any Default or Event of Default under Sections 9.1(a)
(Payment), 9.1(c) (Covenants) (limited to breach of the covenant in Sections
7.2(a) (which shall be deemed to apply solely with respect to maintaining the
Borrower’s and the Guarantor’s corporate or limited partnership, as applicable,
existence)), 8.2 (Consolidation and Merger), 8.3 (Sale or Lease of Assets), 8.4
(Limitation on Liens), 8.5 (Subsidiary Debt), 8.7 (Use of Proceeds), 9.1(d)
(Invalidity of Credit Documents) and 9.1(e) (Bankruptcy, etc.).

“Specified Representations” means the representations and warranties of the
Borrower and the Guarantor under Section 6.2, 6.3(a), 6.3(b), 6.3(c) (which
shall be deemed to apply solely to any agreement or instrument with respect to
committed or outstanding Indebtedness in excess of $100,000,000, whether or not
a Material Adverse Effect may result from a violation thereof), 6.5, 6.6(a)
(which shall be deemed to apply solely with respect to the Borrower’s audited
financial statements as of December 31, 2015), 6.6(b)(i) (which shall be deemed
to apply solely with respect to the Borrower’s audited financial statements as
of December 31, 2015), 6.13, 6.14, 6.15 and 6.18.

“SPV” has the meaning set forth in Section 11.18 hereof.

 

15



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person (the “parent”), a corporation, partnership,
limited liability company or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership, limited liability
company or other entity of which securities or other ownership interests
representing more than 50.0% of the equity or more than 50.0% of the ordinary
voting power or, in the case of partnership, more than 50.0% of the general
partnership interests are, as of such date, owned or held by the parent or one
or more subsidiaries of the parent. Unless otherwise specified, all references
to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Syndication Agent” has the meaning set forth in the preamble hereof.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Taxes” has the meaning set forth in Section 4.4(a) hereof.

“Total Debt” means, as of any date of determination, for the Borrower, the sum
of (a) the outstanding principal amount of all obligations of the Borrower,
whether current or long-term, for borrowed money (including obligations under
the Credit Documents constituting Indebtedness for borrowed money) and of all
obligations of the Borrower evidenced by bonds, debentures, notes, loan
agreements or other similar instruments constituting Indebtedness (excluding the
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all purchase money indebtedness of
the Borrower, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, in each case, to the extent drawn and not
reimbursed, (d) all obligations in respect of the deferred purchase price of
property or services constituting Indebtedness, (e) all Attributable
Indebtedness, (f) without duplication, all Guaranty Obligations with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Borrower.

“Transactions” means the Contribution, the issuance of the DRI Note, the
repayment of the Existing Intercompany Note and the borrowing of the Loans.

“Trust Preferred Securities” means any trust preferred securities issued by the
Borrower, along with the junior subordinated debt obligations of the Borrower,
so long as (a) the terms thereof require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Loans and all other amounts due under this Credit Agreement, (b) such
securities are subordinated and junior in right of payment to all obligations of
the Borrower for or in respect of borrowed money and

 

16



--------------------------------------------------------------------------------

(c) the obligors in respect of such preferred securities and subordinated debt
have the right to defer interest and dividend payments, in each case, to
substantially the same extent as such currently outstanding preferred securities
or on similar terms customary for trust preferred securities and not materially
less favorable to the interests of the Borrower or the Lenders.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“U.S.” means the United States of America.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law) is owned by such Person directly and/or
through other Wholly-Owned Subsidiaries.

“Withholding Agent” means the Borrower or the Administrative Agent, as
determined by applicable law.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Computation of Time Periods; Other Definitional Provisions. For purposes of
computation of periods of time hereunder, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. References in this Credit Agreement to
“Annexes”, “Sections”, “Schedules” and “Exhibits” shall be to Annexes, Sections,
Schedules or Exhibits of or to this Credit Agreement unless otherwise specified.

1.3 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the financial statements described in
Section 5.2(f)); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.

1.4 Time. All references to time herein shall be references to Eastern Standard
Time or Eastern Daylight Time, as the case may be, unless specified otherwise.

 

17



--------------------------------------------------------------------------------

SECTION 2.

LOANS

2.1 Commitments. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a Loan to the Borrower in Dollars in a single
drawing on the Closing Date; provided, that the outstanding principal amount of
such Loan made by such Lender shall not exceed such Lender’s Commitment in
effect immediately prior to making such Loan; provided, further, that if for any
reason the full amount of any Lender’s Commitment is not fully drawn by the
Borrower on the Closing Date, the undrawn portion thereof shall automatically be
terminated upon giving effect to the funding of the drawn Loans on the Closing
Date. Any amount borrowed under this Section 2 and subsequently repaid or
prepaid may not be reborrowed. Each Lender’s Commitment shall terminate (or be
reduced, as applicable) immediately and without further action (a) on the
Closing Date after giving effect to the funding of such Lender’s Commitment on
the Closing Date or (b) in accordance with Sections 2.5 and 2.6.

2.2 Method of Borrowing for Loans; Continuation and Conversion.

(a) Base Rate Loans. By no later than 11:00 a.m. one Business Day prior to the
date of the Borrower’s request for funding of the borrowing of Base Rate Loans,
the Borrower shall submit a Notice of Borrowing to the Administrative Agent (i)
setting forth (A) the amount requested and (B) the desire to have such Loans
accrue interest at the Base Rate, and (ii) complying in all respects with
Section 5.2 hereof. Each Base Rate Loan shall be in an aggregate amount that is
a multiple of $100,000 and not less than $1,000,000.

(b) Eurodollar Loans. By no later than 11:00 a.m. three Business Days prior to
the date of the Borrower’s request for funding of the borrowing of Eurodollar
Loans, the Borrower shall submit a Notice of Borrowing to the Administrative
Agent (i) setting forth (A) the amount requested, (B) the desire to have such
Loans accrue interest at the Adjusted Eurodollar Rate and (C) the Interest
Period applicable thereto, and (ii) complying in all respects with Section 5.2
hereof. Each Eurodollar Loan shall be in an aggregate amount that is a multiple
of $1,000,000 and not less than $5,000,000.

(c) Continuation and Conversion. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans made to it for a subsequent
Interest Period, to convert Base Rate Loans made to it into Eurodollar Loans or
to convert Eurodollar Loans made to it into Base Rate Loans. By no later than
11:00 a.m. (i) on the date of the requested conversion of a Eurodollar Loan to a
Base Rate Loan or (ii) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (A) whether the Borrower wishes to
continue or convert such Loans and (B) if the request is to continue a
Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan, the Interest
Period applicable thereto. Notwithstanding anything herein to the contrary, (i)
except as provided in Section 4.1 hereof, Eurodollar Loans may be converted to
Base Rate Loans only on the last day of an Interest Period applicable thereto;
(ii) Eurodollar Loans may be continued and Base Rate Loans may be converted to
Eurodollar Loans only if no Default or Event of Default is in existence on the
date of such extension or conversion; (iii) any continuation or conversion must
comply with Sections 2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by
the Borrower to properly continue Eurodollar Loans at the end of an Interest
Period shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Loans. Upon receipt of a Notice of Borrowing, the Administrative
Agent shall promptly inform the Lenders as to the terms thereof. Each Lender
will make its pro rata share of the Loans available to the Administrative Agent
by 1:00 p.m. on the date specified in the Notice of

 

18



--------------------------------------------------------------------------------

Borrowing by deposit (in Dollars) of immediately available funds at the offices
of the Administrative Agent at its principal office in New York, New York, or at
such other address as the Administrative Agent may designate in writing. All
Loans shall be made by the Lenders pro rata on the basis of each Lender’s
Commitment.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. The Administrative Agent will make the
proceeds of such Loans available to the Borrower promptly after it receives
funds from the Lenders as described in the preceding paragraph. Unless the
Administrative Agent shall have been notified by any Lender prior to the time of
any such Loan that such Lender does not intend to make available to the
Administrative Agent its portion of the Loans to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Loans, and the Administrative
Agent in reliance upon such assumption, may (in its sole discretion without any
obligation to do so) make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (a) the applicable rate for
such Loan pursuant to the Notice of Borrowing, if recovered from the Borrower,
and (b) the Federal Funds Rate, if recovered from a Lender.

2.4 [Reserved].

2.5 Voluntary Reductions and Termination of Commitments. Upon prior written
notice to the Administrative Agent, the Borrower shall have the right to
permanently terminate or reduce the respective Commitments of the Lenders at any
time or from time to time; provided, that (i) any such notice must be received
by the Administrative Agent not later than 11:00 a.m. one Business Day prior to
the date of such termination or reduction and (ii) any such partial reduction
shall be in an aggregate amount at least equal to $10,000,000 and in integral
multiples of $1,000,000 above such amount. Any reduction in (or termination of)
the Commitments pursuant to this Section 2.5 shall be permanent and may not be
reinstated. Any reduction of the Commitments shall be allocated pro rata among
the Lenders in accordance with such Lender’s respective Commitment (or, with
respect to any Lenders that are affiliated with each other, allocated among such
Lenders as they and the Administrative Agent may otherwise agree).

2.6 Mandatory Termination of Commitments. Unless previously terminated, the
Commitments shall automatically terminate on the Commitment Termination Date if
the Closing Date has not yet occurred. Any termination of the Commitments
pursuant to this Section 2.6 shall be permanent and may not be reinstated.

2.7 Notes. The Loans made by the Lenders to the Borrower shall be evidenced,
upon request by any Lender, by a promissory note of the Borrower payable to each
Lender or its registered assigns in substantially the form of Exhibit 2.7 hereto
(the “Notes”) and in a principal amount equal to the amount of such Lender’s
Commitment as originally in effect. The date, amount, Type, interest rate and
duration of the Interest Period (if applicable) of each Loan made by each Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by such Lender on its books;

 

19



--------------------------------------------------------------------------------

provided, that the failure of such Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing hereunder or under any Note in respect of the Loans
to be evidenced by such Note, and each such recordation or endorsement shall be
conclusive and binding absent manifest error (provided such entries are
consistent with the Registers maintained by the Administrative Agent pursuant to
Section 11.3(c)).

2.8 Incremental Facility.

(a) Incremental Loans. At any time on or prior to the Maturity Date, the
Borrower may, upon three Business Days’ prior written notice to the
Administrative Agent (an “Incremental Loan Request”), request to increase the
principal amount of the Loans by requesting that new term loan commitments be
added to such Loans (such increase, an “Incremental Facility”; and any loans
made pursuant to an Incremental Facility, “Incremental Loans”) in an aggregate
principal amount not to exceed $100,000,000 (the “Incremental Amount”). The
pricing, terms and documentation applicable to any Incremental Facility shall be
identical to the pricing, terms and documentation applicable to the
then-existing Loans being increased; provided, that:

(i) the final maturity date applicable to such Incremental Facility shall be no
earlier than the then-final maturity date with respect to the then-existing
Loans; and

(ii) the weighted average life to maturity of such Incremental Facility shall be
no shorter than the then-longest remaining weighted average life to maturity of
the then-existing Loans.

(b) Incremental Loan Request. Each Incremental Loan Request pursuant to this
Section 2.8 shall set forth (i) the amount of the Incremental Loans being
requested (which shall be (A) in an aggregate principal amount not less than
$10,000,000 (and $5,000,000 increments in excess thereof) or (B) equal to the
remaining Incremental Amount) and (ii) the date, which shall be a Business Day,
on which such Incremental Loans are requested to be made. Incremental Loans may
be provided by any existing Lender (it being understood that each existing
Lender shall have no obligation to participate in any Incremental Facility), or
by any other lender (any such other lender, an “Additional Lender”); provided,
that the Administrative Agent shall have consented (such consent not to be
unreasonably withheld) and the Borrower shall have consented to such Additional
Lender’s providing such Incremental Facility if such consent would be required
under Section 11.3(b) for an assignment of Loans to such Additional Lender. The
creation or provision of any Incremental Facility or Incremental Loan shall not
require the approval of any existing Lender other than any existing Lender
providing all or part of any Incremental Loan.

(c) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Facility, and the Incremental Loans thereunder, shall be subject to the
satisfaction of each of the following conditions:

(i) each Credit Party and each Lender or Additional Lender providing a portion
of the Incremental Facility shall execute and deliver to the Administrative
Agent an amendment to this Credit Agreement or any other Credit Document and
such other documentation as the Administrative Agent shall reasonably request to
evidence the Incremental Facility of such Lender or Additional Lender;

(ii) no Default or Event of Default shall exist immediately prior to or after
giving effect to such Incremental Facility and the Borrower shall be in
compliance with the Leverage Ratio pursuant to Section 7.11 on a pro forma basis
after giving effect to the Incremental Loans and the application of the proceeds
thereof;

 

20



--------------------------------------------------------------------------------

(iii) the representations and warranties of each Credit Party set forth in
Section 6 and in each other Credit Document shall be true and correct in all
material respects on and as of the effective date of such Incremental Facility
(except those representations that are qualified by materiality, which shall be
true and correct); provided, that if the proceeds of such Incremental Facility
are to be used to finance an Investment, only the Specified Representations
shall be required to be true and correct in all material respects; and

(iv) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (A) legal opinions and such other
closing documents reasonably requested by Administrative Agent in connection
with such Incremental Facility (including resolutions duly adopted by the board
of directors or General Partner, as applicable, of the Credit Parties
authorizing the applicable Incremental Facility) and (B) reaffirmation
agreements and/or such amendments to the Credit Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Incremental
Loans are provided with the benefit of the applicable Credit Documents.

On the effective date of any Incremental Facility, (x) each Additional Lender
added as a new Lender pursuant to such Incremental Facility shall become a
Lender for all purposes under this Credit Agreement and (y) such Incremental
Loans shall be added to (and constitute a part of and be of the same Type as and
have, if applicable, the same Interest Period as) each borrowing of outstanding
Loans on a pro rata basis (based on the relative sizes of such borrowings), so
that each Lender providing such Incremental Loans will participate
proportionately in each then outstanding borrowing of Loans.

Each of the parties hereto hereby agrees that this Credit Agreement shall be
amended as necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of or be
consistent with this Section 2.8. Any such amendment shall be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld), but without the consent of any other Lenders, and
furnished to the other parties hereto.

SECTION 3.

PAYMENTS

3.1 Interest.

(a) Interest Rate.

(i) All Base Rate Loans shall accrue interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage for Base Rate Loans.

(ii) All Eurodollar Loans shall accrue interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted Eurodollar Rate.

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default under Section 9.1(a), the principal of and, to the extent
permitted by law, interest on the Loans outstanding and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand, at a per annum rate equal to 2.0% plus the rate which would otherwise be
applicable (or if no rate is applicable, then the rate for Loans outstanding
that are Base Rate Loans plus 2.0% per annum).

 

21



--------------------------------------------------------------------------------

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

3.2 Voluntary Prepayments. The Borrower shall, upon prior written notice to the
Administrative Agent in substantially the form of Exhibit 3.2, have the right to
prepay the Loans, in whole or in part, from time to time without premium or
penalty; provided, however, that (i) such notice must be received by the
Administrative Agent (A) in the case of Eurodollar Loans, not later than 11:00
a.m. three Business Days’ prior to such prepayment and (B) in the case of Base
Rate Loans, not later than 11:00 a.m. on the date of such prepayment, (ii) any
prepayment of Eurodollar Loans will be subject to Section 4.3 hereof and
(iii) each such partial prepayment of Loans shall be in a minimum principal
amount of $10,000,000. Amounts prepaid hereunder shall be allocated pro rata
among the Lenders in accordance with the Lenders’ respective Loans or
Commitments, as applicable (or, with respect to any Lenders that are affiliated
with each other, allocated as such Lenders and the Administrative Agent may
agree); provided, that any prepayments made hereunder shall be applied first to
Base Rate Loans and then to Eurodollar Loans.

3.3 Payment in Full at Maturity. On the Maturity Date, the entire outstanding
principal balance of all Loans, together with accrued but unpaid interest and
all other sums owing under this Credit Agreement, shall be due and payable in
full, unless accelerated sooner pursuant to Section 9 hereof.

3.4 Fees. The Borrower agrees to pay to the Administrative Agent, the Joint Lead
Arrangers and the Lenders the other applicable fees required to be paid to them
in the amounts and at the times specified in the Fee Letters.

3.5 Place and Manner of Payments. All payments of principal, interest, fees,
expenses and other amounts to be made by the Borrower under this Credit
Agreement shall be received not later than 2:00 p.m. on the date when due in
Dollars and in immediately available funds, without setoff, deduction,
counterclaim or withholding of any kind, by the Administrative Agent at its
offices in New York, New York. The Borrower shall, at the time it makes any
payment under this Credit Agreement, specify to the Administrative Agent, the
Loans, fees or other amounts payable by the Borrower hereunder to which such
payment is to be applied (and in the event that it fails to specify, or if such
application would be inconsistent with the terms hereof, the Administrative
Agent, shall distribute such payment to the Lenders in such manner as it
reasonably determines in its sole discretion).

3.6 Pro Rata Treatment. Except to the extent otherwise provided herein, all
Loans, each payment or prepayment of principal of any Loan, each payment of
interest on the Loans and each conversion or continuation of any Loans, shall be
allocated pro rata among the Lenders in accordance with such Lender’s respective
Loans or Commitments, as applicable.

3.7 Computations of Interest and Fees; Interest Rate Limitation.

(a) Computation of Interest and Fees. Except for Base Rate Loans computed using
the Prime Rate, on which interest shall be computed on the basis of a 365 or 366
day year, as the case may be, all computations of interest and fees hereunder
shall be made on the basis of the actual number of days elapsed over a year of
360 days.

(b) Interest Rate Limitation. It is the intent of the Lenders and the Borrower
to conform to and contract in strict compliance with applicable usury law from
time to time in effect. All

 

22



--------------------------------------------------------------------------------

agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
of the Borrower and not to the payment of interest, or refunded to the Borrower
or the other payor thereof if and to the extent such amount which would have
been excessive exceeds such unpaid principal amount of the Loans of the
Borrower. The right to demand payment of the Loans of the Borrower or any other
Indebtedness evidenced by any of the Credit Documents does not include the right
to receive any interest which has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand. All interest paid or agreed to be paid to the
Lenders with respect to the Loans shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term (including any renewal or extension) of the Loans so that the amount of
interest on account of such Indebtedness does not exceed the maximum
non-usurious amount permitted by applicable law.

3.8 Sharing of Payments. Each Lender agrees that, in the event that any Lender
shall obtain payment in respect of any Loan owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, in such amounts and with such other adjustments
from time to time, as shall be equitable in order that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. Each Lender further agrees that if a payment to a Lender
(which is obtained by such Lender through the exercise of a right of set-off,
banker’s lien, counterclaim or otherwise) shall be rescinded or must otherwise
be restored, each Lender which shall have shared the benefit of such payment
shall, by repurchase of a participation theretofore sold, return its share of
that benefit to each Lender whose payment shall have been rescinded or otherwise
restored. The Borrower agrees that any Lender so purchasing such a participation
in Loans made to the Borrower may, to the fullest extent permitted by law,
exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender shall fail to remit to the Administrative Agent or any other
Lender an amount payable by such Lender to the Administrative Agent or such
other Lender pursuant to this Credit Agreement on the date when such amount is
due, such payments shall accrue interest thereon, for each day from the date
such amount is due until the day such amount is paid to the Administrative Agent
or such other Lender, at a rate per annum equal to the Federal Funds Rate.

3.9 Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable

 

23



--------------------------------------------------------------------------------

and paid to such Lender by or for the account of the Borrower from time to time
under this Credit Agreement. Each Lender will use reasonable efforts to maintain
the accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Registers and
subaccounts (taken together) shall be recorded (i) the amount, Type and Interest
Period of each such Loan hereunder in accordance with the documents submitted by
the Borrower under Section 2.2, (ii) the amount of any principal or interest due
and payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from or for the
account of the Borrower and each Lender’s share thereof. The Administrative
Agent will use reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.

(c) The entries made in the accounts, Registers and subaccounts maintained
pursuant to Section 3.9(b) (and, if consistent with the entries of the
Administrative Agent, Section 3.9(a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such account, such Registers or such subaccounts, as applicable, or
any error therein, shall not in any manner affect the obligation of the Borrower
to repay the Loans made by such Lender in accordance with the terms hereof.

SECTION 4.

ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Loan Provisions.

(a) Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that U.S. dollar deposits in the principal amounts
requested with respect to a Eurodollar Loan are not generally available in the
London interbank market or (ii) that reasonable means do not exist for
ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give notice of such determination to the Borrower and
the Lenders. In the event of any such determination under clauses (i) or (ii)
above, until the Administrative Agent shall have advised the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request by the Borrower for Eurodollar Loans shall be deemed to be a
request for Base Rate Loans, and (B) any request by the Borrower for conversion
into or continuation of Eurodollar Loans shall be deemed to be a request for
conversion into or continuation of Base Rate Loans.

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to the Borrower
hereunder, whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Loans made by it to the Borrower be
converted to Base Rate Loans, in which event all such Eurodollar Loans shall be
automatically converted to Base Rate Loans.

 

24



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clauses (A) or (B)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to the Borrower or the converted Eurodollar Loans of such Lender to the Borrower
shall instead be applied to repay the Base Rate Loans made by such Lender to the
Borrower in lieu of, or resulting from the conversion of, such Eurodollar Loans.

(c) Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, continuing or converting, committing to make or maintaining of any
Eurodollar Loan or any participation therein because of (i) any change since the
date of this Credit Agreement in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or such order), including the imposition, modification or
deemed applicability of any reserves, deposits, liquidity or similar
requirements (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) or (ii) other circumstances affecting the London interbank
Eurodollar market, then the Borrower shall pay to such Lender promptly upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender may determine in its sole discretion) as may be required to compensate
such Lender or for such increased costs or reductions in amounts receivable
hereunder.

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.

Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by U.S. or foreign regulatory authorities, in
each case, pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall, in each case, be deemed, for all purposes of this Credit
Agreement, to be a change in law since the date hereof, regardless of the date
enacted, adopted, issued or implemented.

4.2 Capital Adequacy. If any Lender determines that the adoption or
effectiveness, after the date hereof (subject to the final paragraph of Section
4.1), of any applicable law, rule or regulation regarding capital adequacy or
liquidity, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or its parent
corporation’s) capital or assets as a consequence of its Commitments or
obligations hereunder to the Borrower to a level below that which such Lender
(or its parent corporation) could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s (or
its parent corporation’s) policies with respect to capital

 

25



--------------------------------------------------------------------------------

adequacy and liquidity), then, upon notice from such Lender, the Borrower shall
pay to such Lender such additional amount or amounts (but without duplication of
any amounts payable under Section 4.1(c)) as will compensate such Lender (or its
parent corporation) for such reduction. Each determination by any such Lender of
amounts owing under this Section 4.2 shall, absent manifest error, be conclusive
and binding on the parties hereto.

4.3 Compensation. The Borrower shall compensate each Lender, upon its written
request, for all reasonable losses, expenses and liabilities (including any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to the Borrower) which such Lender may sustain:

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans by the Borrower does not occur on a date
specified therefor in a Notice of Borrowing by the Borrower, as the case may be;

(b) if any repayment, continuation or conversion of any Eurodollar Loan by the
Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto, including in connection with any demand, acceleration,
mandatory prepayment or otherwise (including any demand under this Section 4);

(c) if the Borrower fails to repay its Eurodollar Loans when required by the
terms of this Credit Agreement; or

(d) if an assignment of any Eurodollar Loan is made other than on the last day
of the Interest Period applicable thereto as a result of the request of the
Borrower pursuant to Section 4.5.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the U.S.; provided, however, that each Lender may fund each of its
Eurodollar Loans in any manner it sees fit and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section 4.3.

4.4 Taxes.

(a) Tax Liabilities. Any and all payments by the Borrower hereunder or under any
of the Credit Documents shall be made, in accordance with the terms hereof and
thereof, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto imposed by any Governmental Authority
(collectively referred to as “Taxes”), except as required by applicable law. If
any applicable law (as determined in good faith by the applicable Withholding
Agent) requires the deduction or withholding of any Taxes from or in respect of
any sum payable hereunder to the Administrative Agent or any Lender, as
applicable, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. If such Taxes so deducted or withheld are other than any Taxes that are (i)
Taxes measured by net income or franchise Taxes imposed on the Administrative
Agent or any Lender by the jurisdiction under the laws of which the
Administrative Agent or such Lender is organized, maintains its applicable
lending office or is transacting business or any political subdivision thereof,
(ii) branch profits taxes imposed by the U.S. or any similar tax imposed by any
other jurisdiction in which the Borrower is located, in the case of a Lender,
(iii) U.S. federal withholding Taxes imposed on amounts payable to or

 

26



--------------------------------------------------------------------------------

for the account of such Lender with respect to an applicable interest in this
Credit Agreement pursuant to a law in effect on the date on which (x) such
Lender acquires such interest in this Credit Agreement (other than pursuant to
an assignment request by the Borrower under Section 4.5 below) or (y) such
Lender changes its lending office, except, in each case, to the extent that,
pursuant to this Section 4.4, amounts with respect to such taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office or
(iv) any U.S. Federal withholding taxes imposed under FATCA (all such Taxes not
listed in clauses (i) through (iv) above, being hereinafter referred to as
“Indemnified Taxes”), then the sum payable by the Borrower hereunder or under
any of the Credit Documents to the Administrative Agent or any Lender, as
applicable, shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.4) for Indemnified Taxes the Administrative Agent or such
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made. The Borrower shall deliver to the
Administrative Agent or such Lender, as the case may be, evidence of any Taxes
paid to the relevant Governmental Authority.

(b) Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the U.S. or any state or political subdivision thereof or
any applicable foreign jurisdiction that arise from any payment made hereunder
by the Borrower or from the execution, delivery or registration of, or otherwise
from the Borrower’s participation with respect to, this Credit Agreement or any
other Credit Document, including any interest, addition to tax or penalties
applicable thereto (collectively, the “Other Taxes”) to the relevant
Governmental Authority in accordance with applicable law.

(c) If (i) the Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) the Borrower fails to comply with
Section 4.4(a)(iii) above or (iii) any Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent or the Lenders, as the case may be, for such amounts and
any incremental taxes, interest or penalties paid by the Administrative Agent or
any Lender, as the case may be, solely as a result of any such failure, in the
case of clauses (i) and (ii), or any such direct imposition, in the case of
clause (iii). Notwithstanding the foregoing, no amounts shall be payable by the
Borrower pursuant to Section 4.4(a)(i) or this Section 4.4(c) to the extent that
such Taxes or Other Taxes resulted solely from the applicable Lender’s failure
to submit to the Borrower and the Administrative Agent on or before the Closing
Date (or, in the case of a Person that becomes a Lender after the Closing Date
by assignment, promptly upon such assignment) the applicable forms described in
Section 4.4(f).

(d) Without duplication of any amounts paid to the Administrative Agent pursuant
to Section 10.7, each Lender shall indemnify the Administrative Agent for the
full amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(e) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which the Borrower has paid, or with
respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.4, it shall

 

27



--------------------------------------------------------------------------------

promptly notify the Borrower of the availability of such Refund and shall,
within 30 days after receipt of written notice by the Borrower, make a claim to
such Governmental Authority for such Refund at the Borrower’s expense if, in the
judgment of such Lender or the Administrative Agent (as the case may be), the
making of such claim will not be otherwise materially disadvantageous to it;
provided, that nothing in this clause (e) shall be construed to require any
Lender or the Administrative Agent to institute any administrative proceeding
(other than the filing of a claim for any such Refund) or judicial proceeding to
obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out-of-pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.4(e)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

Notwithstanding anything to the contrary in this clause (e), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this clause (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(f) Tax Forms.

(i) Each Lender (which, for purposes of this Section 4.4, shall include any
Affiliate of a Lender that makes any Eurodollar Loan pursuant to the terms of
this Credit Agreement) that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of either the applicable Form
W-8BEN or W-8BEN-E, or any applicable successor form, of the U.S. Internal
Revenue Service entitling such Lender to a complete exemption from withholding
on all amounts to be received by such Lender pursuant to this Credit Agreement
and/or the Note, Form W-8ECI or W-8IMY, as applicable, or any applicable
successor form, of the U.S. Internal Revenue Service relating to all amounts to
be received by such Lender pursuant to this Credit Agreement and/or the Notes
and, in the case of Forms W-8BEN and W-8BEN-E, if applicable, entitling such
Lender to receive a complete exemption from U.S. backup withholding tax. Each
such Lender shall, from time to time after submitting any such form, submit to
the Borrower and the Administrative Agent such additional duly completed and
signed copies of such forms (or such successor forms or other documents as shall
be adopted from time to time by the relevant U.S. taxing authorities) as may be
(1) reasonably requested in writing by the Borrower or the Administrative Agent
and (2) appropriate under then current U.S. laws or regulations.

 

28



--------------------------------------------------------------------------------

(ii) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of Form W-9, or any applicable
successor form, of the U.S. Internal Revenue Service, certifying that such
Lender is exempt from U.S. federal withholding tax and backup withholding. Each
such Lender shall, from time to time after submitting such form, submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of such forms (or such successor forms or other documents as shall be
adopted from time to time by the relevant U.S. taxing authorities) as may be (1)
reasonably requested in writing by the Borrower or the Administrative Agent and
(2) appropriate under then current U.S. laws or regulations.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Credit Agreement.

(g) For purposes of this Section 4.4, the term “applicable law” includes FATCA.

4.5 Mitigation; Mandatory Assignment. The Administrative Agent and each Lender
shall use reasonable efforts to avoid or mitigate any increased cost or
suspension of the availability of an interest rate under Sections 4.1 through
4.4 above to the greatest extent practicable (including transferring the Loans
to another lending office or Affiliate of a Lender) unless, in the opinion of
the Administrative Agent or such Lender, such efforts would be likely to have an
adverse effect upon it. In the event a Lender makes a request to the Borrower
for additional payments in accordance with, or exercises any of its rights
under, Section 4.1, 4.2 or 4.4, then, provided that no Default or Event of
Default has occurred and is continuing at such time, the Borrower may, at its
own expense (such expense to include any transfer fee payable to the
Administrative Agent under Section 11.3(b) and any expense pursuant to Section 4
hereof) and in its sole discretion, require such Lender to transfer and assign
in whole (but not in part), without recourse (in accordance with and subject to
the terms and conditions of Section 11.3(b)), all of its interests, rights and
obligations under this Credit Agreement to an Eligible Assignee which shall
assume such assigned obligations (which Eligible Assignee may be another Lender,
if a Lender accepts such assignment); provided, that (a) such assignment shall
not conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (b) the Borrower or such Eligible Assignee shall have
paid to the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4 hereof.

 

29



--------------------------------------------------------------------------------

SECTION 5.

CONDITIONS PRECEDENT

5.1 Conditions to Effective Date. The Lenders’ Commitments shall not become
effective unless all of the following conditions precedent have been satisfied
(or waived in accordance with Section 11.6) on or prior to the Commitment
Termination Date:

(a) Credit Agreement. Receipt by the Administrative Agent of (i) a duly executed
copy of this Credit Agreement signed on behalf of each party hereto or (ii)
written evidence (which may include electronic transmission of a signed
signature page thereto) that each party hereto has signed a counterpart of each
this Credit Agreement.

(b) Organizational Documents. Receipt by the Administrative Agent of the
following:

(i) Charter Documents. A copy of the articles of incorporation or certificate of
limited partnership, as applicable, of each Credit Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its organization and certified by a secretary
or assistant secretary of such Credit Party (or, in the case of the Borrower, a
secretary or assistant secretary of the General Partner, acting on behalf of the
Borrower) to be true and correct as of the Effective Date.

(ii) Governing Documents. A copy of the bylaws or agreement of limited
partnership, as applicable, of each Credit Party certified by a secretary or
assistant secretary of such Credit Party (or, in the case of the Borrower, a
secretary or assistant secretary of the General Partner, acting on behalf of the
Borrower) to be true and correct as of the Effective Date.

(iii) Resolutions. Copies of resolutions of the board of directors or General
Partner, as applicable, of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated herein and therein and authorizing
execution and delivery thereof, and incumbency certificates, in each case,
certified by a secretary or assistant secretary of each Credit Party (or, in the
case of the Borrower, a secretary or assistant secretary of the General Partner,
acting on behalf of the Borrower) to be true and correct and in force and effect
as of the Effective Date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authority of its jurisdiction of organization.

(c) Fees and Expenses. The Joint Lead Arrangers, the Administrative Agent and
the Lenders shall have received, without duplication, payment of all fees and
expenses required to be paid (to the extent invoiced at least two Business Days
prior to the Effective Date) on or prior to the Effective Date.

(d) Patriot Act. To the extent reasonably requested at least ten Business Days
prior to the Effective Date by the Administrative Agent or any Lender, the
Administrative Agent shall have received, at least three Business Days prior to
the Effective Date, all documentation and other information required by any
Governmental Authority under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

30



--------------------------------------------------------------------------------

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders that the Effective Date has occurred, and such notice
shall be conclusive and binding.

5.2 Conditions to Closing Date. The Lenders’ obligation to make Loans on the
Closing Date shall be subject to all of the following conditions precedent
having been satisfied (or waived in accordance with Section 11.6) on or before
the Commitment Termination Date:

(a) Effective Date. The Effective Date shall have occurred.

(b) Contribution. The Contribution shall have been (or, substantially
concurrently with the funding of the Loans hereunder shall be) consummated, such
that (i)(A) the Borrower shall be the 100.0% owner of Questar Pipeline, (B)
Questar Pipeline shall be the 100.0% owner of Questar Overthrust Pipeline, LLC,
a Utah limited liability company, Questar Field Services, LLC, a Utah limited
liability company and Questar White River Hub, LLC, a Utah limited liability
company and (C) Questar White River Hub, LLC, a Utah limited liability company,
shall be the 50.0% owner of White River Hub, LLC, a Delaware limited liability
company (collectively, the “Acquired Entities”), (ii) no material adverse
changes shall have been made to the overall business, assets or liabilities of
any of the Acquired Entities since September 30, 2016, except as may be
otherwise approved in writing by the Joint Lead Arrangers, (iii) the total
consideration payable for the Contribution shall have been funded through the
issuance of common and/or other equity interests in the Borrower (to the extent
such equity interests do not constitute Indebtedness) and/or the proceeds of the
Loans and (iv) the Contribution Agreement shall be consistent with the foregoing
clauses (i), (ii) and (iii) and otherwise reasonably satisfactory to the Joint
Lead Arrangers (to the extent material to the interests of the Lenders).

(c) DRI Note. (i) The DRI Note shall have been issued and (ii) the original DRI
Note, together with an allonge executed by the Guarantor, shall have been
delivered to the Administrative Agent and a UCC financing statement with respect
to the Administrative Agent’s Lien on the Collateral shall have been filed with
the applicable filing office in accordance with the Guarantee and Pledge
Agreement.

(d) Guarantee and Pledge Agreement. Receipt by the Administrative Agent of (i) a
duly executed copy of the Guarantee and Pledge Agreement signed on behalf of
each party thereto or (ii) written evidence (which may include electronic
transmission of a signed signature page thereto) that each party thereto has
signed a counterpart of each the Guarantee and Pledge Agreement.

(e) Refinancing. The Existing Intercompany Note shall have been (or,
substantially concurrently with the funding of the Loans hereunder shall be)
repaid in full, and the Administrative Agent shall have received customary
evidence thereof.

(f) Financial Statements. The Joint Lead Arrangers (except to the extent not
required by the Joint Lead Arrangers) shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for each of the two
fiscal years ended at least 60 days prior to the Closing Date and (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for each subsequent
quarterly interim period (other than any fourth fiscal quarter) ended at least
40 days prior to the Closing Date (and the corresponding period(s) of the prior
fiscal year).

 

31



--------------------------------------------------------------------------------

(g) Fees and Expenses. The Joint Lead Arrangers, the Administrative Agent and
the Lenders shall have received payment of all fees and expenses required to be
paid (to the extent invoiced at least two Business Days prior to the Closing
Date) on or prior to the Closing Date.

(h) Opinions of Counsel. Receipt by the Administrative Agent of customary legal
opinions, substantially in the forms of Exhibit 5.2(h), addressed to the
Administrative Agent and each of the Lenders and dated as of the Closing Date,
respectively from (i) McGuireWoods LLP, legal counsel to the Credit Parties and
DRI and (ii) Stoel Rives LLP, as special local counsel to the Guarantor.

(i) No Default; Representations and Warranties. On and after giving effect to
the Loans and the application of proceeds thereof on the Closing Date, (A) there
shall exist no Specified Default and (B) each of the Specified Representations
shall be true and correct in all material respects (except those representations
that are qualified by materiality, which shall be true and correct).

(j) Officer’s Certificates. The Administrative Agent shall have received (i) an
officer’s certificate, substantially in the form attached hereto as Exhibit
5.2(j), from a Responsible Officer, certifying (A) that there has been no change
to the matters previously certified pursuant to Section 5.1(b) (or otherwise
providing updates to such certifications) and (B) that the conditions set forth
in this Section 5.2 have been satisfied as of the Closing Date and (ii) an
officer’s certificate demonstrating the calculation of the Leverage Ratio on a
pro forma basis after giving effect to the Loans and the other Transactions on
the Closing Date.

(k) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer, treasurer or other
officer with equivalent duties, of the General Partner, acting on behalf of the
Borrower, substantially in the form attached hereto as Exhibit 5.2(k).

(l) Borrowing Notice. Receipt by the Administrative Agent of a Notice of
Borrowing in accordance with Section 2.2.

Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section 5.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.

REPRESENTATIONS AND WARRANTIES

Each Credit Party (with respect to the representations and warranties pertaining
to it) hereby represents and warrants, as of the Effective Date (other than
Sections 6.8, 6.14, 6.17 and 6.18) and as of the Closing Date, that:

6.1 Organization and Good Standing. Such Credit Party and each Material
Subsidiary of the Borrower (a) is a corporation, limited liability company,
limited partnership or other legal entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified and in good standing as a foreign corporation, limited liability
company, limited partnership or other legal entity authorized to do business in
every jurisdiction where the failure to so qualify would have a Material Adverse
Effect and (c) has the requisite corporate, limited liability company, limited
partnership or equivalent power and authority to own its properties and to carry
on its business as now conducted and as proposed to be conducted. The Borrower
is not an EEA Financial Institution.

 

32



--------------------------------------------------------------------------------

6.2 Due Authorization. Such Credit Party (a) has the requisite corporate or
limited partnership, as applicable, power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents and to incur the
obligations herein and therein provided for and (b) is duly authorized to, and
has been authorized by all necessary corporate or limited partnership, as
applicable, action, to execute, deliver and perform this Credit Agreement and
the other Credit Documents.

6.3 No Conflicts. Neither the execution and delivery of the Credit Documents and
the consummation of the transactions contemplated therein, nor the performance
of and compliance with the terms and provisions thereof by such Credit Party
will (a) violate or conflict with any provision of its articles of incorporation
or certificate of limited partnership, as applicable, or bylaws or agreement of
limited partnership, as applicable, (b) violate, contravene or materially
conflict with any law, regulation (including Regulation U or Regulation X),
order, writ, judgment, injunction, decree or permit applicable to it, (c)
violate, contravene or materially conflict with contractual provisions of, or
cause an event of default under, any indenture, loan agreement, mortgage, deed
of trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which could have a Material Adverse
Effect or (d) result in or require the creation of any Lien upon or with respect
to its properties.

6.4 Consents. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required to be obtained or made by such Credit Party in connection with
such Credit Party’s execution, delivery or performance of this Credit Agreement
or any of the other Credit Documents that has not been obtained or made, other
than any filings with the Securities and Exchange Commission and other
Governmental Authorities that may be required to be made after the date hereof.

6.5 Enforceable Obligations. This Credit Agreement and the other Credit
Documents to which such Credit Party is a party have been duly executed and
delivered and constitute legal, valid and binding obligations of such Credit
Party enforceable against such Credit Party in accordance with their respective
terms, except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

6.6 Financial Condition; No Material Adverse Effect.

(a) The financial statements provided to the Lenders pursuant to Section 5.2(f)
and pursuant to Section 7.1(a) and (b) present fairly, in all material respects,
the financial condition, results of operations and cash flows of the Borrower
and its Consolidated Subsidiaries as of the dates stated therein.

(b) In addition, (i) such financial statements were prepared in accordance with
GAAP and (ii) since the latest date of such financial statements, there have
occurred no changes or circumstances which have had or would be reasonably
expected to have a Material Adverse Effect.

6.7 No Default. Neither such Credit Party nor any of the Borrower’s Material
Subsidiaries is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect.

6.8 Indebtedness. As of the Closing Date, the Leverage Ratio is less than or
equal to 5.00:1.00 (on a consolidated basis).

 

33



--------------------------------------------------------------------------------

6.9 Litigation. Except as disclosed in (i) the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2015, (ii) the Borrower’s Quarterly Report
on Form 10-Q for the quarter ended March 31, 2016 and (iii) the Borrower’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2016, there are no
actions, suits or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of such Credit Party, threatened against such
Credit Party or any Material Subsidiary of the Borrower in which there is a
reasonable expectation of an adverse decision which would have or would
reasonably be expected to have a Material Adverse Effect.

6.10 Taxes. Such Credit Party and each Material Subsidiary of the Borrower has
filed, or caused to be filed, all material tax returns (federal, state, local
and foreign) required to be filed by it and paid all material amounts of taxes
shown thereon to be due (including interest and penalties) and has paid all
other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes which are not yet delinquent or that
are being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP.

6.11 Compliance with Law. Except as disclosed in (i) the Borrower’s Annual
Report on Form 10-K for the year ended December 31, 2015, (ii) the Borrower’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 and (iii) the
Borrower’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2016,
such Credit Party and each Material Subsidiary of the Borrower is in compliance
with all laws, rules, regulations, orders and decrees applicable to it, or to
its properties, unless such failure to comply would not have a Material Adverse
Effect.

6.12 ERISA. To the extent that it would have or would be reasonably expected to
have a Material Adverse Effect, (a) no Reportable Event has occurred and is
continuing with respect to any Plan of the Borrower; (b) no Plan of the Borrower
has an accumulated funding deficiency determined under Section 412 of the Code;
(c) no proceedings have been instituted, or, to the knowledge of the Borrower,
are planned to terminate any Plan of the Borrower; (d) neither the Borrower, nor
any member of a Controlled Group including the Borrower, nor any duly-appointed
administrator of a Plan of the Borrower has instituted or intends to institute
proceedings to withdraw from any Multiemployer Pension Plan (as defined in
Section 3(37) of ERISA); and (e) each Plan of the Borrower has been maintained
and funded in all material respects in accordance with its terms and with the
provisions of ERISA applicable thereto.

6.13 Government Regulation. Such Credit Party is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”), and is not controlled by such a
company, nor is otherwise subject to regulation under the Investment Company
Act.

6.14 Solvency. The Borrower and its Subsidiaries are as of the Closing Date, and
after giving effect to the Contribution will be, on a consolidated basis,
Solvent.

6.15 Anti-Corruption Laws and Sanctions; Patriot Act. Such Credit Party has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by such Credit Party, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
Sanctions, if any, applicable to such Persons and the Patriot Act. Such Credit
Party and its Subsidiaries, and to the knowledge of such Credit Party, its and
their respective directors, officers and employees, are in compliance in all
material respects with the Patriot Act, Anti-Corruption Laws and Sanctions, if
any, applicable to such Persons. Neither such Credit Party nor any of its
Subsidiaries or, to the knowledge of such Credit Party, any of its or their
respective directors, officers or employees, is a Sanctioned Person.

 

34



--------------------------------------------------------------------------------

6.16 Environmental Matters. Except as disclosed in (i) the Borrower’s Annual
Report on Form 10-K for the year ended December 31, 2015, (ii) the Borrower’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 and (iii) the
Borrower’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2016 and
except as would not reasonably be expected to result in a Material Adverse
Effect, neither such Credit Party nor any Subsidiary of the Borrower (a) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any applicable
Environmental Law, (b) has become subject to any Environmental Liability, (c)
has received notice of any claim with respect to any Environmental Liability or
(d) knows of any basis for any Environmental Liability.

6.17 Subsidiaries. Set forth on Schedule 6.17 is a complete and accurate list,
as of the Closing Date, of each of the Borrower’s Subsidiaries and of the
Acquired Entities that will become Subsidiaries of the Borrower, together with
its jurisdiction of organization and the Borrower’s direct or indirect
percentage ownership therein.

6.18 Guarantee and Pledge Agreement. The Guarantee and Pledge Agreement is and
will be effective to create in favor of the Administrative Agent, for its
benefit and the benefit of the Lenders, a valid and enforceable first priority
security interest in and Lien upon the DRI Note, subject, in the case of
enforceability, to applicable bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles, and
upon the making of such filings and the taking of such other actions required to
be taken hereby or by the applicable Credit Documents (including (a) the
delivery to the Administrative Agent of the DRI Note, duly endorsed, on the
Closing Date and (b) the filing of appropriate financing statements and
continuations thereof in the jurisdictions specified therein), such security
interest and Lien shall constitute a fully perfected first priority Lien upon
such right, title and interest of the Guarantor, in and to the DRI Note.

SECTION 7.

AFFIRMATIVE COVENANTS

Each Credit Party (with respect to the affirmative covenants pertaining to it)
hereby covenants and agrees that, so long as this Credit Agreement is in effect
and until the Loans made to it, together with interest, fees and other
obligations hereunder, have been paid in full and the Commitments hereunder
shall have terminated:

7.1 Information Covenants. The Borrower will furnish, or cause to be furnished,
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a Form 10-K as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche or another
independent registered public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial

 

35



--------------------------------------------------------------------------------

information to be in reasonable form and detail and accompanied by a certificate
of the chief financial officer or treasurer of the General Partner, acting on
behalf of the Borrower, to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the Borrower
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a Responsible
Officer, substantially in the form of Exhibit 7.1(c), (i) demonstrating
compliance with the financial covenant contained in Section 7.11 by calculation
thereof as of the end of each such fiscal period and (ii) stating that no
Default or Event of Default exists, or if any such Default or Event of Default
does exist, specifying the nature and extent thereof and the actions proposed to
be taken with respect thereto.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as the Borrower shall send to its shareholders.

(e) Notices. Upon the Borrower obtaining knowledge thereof, written notice to
the Administrative Agent immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and the actions proposed to be taken with respect thereto and
(ii) the occurrence of any of the following: (A) the pendency or commencement of
any litigation, arbitral or governmental proceeding against the Borrower, any
Material Subsidiary of the Borrower or the Guarantor which, if adversely
determined, is likely to have a Material Adverse Effect, (B) the institution of
any proceedings against the Borrower, any Material Subsidiary of the Borrower or
the Guarantor with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation, or alleged violation of any
federal, state or local law, rule or regulation, the violation of which would
likely have a Material Adverse Effect or (C) any notice or determination
concerning the imposition of any withdrawal liability by a Multiemployer Plan
against the Borrower or any of its ERISA Affiliates, the determination that a
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA or the termination of any Plan of the Borrower.

(f) Acquisition Period Election. If the Borrower elects to have an Acquisition
Period apply with respect to a Qualified Acquisition, written notice of such
election by no later than the earlier of (i) ten Business Days following the
Qualified Acquisition Closing Date with respect thereto and (ii) the date of
delivery of the certificate required under Section 7.1(c) for the fiscal quarter
during which such Qualified Acquisition occurred.

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower, any of its Subsidiaries or the Guarantor as the Administrative
Agent or the Required Lenders may reasonably request.

In lieu of furnishing the Lenders the items referred to in this Section 7.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website or any such other publicly available
website as notified to the Administrative Agent and the Lenders.

7.2 Preservation of Existence and Franchises. Such Credit Party will do (and the
Borrower will cause each of its Material Subsidiaries to do) all things
necessary to preserve and keep in full force and effect its (a) existence and
(b) to the extent material to the conduct of the business of such Credit

 

36



--------------------------------------------------------------------------------

Party or any of the Material Subsidiaries of the Borrower, its rights,
franchises and authority; provided, that nothing in this Section 7.2 shall
prevent (i) the Liquefaction Project, (ii) any other transaction otherwise
permitted under Section 8.2 or Section 8.3 or (iii) any change in the form of
organization (by merger or otherwise) of any Material Subsidiary of the Borrower
so long as such change shall not have an adverse effect on the Borrower’s
ability to perform its obligations hereunder.

7.3 Books and Records. Such Credit Party will keep (and the Borrower will cause
each of its Material Subsidiaries to keep) complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

7.4 Compliance with Law. Such Credit Party will comply (and the Borrower will
cause each of its Material Subsidiaries to comply) with all laws, rules,
regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property if noncompliance
with any such law, rule, regulation, order or restriction would be reasonably
expected to have a Material Adverse Effect.

7.5 Payment of Taxes. Such Credit Party will (and the Borrower will cause each
of its Subsidiaries to) pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that neither such Credit Party nor any Subsidiary of the Borrower shall
be required to pay any such tax, assessment, charge, levy, or claim which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP.

7.6 Insurance. Such Credit Party will at all times maintain in full force and
effect insurance (including worker’s compensation insurance, liability insurance
and casualty insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.

7.7 Performance of Obligations. Such Credit Party will perform (and the Borrower
will cause each of its Material Subsidiaries to perform) in all material
respects all of its obligations under the terms of all agreements that are
material to the conduct of the business of such Credit Party, or any of the
Material Subsidiaries of the Borrower, including all such material indentures,
mortgages, security agreements or other debt instruments to which it is a party
or by which it is bound, if nonperformance would be reasonably expected to have
a Material Adverse Effect.

7.8 ERISA. The Borrower and each of its ERISA Affiliates will (a) at all times
make prompt payment of all contributions (i) required under all employee pension
benefit plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii)
required to meet the minimum funding standard set forth in ERISA with respect to
each of its Plans; (b) promptly upon request, furnish the Administrative Agent
and the Lenders copies of each annual report/return (Form 5500 Series), as well
as all schedules and attachments required to be filed with the Department of
Labor and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate U.S. District
Court of a trustee to administer such Plan, together with a statement, if
requested by the Administrative Agent, as to the reason therefor and the action,
if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any

 

37



--------------------------------------------------------------------------------

of its ERISA Affiliates to (A) terminate a Plan if any such termination would
have a Material Adverse Effect or (B) cause or permit to exist any Reportable
Event under ERISA or other event or condition which presents a material risk of
termination at the request of the PBGC if such termination would have a Material
Adverse Effect.

7.9 Use of Proceeds.

(a) The proceeds of the Loans made to the Borrower hereunder shall be used to
provide for general working capital and other general corporate purposes of the
Borrower and its Subsidiaries, including in connection with the consummation of
the Contribution.

(b) None of the proceeds of the Loans made to the Borrower hereunder will be
used for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute for this transaction a “purpose credit” in violation of
Regulation U or Regulation X.

7.10 Audits/Inspections. Upon reasonable notice, during normal business hours
and in compliance with the reasonable security procedures of the Borrower (and
subject to applicable confidentiality restrictions and limitations), the
Borrower will permit representatives appointed by the Administrative Agent or
the Required Lenders (or, upon a Default or Event of Default, any Lender),
including independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s and its Subsidiaries’ properties, including its books
and records, its accounts receivable and inventory, the Borrower’s and its
Subsidiaries’ facilities and its or their other business assets, and to make
photocopies or photographs thereof and to write down and record any information
such representative obtains and shall permit the Required Lenders (or, upon a
Default or Event of Default, any Lender) or the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Borrower and its Subsidiaries.

7.11 Leverage Ratio. The Borrower shall maintain a Leverage Ratio, as of the
last day of each four fiscal quarter period of the Borrower, of not greater than
(a) during an Acquisition Period, 5.50:1.00 and (b) at all other times,
5.00:1.00. For purposes of calculating compliance with the foregoing Leverage
Ratio, Borrower Cash Flow may include, at the Borrower’s option, any Qualified
Project Adjustments as provided in the definition thereof.

7.12 Anti-Corruption Laws and Sanctions. Such Credit Party will maintain in
effect and enforce policies and procedures designed to promote and achieve
compliance by such Credit Party, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and the Sanctions,
if any, applicable to such Persons.

 

38



--------------------------------------------------------------------------------

SECTION 8.

NEGATIVE COVENANTS

The Borrower (solely with respect to Sections 8.1 through 8.10) and the
Guarantor (solely with respect to Section 8.11) hereby covenant and agree that
so long as this Credit Agreement is in effect and until the Loans, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments hereunder shall have terminated:

8.1 Nature of Business. The Borrower will not, and will not permit any Material
Subsidiary to, alter the character of its business from that conducted as of the
Closing Date and activities reasonably related thereto and similar and related
businesses; provided, that nothing in this Section 8.1 shall prevent the
Liquefaction Project.

8.2 Consolidation and Merger. The Borrower will not, and will not permit any
Material Subsidiary to, enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided, that nothing in this Section 8.2 shall prevent the
Liquefaction Project; provided, further, that notwithstanding the foregoing
provisions of this Section 8.2, the following actions may be taken if, after
giving effect thereto, no Default or Event of Default exists:

(a) a Subsidiary of the Borrower may be merged or consolidated with or into (i)
the Borrower; provided, that the Borrower shall be the continuing or surviving
entity or (ii) into another Subsidiary of the Borrower; and

(b) the Borrower or a Material Subsidiary may merge or consolidate with any
other Person if (i) in the case of the Borrower, (A) the Borrower shall be the
continuing or surviving entity or (B) the Borrower shall not be the continuing
or surviving entity and the entity so continuing or surviving (1) is an entity
organized and duly existing under the law of any state of the U.S. and (2)
executes and delivers to the Administrative Agent and the Lenders an instrument
in form satisfactory to the Required Lenders pursuant to which it expressly
assumes the Loans of the Borrower and all of the other obligations of the
Borrower under the Credit Documents and procures for the Administrative Agent
and each Lender an opinion in form satisfactory to the Required Lenders and from
counsel satisfactory to the Required Lenders in respect of the due
authorization, execution, delivery and enforceability of such instrument and
covering such other matters as the Required Lenders may reasonably request, and
(ii) in the case of a Material Subsidiary, such Material Subsidiary shall be the
continuing or surviving entity.

8.3 Sale or Lease of Assets. The Borrower will not, and will not permit any
Material Subsidiary to, convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any portion of its
business or assets, whether now owned or hereafter acquired (any one of the
actions described in the foregoing provisions of this Section 8.3, a
“Disposition”), for consideration in excess of $25,000,000, except:

(a) Dispositions in connection with the Liquefaction Project;

(b) Dispositions of assets in the ordinary course of business for not less than
fair market value and Dispositions of surplus, obsolete or worn out assets; and

(c) other Dispositions so long as no Event of Default shall have occurred and be
continuing at the time of making such Disposition or would result therefrom.

 

39



--------------------------------------------------------------------------------

8.4 Limitation on Liens. The Borrower will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, to secure any Indebtedness or Hedging Obligations,
except:

(a) any Lien existing on any asset of any Person at the time such Person either
becomes a Subsidiary of the Borrower or is merged or consolidated with or into
the Borrower or a Subsidiary of the Borrower, in each case, not created in
contemplation of such event; provided, that such Lien attaches only to such
asset and proceeds thereof;

(b) any Lien on any fixed or capital asset securing Indebtedness (including
Liens in respect of capital lease obligations) incurred or assumed for the
purpose of financing all or any part of the cost of acquiring, constructing,
repairing or improving such asset; provided, that (i) such Lien attached to such
asset concurrently with or within 90 days after the acquisition thereof or the
date of completion of such construction, repair or improvement and (ii) all such
Liens attach only to the assets purchased, constructed, repaired or improved
with the proceeds of the Indebtedness secured thereby and improvements,
accessions, general intangibles and proceeds related thereto;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition; provided, that such Lien attaches only to such asset and
proceeds thereof;

(d) [reserved];

(e) any Lien arising out of the extension, renewal or refinancing of any
Indebtedness secured by any Lien permitted by clauses (a) through (c) above;
provided, that the principal amount of such Indebtedness is not increased (other
than by amounts incurred to pay the costs of such extension, renewal or
refinancing and any premiums paid in connection therewith) and such Lien does
not attach to any additional assets;

(f) Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to the Credit Documents;

(g) Liens on property in favor of the U.S. or any state thereof, or any
department, agency, instrumentality or political subdivision of any such
jurisdiction, to secure Indebtedness incurred for the purpose of financing all
or any part of the purchase price or cost of constructing, repairing or
improving the property subject thereto;

(h) Liens granted on accounts receivable or other rights to payment and related
assets in connection with any securitization transactions;

(i) Liens under any sale and leaseback transaction;

(j) Liens for taxes that (i) are not yet due, (ii) are not more than 60 days
past due and not subject to penalties for non-payment or (iii) are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(k) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other similar types of Liens arising in the ordinary course of
business securing amounts which are not overdue for a period of more than 60
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

40



--------------------------------------------------------------------------------

(l) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(m) Liens to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(n) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(o) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1(g);

(p) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case, in
the ordinary course of business;

(q) customary netting and offset provisions in hedging agreements; and

(r) Liens not otherwise permitted by the foregoing clauses of this Section 8.4
securing Indebtedness or Hedging Obligations; provided, that the aggregate
principal (or notional) amount of Indebtedness and Hedging Obligations secured
by such Liens pursuant to this clause (r), together with the aggregate principal
amount of Indebtedness outstanding pursuant to Section 8.5(h), shall not exceed
15.0% of Consolidated Net Tangible Assets at any time.

8.5 Subsidiary Debt. The Borrower will not permit any of its Subsidiaries, to
create, incur, assume or suffer to exist any Indebtedness, except:

(a) Attributable Indebtedness in respect of any sale and leaseback transactions
to the extent that the aggregate outstanding principal amount of such
Attributable Indebtedness does not exceed $100,000,000;

(b) Indebtedness of (i) Questar Pipeline existing on September 30, 2016 and
remaining outstanding on the Closing Date after consummation of the Contribution
and (ii) Cove Point incurred prior to completion of the Liquefaction Project in
an aggregate principal amount not to exceed $100,000,000 at any time outstanding
and any Indebtedness that extends, renews or refinances such Indebtedness
provided, that the principal amount of such Indebtedness is not increased (other
than by amounts incurred to pay the costs of such extension, renewal or
refinancing and any premiums paid in connection therewith);

(c) intercompany Indebtedness owed to the Borrower or any other Subsidiary;
provided, that such Indebtedness shall not have been transferred or pledged to
any other Person (other than the Borrower or any Subsidiary);

(d) Indebtedness incurred to finance the acquisition, construction, repair or
improvement of any fixed or capital assets, including capital lease obligations,
Synthetic Lease

 

41



--------------------------------------------------------------------------------

Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets, and any Indebtedness that extends, renews or refinances such
Indebtedness; provided, that such Indebtedness is incurred concurrently with or
within 90 days after such acquisition or the completion of such construction,
repair or improvement;

(e) performance bonds, bid bonds, surety bonds, appeal bonds, completion
guarantees and similar obligations, in each case, provided in the ordinary
course of business;

(f) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;

(g) Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;

(h) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 8.5; provided, that the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (h), together with the aggregate principal
(or notional) amount of Indebtedness and Hedging Obligations secured by Liens
pursuant to Section 8.4(r), shall not exceed 15.0% of Consolidated Net Tangible
Assets at any time; and

(i) Any Indebtedness that extends, renews or refinances any of the Indebtedness
described in clauses (a) through (h) above, provided, that the principal amount
of such Indebtedness is not increased (other than by amounts incurred to pay the
costs of such extension, renewal or refinancing and any premiums paid in
connection therewith).

8.6 Fiscal Year. The Borrower will not change its fiscal year without prior
notification to the Lenders.

8.7 Use of Proceeds. The Borrower shall not use, directly or, to the knowledge
of the Borrower, indirectly, the proceeds of any Loan in any manner that
violates the Patriot Act, Anti-Corruption Laws or Sanctions, if any, applicable
to the Borrower and its Subsidiaries.

8.8 Restricted Payments. The Borrower will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, unless (a) no Event of Default under Section 9.1(a)
(Payment) shall have occurred and be continuing as of the date of such
Restricted Payment and (b) the Borrower is in pro forma compliance with Section
7.11 (Leverage Ratio) after giving effect to such Restricted Payment.

8.9 Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly-Owned Subsidiary prior to such merger) any
Capital Stock in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any Indebtedness of, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit or
all or substantially all of the assets of a division or branch of any Person, in
each case, in excess of $25,000,000 (any one of the actions described in the
foregoing provisions of this Section 8.9, an “Investment”), except:

(a) Investments made by the Borrower or its Subsidiaries in Cove Point in
connection with the Liquefaction Project; and

(b) other Investments, so long as no Event of Default shall have occurred and be
continuing at the time of making such Investment or would result therefrom.

 

42



--------------------------------------------------------------------------------

8.10 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into or engage in any in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially as favorable to the Borrower or such
Subsidiary as could be obtained on an arm’s-length basis from unrelated third
parties (or, if in the good faith judgment of the General Partner’s board of
directors, no comparable transaction is available with which to compare any such
transaction, such transaction is otherwise fair to the Borrower or such
Subsidiary from a financial point of view); provided, that the foregoing
restriction shall not apply to:

(a) transactions between or among the Borrower and its Subsidiaries or between
or among Subsidiaries;

(b) transactions involving any employee benefit plan or related trust of the
Borrower or any of its Subsidiaries;

(c) transactions with Iroquois Gas Transmission System, L.P, White River Hub,
LLC and with any other joint venture in which DRI or any of its Subsidiaries is
a joint venture participant, in each case, to the extent such transactions
constitute investments in such joint ventures otherwise permitted by this
Agreement;

(d) the payment of reasonable compensation, fees and expenses to, and indemnity
provided on behalf of the general partner, director and officers, as applicable,
of the Borrower and its Subsidiaries; and

(e) transactions entered into with DRI and its Subsidiaries on terms that are
fair and reasonable, taking into account the relationship between the Borrower
and its Subsidiaries, on the one hand, and DRI and its Subsidiaries, on the
other; and

(f) transactions approved by the conflicts committee (or equivalent committee)
of the board of directors (or equivalent governing body) of the General Partner.

8.11 Restrictions on Activities of the Guarantor. The Guarantor will not:

(a) engage in any business, activity or transaction, own any assets or make any
Dispositions, other than:

(i) (A) the ownership of its limited partnership interests in the Borrower and
(B) Dispositions of such limited partnership interests in an aggregate amount
not to exceed 5.0% of the total limited partnership interests in the Borrower
which are owned by the Guarantor as of the Effective Date;

(ii) the ownership, operation of and/or Disposition of its interests in Southern
Trails, Questar InfoComm and any other Subsidiaries of the Guarantor in
existence as of the Effective Date;

 

43



--------------------------------------------------------------------------------

(iii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance);

(iv) the entry into, incurrence, issuance and performance of its obligations
under or with respect to (A) the Credit Documents to which it is a party, (B)
the Contribution Agreement and (C) the DRI Note; and

(v) activities incidental to the businesses or activities described in clauses
(i) through (iv),

(b) incur, assume, suffer to exist or guarantee any Indebtedness, other than:

(i) Indebtedness under the Credit Documents, and

(ii) intercompany Indebtedness incurred to finance Southern Trails and Questar
InfoComm in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; or

(c) amend or waive any of its rights under or otherwise agree to modify the DRI
Note without the prior written consent of the Administrative Agent.

SECTION 9.

EVENTS OF DEFAULT

9.1 Events of Default. An Event of Default shall exist upon the occurrence and
continuation of any of the following specified events (each, an “Event of
Default”):

(a) Payment. The Borrower shall:

(i) default in the payment when due of any principal of any of the Loans; or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made.

(c) Covenants. Any Credit Party shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.9, 7.11, 8.1, 8.2, 8.3, 8.8, 8.9 or 8.11
applicable to such Credit Party (including its Material Subsidiaries or its
other Subsidiaries, as applicable); or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.1(a), (b) or (c), 8.4, 8.5, 8.7 or 8.10
applicable to such Credit Party (including its Material Subsidiaries or its
other Subsidiaries, as applicable) and such default shall continue unremedied
for a period of five Business Days after the earlier of a Responsible Officer
becoming aware of such default or notice thereof given by the Administrative
Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in clauses (a), (b), (c)(i), or
(c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer becoming aware of such
default or notice thereof given by the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(d) Invalidity of Credit Documents. (i) Any Credit Document shall fail to be in
full force and effect in all material respects with respect to any Credit Party
or to give the Administrative Agent and/or the Lenders all material rights,
powers and privileges purported to be created thereby and relating to such
Credit Party or (ii) the Liens purported to be created under the Guarantee and
Pledge Agreement shall cease to be, or shall be asserted in writing by any
Credit Party not to be, a valid and perfected first priority Lien on the DRI
Note, except, in the case of this clause (ii), (A) in connection with a release
of such Liens pursuant to Section 11.21 or (B) as a result of the Administrative
Agent’s failure to maintain possession of the DRI Note delivered to it on the
Closing Date.

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower, a Material Subsidiary of the Borrower or the Guarantor: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower, a Material Subsidiary of the
Borrower or the Guarantor in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Borrower, a Material Subsidiary of the Borrower or the
Guarantor or for any substantial part of its property or ordering the winding up
or liquidation of its affairs; (ii) an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced against the Borrower, a Material Subsidiary of the Borrower or the
Guarantor and such petition remains unstayed and in effect for a period of 60
consecutive days; (iii) the Borrower, a Material Subsidiary of the Borrower or
the Guarantor shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) the Borrower, a Material Subsidiary of the
Borrower or the Guarantor shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.

(f) Defaults under Other Agreements.

(i) With respect to any Indebtedness (other than Indebtedness of the Borrower
outstanding under this Credit Agreement) of the Borrower or a Material
Subsidiary of the Borrower in a principal amount in excess of $100,000,000, (A)
the Borrower or a Material Subsidiary of the Borrower shall (x) default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Indebtedness, or (y) default (after giving effect to any
applicable grace period) in the observance or performance of any covenant or
agreement relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition under clauses (x) or (y) above is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause any such Indebtedness to become due prior to its stated
maturity; (B) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
or mandatory redemption, prior to the stated maturity thereof; or (C) any such
Indebtedness matures and is not paid at maturity.

(ii) With respect to the DRI Note, (A) DRI shall (x) default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to such Indebtedness, or (y) default (after giving effect to any applicable
grace period) in the observance or performance of any covenant or agreement
under the DRI Note relating to such Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition under clauses (x) or (y) above is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause such Indebtedness to become due prior to its stated maturity;
(B) such Indebtedness shall be declared due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or mandatory
redemption, prior to the stated maturity thereof; or (C) such Indebtedness
matures and is not paid at maturity.

 

45



--------------------------------------------------------------------------------

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower, a Material Subsidiary of the Borrower or the Guarantor in
an outstanding amount of $50,000,000 or more, in the aggregate (to the extent
not paid or covered by insurance provided by a carrier who has acknowledged
coverage), and such judgments, orders or decrees shall continue unsatisfied,
undischarged and unstayed for a period ending on the 30th day after such
judgment, order or decree becomes final and unappealable.

(h) ERISA. (i) The Borrower, a Material Subsidiary of the Borrower or any member
of the Controlled Group including the Borrower shall fail to pay when due an
amount or amounts aggregating in excess of $50,000,000, which it shall have
become liable to pay under Title IV of ERISA; (ii) a notice of intent to
terminate a Plan or Plans of the Borrower which in the aggregate have unfunded
liabilities in excess of $50,000,000 (individually and collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any member of
the Controlled Group including the Borrower, any plan administrator or any
combination of the foregoing; (iii) the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of the Borrower; (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the Borrower must be terminated; or (v)
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group including the Borrower to incur a current payment obligation in excess of
$50,000,000 unless paid by the Borrower on the date such payment is due.

(i) Change of Control. The occurrence of any Change of Control.

9.2 Acceleration; Remedies.

(a) At any time prior to the Closing Date, upon the occurrence and continuation
of an Event of Default under Section 9.1(a), the Administrative Agent may, with
the consent of the Required Lenders, by written notice to the Borrower, declare
the Commitment of each Lender to make Loans to be terminated, whereupon such
Commitments and obligations shall be terminated.

(b) At any time following the Closing Date, upon the occurrence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived by the Required Lenders or cured to the reasonable satisfaction of
the Required Lenders, the Administrative Agent may with the consent of the
Required Lenders, and shall, upon the request and direction of the Required
Lenders, by written notice to the Borrower take any of the following actions
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower, except as otherwise specifically
provided for herein:

(i) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans made to the Borrower and any and all other
Indebtedness or obligations of any and every kind owing by the Borrower to any
of the Lenders or the Administrative Agent hereunder to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

(ii) Enforcement of Rights. Enforce any and all rights, remedies and interests
created and existing under the Credit Documents, including all rights of
set-off, as against the Borrower.

 

46



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans made to the Borrower, all accrued interest in respect thereof, all
accrued and unpaid fees and other Indebtedness or obligations owing by the
Borrower to the Lenders and the Administrative Agent hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.

9.3 Allocation of Payments After Event of Default. Notwithstanding any other
provision of this Credit Agreement, after the occurrence and during the
continuance of an Event of Default, all amounts collected from the Borrower or
received by the Administrative Agent or any Lender on account of amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable outside attorneys’ fees other than the fees of in-house
counsel) of the Administrative Agent or any of the Lenders in connection with
enforcing the rights of the Lenders under the Credit Documents against the
Borrower and any protective advances made by the Administrative Agent or any of
the Lenders, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
the Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by the
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans
outstanding of the Borrower, pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable of the
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order as provided above until exhausted prior to application to the
next succeeding category and (b) each of the Lenders shall receive an amount
equal to its pro rata share (based on each Lender’s Loans or Commitment, as
applicable) of amounts available to be applied.

 

47



--------------------------------------------------------------------------------

SECTION 10.

AGENCY PROVISIONS

10.1 Appointment.

(a) Each Lender hereby designates and appoints RBC as the administrative agent
of such Lender to act as specified herein and in the other Credit Documents, and
each such Lender hereby authorizes the Administrative Agent, as the agent for
such Lender, to take such action on its behalf under the provisions of this
Credit Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms hereof and of the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere
herein and in the other Credit Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any of the other Credit Documents, or
shall otherwise exist against the Administrative Agent. The provisions of this
Section are solely for the benefit of the Administrative Agent and the Lenders
and the Credit Parties shall not have any rights as a third party beneficiary of
the provisions hereof. In performing its functions and duties under this Credit
Agreement and the other Credit Documents, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for any
Credit Party.

(b) Each Lender agrees that any action taken by the Administrative Agent in
accordance with the provisions of this Agreement or of the other Credit
Documents, and the exercise by the Administrative Agent of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall have
the sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Lenders with respect to all payments and collections
arising in connection with the Collateral and with the Guarantee and Pledge
Agreement, (ii) execute and deliver the Guarantee and Pledge Agreement and
accept delivery of such agreement delivered by any applicable Credit Party,
(iii) act as collateral agent for the Lenders for purposes of the perfection of
all security interests and Liens created by such agreements and all other
purposes stated therein, (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and Liens created or purported
to be created by the Guarantee and Pledge Agreement and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Credit
Document, exercise all remedies given to the Administrative Agent and the
Lenders with respect to the Collateral under the Credit Documents relating
thereto, applicable law or otherwise.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties hereunder or under the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection herewith or in connection with any of the

 

48



--------------------------------------------------------------------------------

other Credit Documents (except for its or such Person’s own gross negligence or
willful misconduct), or responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party
contained herein or in any of the other Credit Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection herewith or in connection
with the other Credit Documents, or enforceability or sufficiency therefor of
any of the other Credit Documents, or for any failure of any Credit Party to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Credit Agreement, or any
of the other Credit Documents or for any representations, warranties, recitals
or statements made herein or therein or made by any Credit Party in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of any Credit Party to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default or to inspect the properties, books
or records of any Credit Party. The Administrative Agent is not a trustee for
the Lenders and owes no fiduciary duty to the Lenders. None of the Lenders
identified on the facing page or signature pages of this Credit Agreement as
“Syndication Agents” or “Joint Bookrunners” shall have any right, power,
obligation, liability, responsibility or duty under this Credit Agreement other
than those applicable to all Lenders as such, nor shall they have or be deemed
to have any fiduciary relationship with any Lender.

10.4 Reliance on Communications. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Credit Parties,
independent accountants and other experts selected by the Administrative Agent
with reasonable care). The Administrative Agent may deem and treat the Lenders
as the owner of its interests hereunder for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 11.3(b). The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Credit Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders (or to the
extent specifically provided in Section 11.6, all the Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or under any of the other Credit Documents in accordance with a
request of the Required Lenders (or to the extent specifically provided in
Section 11.6, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder, unless the Administrative Agent has received notice from a Lender or
the Borrower referring to the Credit Document, describing such Default or Event
of Default and stating that such notice is a “notice of default.” In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
directed by the Required Lenders (or, to the extent specifically provided in
Section 11.6, all the Lenders).

 

49



--------------------------------------------------------------------------------

10.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or any Affiliate thereof hereinafter taken, including any review of the
affairs of the Credit Parties, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and made
its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Credit
Parties. Except for (i) delivery of the Credit Documents and (ii) notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification. Each Lender agrees to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to its Commitment or Loans, as applicable, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in its capacity as such
in any way relating to or arising out of this Credit Agreement or the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder and under the other Credit Documents.

10.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Credit Parties as though the Administrative
Agent were not Administrative Agent hereunder. With respect to the Loans made by
it, the Administrative Agent shall have the same rights and powers under this
Credit Agreement as any Lender and may exercise the same as though they were not
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may, at any time,
resign upon 30 days written notice to the Lenders. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent that is, except during the existence of a Default or

 

50



--------------------------------------------------------------------------------

Event of Default, reasonably satisfactory to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent provided such successor is reasonably satisfactory to the
Borrower and an Eligible Assignee (or if no Eligible Assignee shall have been so
appointed by the retiring Administrative Agent and shall have accepted such
appointment, then the Lenders shall perform all obligations of the retiring
Administrative Agent until such time, if any, as a successor Administrative
Agent shall have been so appointed and shall have accepted such appointment as
provided for above). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent, as appropriate, under this Credit Agreement and the other Credit
Documents and the provisions of this Section 10.9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement. The retiring Administrative Agent, the
successor Administrative Agent and the Credit Parties shall promptly execute any
assignments with respect to the Credit Documents and the Collateral and take
such other actions as may be reasonably required to give effect to the
foregoing.

10.10 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 11.

MISCELLANEOUS

11.1 Notices. Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case, to the respective parties at the address or telecopy

 

51



--------------------------------------------------------------------------------

numbers set forth on Schedule 11.1, or at such other address as such party may
specify by written notice to the other parties hereto; provided, that, in the
case of a notice or other communication given pursuant to clause (a) or (b)
above, if such notice or other communication is not delivered or transmitted
during the normal business hours of the recipient, such notice or communication
shall be deemed to be effective on the next Business Day for the recipient.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

11.2 Right of Set-Off; Adjustments. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default and the commencement of
remedies described in Section 9.2, each Lender is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of which rights being hereby expressly waived), to set-off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Lender (including branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of any Credit Party against obligations and liabilities of such
Credit Party to the Lenders hereunder, under the Notes, the other Credit
Documents or otherwise, irrespective of whether the Administrative Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default, even though such charge is made or entered on the books
of such Lender subsequent thereto. The Borrower hereby agrees that any Person
purchasing a participation in the Loans and Commitments to it hereunder pursuant
to Section 11.3(e) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder. Each
Lender agrees to notify the Administrative Agent promptly after such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by any
Credit Party under this Credit Agreement, such Benefitted Lender shall purchase
for cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

11.3 Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided, that no

 

52



--------------------------------------------------------------------------------

Credit Party may assign and transfer any of its interests hereunder (except as
permitted by Section 8.2) without prior written consent of each Lender;
provided, further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth in this Section 11.3.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Loans, its Notes, and its Commitment); provided, however, that:

(i) each such assignment shall be to an Eligible Assignee;

(ii) the Administrative Agent shall have provided its written consent (not to be
unreasonably withheld or delayed); provided, that no consent of the
Administrative Agent shall be required for an assignment to any Lender or
Affiliate or Subsidiary of a Lender;

(iii) to the extent required in the definition of “Eligible Assignee”, the
Borrower shall have provided its written consent (not to be unreasonably
withheld or delayed), which consent shall not be required during the existence
of a Default or Event of Default; provided, the Borrower shall be deemed to have
consented to any proposed assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof;

(iv) any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment or Loan being
assigned by such Lender) or an integral multiple of $5,000,000 in excess
thereof;

(v) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

(vi) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an assignment agreement in substantially
the form of Exhibit 11.3 or such other form as the Administrative Agent and the
Borrower may approve (an “Assignment Agreement”), together with a processing fee
from the assignor of $4,000; and

(vii) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignee. If the
assignee is not incorporated under the laws of the U.S. or a state thereof, it
shall deliver to the Borrower and the Administrative Agent certification as to
exemption from deduction or withholding of taxes in accordance with Section 4.4.

By executing and delivering an Assignment Agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants

 

53



--------------------------------------------------------------------------------

that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim and the assignee warrants that it is an
Eligible Assignee; (B) except as set forth in clause (A) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Credit Agreement, any of the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Credit Agreement, any of the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto or the financial
condition of the Credit Parties or the performance or observance by any Credit
Party of any of its obligations under this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto; (C) such assignee represents and warrants that it is legally
authorized to enter into such Assignment Agreement; (D) such assignee confirms
that it has received a copy of this Credit Agreement, the other Credit Documents
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment Agreement;
(E) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents; (F) such assignee appoints
and authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under this Credit Agreement or any other Credit Document as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; (G) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender; and (H) such assignee
represents and warrants that it does not bear a relationship to the Borrower
described in Section 108(e)(4) of the Code (provided, that such representation
shall not be required where the Administrative Agent has been made aware of such
relationship existing between the assignee and the Borrower and has given its
consent to such assignment pursuant to Section 11.3(b)(vii)).

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 11.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it (together with any related Notes) and
a register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender from time to time by the Borrower (collectively, the
“Registers”). The entries in the Registers shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the relevant
Register as a Lender hereunder for all purposes of this Credit Agreement. The
Registers shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Acceptance. Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 11.3,
(i) accept such Assignment Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(e) Participations. Each Lender may, on or after the delivery of notice to the
Borrower, sell, transfer, grant or assign participations in all or any part of
such Lender’s interests and

 

54



--------------------------------------------------------------------------------

obligations hereunder; provided, that (i) such selling Lender shall remain a
“Lender” for all purposes under this Credit Agreement (such selling Lender’s
obligations under the Credit Documents remaining unchanged) and the participant
shall not constitute a Lender hereunder, (ii) no Lender shall grant to any such
participant rights to approve any amendment or waiver relating to the Credit
Documents, except to the extent any such amendment or waiver would (A) reduce
the principal of or rate of interest on or fees in respect of any Loans in which
the participant is participating, or (B) postpone the date fixed for any payment
of principal (including the date of any mandatory prepayment), interest or fees
in respect of any Loans in which the participant is participating, (iii)
sub-participations by the participant (except to an Affiliate, parent company or
Affiliate of a parent company of the participant) shall be permitted with the
consent of the Borrower (which, in each case, shall not be unreasonably withheld
or delayed and shall not be required during the existence of a Default or Event
of Default) and (iv) without the prior written consent of the Administration
Agent, no participation shall be sold to a prospective participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code. In the
case of any such participation and notwithstanding the foregoing, (i) the
participant shall not have any rights under this Credit Agreement or the other
Credit Documents (the participant’s rights against the selling Lender in respect
of such participation to be those set forth in the participation agreement with
such Lender creating such participation in a manner consistent with this
Section 11.3(e)), (ii) the Borrower, the Administrative Agent and the other
Lenders shall be entitled to deal solely with the Lender who has sold a
participation with respect to all matters arising under this Credit Agreement,
and (iii) all amounts payable by the Borrower hereunder shall be determined as
if such Lender had not sold such participation; provided, however, that such
participant shall be entitled to receive additional amounts under Section 4 to
the same extent that the Lender from which such participant acquired its
participation would be entitled to the benefit of such cost protection
provisions.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Credit Agreement (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive and binding for all purposes, absent manifest error, and such Lender
and the Administrative Agent shall treat each Person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement.

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred.

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank or other central
bank having jurisdiction over such Lender as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank or
such other central bank having jurisdiction over such Lender. No such assignment
shall release the assigning Lender from its obligations hereunder.

(h) Information. Any Lender may furnish any information concerning the Credit
Parties or any of their Subsidiaries in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants) who are notified of the confidential nature of the information and
agree to use their reasonable best efforts to keep confidential all non-public
information from time to time supplied to it.

 

55



--------------------------------------------------------------------------------

11.4 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Credit Parties and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein are cumulative
and not exclusive of any rights or remedies which the Administrative Agent or
any Lender would otherwise have. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

11.5 Payment of Expenses, etc. The Borrower agrees to: (a) pay all reasonable
out-of-pocket costs and expenses of (i) the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein (including the reasonable fees and expenses of outside legal
counsel to the Administrative Agent) and any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Borrower under this Credit
Agreement and (ii) the Administrative Agent and the Lenders in connection with
enforcement of the Credit Documents and the documents and instruments referred
to therein (including in connection with any such enforcement, the reasonable
fees and disbursements of outside counsel for the Administrative Agent and each
of the Lenders) against any Credit Party; and (b) indemnify the Administrative
Agent and each Lender and its Affiliates, their respective officers, directors,
employees, representatives and agents from and hold each of them harmless
against any and all losses, liabilities, claims, damages or reasonable expenses
incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of, any investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender or its Affiliates is a party
thereto, or whether or not such investigation, litigation or other proceeding
was initiated by the Credit Parties, their Affiliates or any other party, other
than in the case of any investigation, litigation or other proceeding initiated
by the Credit Parties in connection with a material breach of obligations (as
determined by a court of competent jurisdiction) by the Administrative Agent or
any Lender hereunder) related to the entering into and/or performance of any
Credit Document or the use of proceeds of any Loans (including other extensions
of credit) hereunder or the consummation of any other transactions contemplated
in any Credit Document by the Credit Parties, including the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross negligence
or willful misconduct on the part of the Person to be indemnified, in each case,
as determined by a court of competent jurisdiction).

11.6 Amendments, Waivers and Consents. Neither this Credit Agreement nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated, unless such amendment, change,
waiver, discharge or termination is in writing and signed by the Required
Lenders and the Borrower and the applicable Credit Parties party thereto;
provided, that no such amendment, change, waiver, discharge or termination shall
without the consent of each Lender affected thereby:

(a) extend the Maturity Date or the Commitment Termination Date;

 

56



--------------------------------------------------------------------------------

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c) reduce or forgive the principal amount of any Loan;

(d) increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e) release any Credit Party from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) release any Liens granted under the Guarantee and Pledge Agreement;

(g) amend, modify or waive any provision of this Section 11.6 or Sections 3.6,
3.8, 9.1(a), 9.3, 10.7, 11.2, 11.3, 11.5 or 11.9(b); or

(h) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders or other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any provision hereof.

Notwithstanding the above, no provisions of Section 10 may be amended or
modified without the consent of the Administrative Agent and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

In the event any proposed amendment or waiver of the terms of this Credit
Agreement or any other Credit Document requires the consent of all Lenders or of
all Lenders directly affected thereby, and such proposed amendment or waiver is
approved by Required Lenders, the Borrower may, in its sole discretion, require
any Lender that has failed to consent to such proposed amendment or waiver (the
“Non-Consenting Lender”) to transfer and assign its interests, rights and
obligations under this Credit Agreement in a manner consistent with the terms
and conditions of Section 4.5 to an Eligible Assignee that shall assume such
assigned obligations; provided, however, that the Borrower shall have given
written notice to the Administrative Agent in the case of an assignee that is
not a Lender. The Borrower shall not be permitted to require a Non-Consenting
Lender to assign any part of its interests, rights and obligations under this
Credit Agreement pursuant to this Section 11.6 unless the Borrower has notified
such Non-Consenting Lender of its intention to require the assignment thereof at
least ten days prior to the proposed assignment date.

11.7 Counterparts; Telecopy; Electronic Delivery. This Credit Agreement may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. It shall not be necessary in making proof of this Credit
Agreement to produce or account for more than one such counterpart. Delivery of
executed counterparts by facsimile or other electronic means (including by
e-mail with a “.pdf” copy thereof attached thereto) shall be effective as an
original and shall constitute a representation that an original will be
delivered.

 

57



--------------------------------------------------------------------------------

11.8 Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.

11.9 Defaulting Lenders. Notwithstanding any provision of this Credit Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) [Reserved].

(b) The Commitments and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.6); provided, that any waiver, amendment or modification requiring
the consent of each affected Lender pursuant to Section 11.6(a)-(d) or any
waiver, amendment or modification of this Section 11.9(b) shall require the
consent of such Defaulting Lender if such Defaulting Lender would be directly
adversely affected thereby.

(c) Except as otherwise provided in this Credit Agreement, any amount payable to
or for the account of any Defaulting Lender in its capacity as a Lender
hereunder (whether on account of principal, interest, fees or otherwise, and
including any amounts payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, (A)
be applied, at such time or times as may be determined by the Administrative
Agent, (1) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder and (2) second, to the funding of such
Defaulting Lender’s Commitment in respect of which such Defaulting Lender shall
have failed to fund such share as required hereunder, (B) to the extent not
applied as aforesaid, be held, if so determined by the Administrative Agent, as
cash collateral for funding obligations of such Defaulting Lender in respect of
future Loans hereunder, (C) to the extent not applied or held as aforesaid, be
applied, pro rata, to the payment of any amounts owing to the Borrower (in the
case of the Borrower, to the extent that no Default or Event of Default has
occurred and is continuing at such time) or the non-Defaulting Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any non-Defaulting Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations hereunder and (D)
to the extent not applied or held as aforesaid, be distributed to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.

(d) The Borrower may, in its sole discretion, require any Defaulting Lender to
transfer and assign its interests, rights and obligations under this Credit
Agreement in a manner consistent with the terms and conditions of Section 4.5
(but at the expense of such Defaulting Lender) to an Eligible Assignee that
shall assume such assigned obligations; provided, however, that the Borrower
shall have given written notice to the Administrative Agent in the case of an
assignee that is not a Lender. The Borrower shall not be permitted to require a
Defaulting Lender to assign any part of its interests, rights and obligations
under this Credit Agreement pursuant to this Section 11.9(d), unless the
Borrower has notified such Defaulting Lender of its intention to require the
assignment thereof at least ten days prior to the proposed assignment date.

11.10 Survival of Indemnification and Representations and Warranties. All
indemnities set forth herein (including the indemnities set forth in Sections
4.1(c), 4.2, 4.3, 4.4 and 11.5) and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

 

58



--------------------------------------------------------------------------------

11.11 GOVERNING LAW. THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. Each Credit Party irrevocably consents to the service of
process out of any competent court in any action or proceeding brought in
connection with this Credit Agreement by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address for notices
pursuant to Section 11.1, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law.

11.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.13 Severability. If any provision of any of the Credit Documents is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

11.14 Entirety. This Credit Agreement, together with the other Credit Documents,
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to the Credit Documents or the
transactions contemplated herein and therein.

11.15 Binding Effect. This Credit Agreement shall become effective at such time
when all of the conditions set forth in Section 5.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by the
Credit Parties and the Administrative Agent, and the Administrative Agent shall
have received copies (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Credit Agreement shall be
binding upon and inure to the benefit of the Credit Parties, the Administrative
Agent and each Lender and their respective successors and permitted assigns.

11.16 Submission to Jurisdiction. Each Credit Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the U.S. District Court of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Credit Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Credit Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement against any Credit Party or its
properties in the courts of any jurisdiction. Each Credit Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding

 

59



--------------------------------------------------------------------------------

arising out of or relating to this Credit Agreement in any court referred to
above. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Each Credit Party also hereby
irrevocably and unconditionally waives any right it may have to claim or recover
in any legal action or proceeding referred to in this Section any special,
exemplary, punitive or consequential damages.

11.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Credit
Party pursuant to this Credit Agreement that is designated by such Credit Party
as confidential; provided, that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates and other
parties hereto, (b) subject to an agreement to comply with the provisions of
this Section 11.17 (or terms substantially consistent with and no less
restrictive than this Section 11.17), to (i) any actual or prospective assignee
or participant, (ii) credit insurance providers requiring access to such
information in connection with credit insurance issued for the benefit of such
Lender, and (iii) any contractual counterparties (or the professional advisors
thereto) to any swap, derivative or securitization transaction relating directly
to obligations of parties under this Credit Agreement, (c) to its employees,
directors, agents, attorneys and accountants or those of any of its Affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any requirement of law, (f) if required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Credit Document, (j) with the written
consent of the Borrower or (k) to the extent such information becomes available
to the Administrative Agent or any Lender on a non-confidential basis from a
source other than a Credit Party or its Affiliates.

11.18 Designation of SPVs. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPV”), identified as such in writing from time to time by such
Granting Lender to the Administrative Agent and the Borrower, the option to fund
all or any part of any Loan that such Granting Lender would otherwise be
obligated to fund pursuant to this Credit Agreement; provided, that (i) nothing
herein shall constitute a commitment by any SPV to fund any Loan, (ii) if an SPV
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Granting Lender shall be obligated to fund such Loan pursuant to
the terms hereof, (iii) no SPV shall have any voting rights pursuant to
Section 11.6 and (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPV, but may limit their communications and other
dealings relevant to such SPV to the applicable Granting Lender. The funding of
a Loan by an SPV hereunder shall utilize the Commitment of the Granting Lender
to the same extent that, and as if, such Loan were funded by such Granting
Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Credit Agreement
(and any related documents) and to exercise on such SPV’s behalf, all of such
SPV’s voting rights under this Credit Agreement. No additional Note shall be
required to evidence the Loans or portion thereof made by an SPV; and the
related Granting Lender shall be deemed to hold its Note as agent for such SPV
to the extent of the Loans or portion thereof funded by such SPV. In addition,
any payments for the account of any SPV shall be paid to its Granting Lender as
agent for such SPV.

 

60



--------------------------------------------------------------------------------

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any state thereof.

In addition, notwithstanding anything to the contrary contained in this
Credit Agreement, any SPV may (i) at any time and without paying any processing
fee therefor, assign or participate all or a portion of its interest in any
Loans to the Granting Lender or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancements to such SPV. This Section 11.18 may not be amended without the
written consent of any Granting Lender affected thereby.

11.19 USA Patriot Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Patriot Act”)), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Lender to identify such Credit Party in
accordance with the Patriot Act.

11.20 No Fiduciary Duty. Each Credit Party agrees that nothing in the Credit
Documents will be deemed to create an advisory, fiduciary, agency relationship
or other similar duty between the Administrative Agent, any Lender and its or
their Affiliates, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other hand, with respect to the transactions contemplated
hereby (irrespective of whether the Administrative Agent, any Lender or its or
their Affiliates has advised, is currently advising or will advise such Credit
Party on other unrelated matters), or any other obligation by a the
Administrative Agent, any Lender or its or their Affiliates to such Credit
Party, its stockholders or its Affiliates, except the obligations expressly set
forth in the Credit Documents. Each Credit Party agrees that it will not claim
that the Administrative Agent or any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Credit Party,
in connection with the transactions contemplated hereby or the process leading
thereto.

11.21 Release. The Administrative Agent is hereby irrevocably authorized by the
Lenders, at its option and in its discretion, to release any Lien on any
property granted to or held by the Administrative Agent under the Guarantee and
Pledge Agreement (a) upon the date that the Loans, together with all interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated or (b) if such release has been approved in
writing by all of the Lenders in accordance with Section 11.6(f).

[Remainder of Page Intentionally Left Blank]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP, as the Borrower By: DOMINION MIDSTREAM GP, LLC,
its General Partner By:  

/s/ James R. Chapman

  Name:   James R. Chapman   Title:   Senior Vice President—Mergers &
Acquisitions and Treasurer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

QPC HOLDING COMPANY, as the Guarantor By:  

/s/ James R. Chapman

  Name:   James R. Chapman   Title:   Senior Vice President—Mergers &
Acquisitions and Treasurer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as the Administrative Agent By:  

/s/ Ann Hurley

  Name:   Ann Hurley   Title:   Manager, Agency ROYAL BANK OF CANADA, as a
Lender By:  

/s/ Frank Lambrinos

  Name:   Frank Lambrinos   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender and Syndication Agent

By:

 

/s/ Leon Mo

 

Name:

 

Leon Mo

 

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Frederick W. Price

  Name:   Frederick W. Price   Title:   Managing Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Sherwin Brandford

  Name:   Sherwin Brandford   Title:   Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

  Name:   Patrick Jeffrey   Title:   Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Alia Qaddumi

  Name:   Alia Qaddumi   Title:   Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Denis O’Meara

  Name:   Denis O’Meara   Title:   Managing Director By:  

/s/ Theodore Sheen

  Name:   Theodore Sheen   Title:   Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Anita J. Brickell

  Name:   Anita J. Brickell   Title:   Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ David Dewar

  Name:   David Dewar   Title:   Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Authorized Signatory By:  

/s/ Lorenz Meier

  Name:   Lorenz Meier   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Nina Johnson

  Name:   Nina Johnson   Title:   Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

Leveraged-Based Pricing Grid

 

Borrower’s Leverage Ratio

   Applicable Percentage      Base Rate
Loans      Eurodollar
Loans  

Pricing Level 1: £ 2.75:1.00

     25.0 bps         125.0 bps   

Pricing Level 2: > 2.75:1.00 but £ 3.50:1.00

     37.5 bps         137.5 bps   

Pricing Level 3: > 3.50:1.00 but £ 4.25:1.00

     50.0 bps         150.0 bps   

Pricing Level 4: > 4.25:1.00

     75.0 bps         175.0 bps   

For purposes of the foregoing, each change in the Applicable Percentage
resulting from a change in the Leverage Ratio shall be effective from and
including the Business Day following the date of delivery to the Administrative
Agent pursuant to Section 7.1 of the consolidated financial statements of the
Borrower including such change and ending on the date immediately preceding the
effective date of the next such change. If the Borrower fails to deliver such
financial statements within the applicable time period required by Section 7.1,
then, in the event that a higher Applicable Percentage would have been in effect
if such financial statements were delivered on the last day of the applicable
time period, the Borrower shall pay to the Administrative Agent for the account
of the Lenders additional interest on the Loans that would have accrued if such
financial statements had been delivered on the last day of such applicable time
period.

Annex A to Term Loan Agreement



--------------------------------------------------------------------------------

ANNEX B

Ratings-Based Pricing Grid

 

Borrower’s Rating (S&P / Moody’s)

   Applicable Percentage      Base Rate
Loans      Eurodollar
Loans  

Rating Level 1: ³ BBB+ / Baa1

     12.5 bps         112.5 bps   

Rating Level 2: BBB / Baa2

     25.0 bps         125.0 bps   

Rating Level 3: BBB- / Baa3

     50.0 bps         150.0 bps   

Rating Level 4: BB+ / Ba1

     75.0 bps         175.0 bps   

Rating Level 5: £ BB+ / Ba1

     100.0 bps         200.0 bps   

For purposes of the foregoing, if at any time there is a split in Ratings
between S&P and Moody’s and (i) the Ratings differential is one level, the
higher Rating will apply and (ii) the Ratings differential is two levels or
more, the level one level lower than the higher Rating will apply. If at any
time following the Rating Date neither S&P nor Moody’s shall have assigned a
Rating, then Rating Level 5 shall apply. The Applicable Percentage shall be
determined and adjusted on the date of any applicable change in the Rating of
the Borrower. Any adjustment in the Applicable Percentage shall be applicable to
all existing Loans (commencing with the succeeding Interest Period, if any) as
well as any new Loans.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 11.1, information regarding any change in its Rating that
would change the existing Rating Level (as set forth in the chart above).

Annex B to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENT SCHEDULE

 

Lender

   Commitment  

Royal Bank of Canada

   $ 35,250,000.00   

Mizuho Bank, Ltd.

   $ 35,250,000.00   

Wells Fargo Bank, N.A.

   $ 25,500,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 25,500,000.00   

U.S. Bank National Association

   $ 25,500,000.00   

Bank of America, N.A.

   $ 25,500,000.00   

BNP Paribas

   $ 25,500,000.00   

Citibank, N.A.

   $ 25,500,000.00   

The Bank of Nova Scotia

   $ 25,500,000.00   

Credit Suisse AG Cayman Islands Branch

   $ 25,500,000.00   

SunTrust Bank

   $ 25,500,000.00      

 

 

 

Total:

   $ 300,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.17

SUBSIDIARIES

(as of the Closing Date)

 

Name

  

Jurisdiction of
Organization

  

Borrower’s Ownership %

Cove Point GP Holding Company, LLC    Delaware    100% membership interest
(directly held by the Borrower) Dominion Cove Point LNG, LP    Delaware    100%
preferred equity interest and general partner interest (indirectly held by the
Borrower via Cove Point GP Holding Company, LLC) Dominion Carolina Gas
Transmission, LLC    South Carolina    100% membership interest (directly held
by the Borrower) Iroquois GP Holding Company, LLC    Delaware    100% membership
interest (directly held by the Borrower) Questar Pipeline, LLC    Utah    100%
membership interest (directly held by the Borrower) Questar Field Services, LLC
   Utah    100% membership interest (indirectly held by the Borrower via Questar
Pipeline, LLC) Questar Overthrust Pipeline, LLC    Utah    100% membership
interest (indirectly held by the Borrower via Questar Pipeline, LLC) Questar
White River Hub, LLC    Utah    100% membership interest (indirectly held by the
Borrower via Questar Pipeline, LLC)



--------------------------------------------------------------------------------

SCHEDULE 11.1

NOTICES

If to the Administrative Agent:

ROYAL BANK OF CANADA

Agency Services Group

20 King Street West, 4th Floor

Toronto, Ontario, Canada M5H 1C4

Attention: Manager Agency

Fax No.: (416) 842-4023

If to the Borrower:

Dominion Resources, Inc.

120 Tredegar Street

Richmond, VA 23219

Attention: James R. Chapman

Telephone: 804-819-2181

Facsimile: 804-819-2211

Email: james.r.chapman@dom.com

Dominion Resources, Inc.

120 Tredegar Street

Richmond, VA 23219

Attention: Russell J. Singer, Esq.

Telephone: 804-819-2389

Facsimile: 804-819-2202

Email: russell.j.singer@dom.com



--------------------------------------------------------------------------------

EXHIBIT 2.2(a)

FORM OF NOTICE OF BORROWING

[            ] [    ], 201[    ]1

To: Royal Bank of Canada, as Administrative Agent

Pursuant to Section 2.2 of that certain Term Loan Agreement, dated as of October
28, 2016 (as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”), among Dominion
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), QPC
Holding Company, a Utah corporation (the “Guarantor”), the Lenders from time to
time parties thereto, Royal Bank of Canada, as administrative agent for the
Lenders thereunder (the “Administrative Agent”), and Mizuho Bank, Ltd., as
Syndication Agent, the undersigned hereby delivers this Notice of Borrowing.

The Borrower hereby requests that a [Eurodollar][Base Rate] Loan be made in the
aggregate principal amount of $[        ]2 on [            ] [    ], 201[    ]
[with an Interest Period of [    ] [days][months]]3.

Please transfer by wire the proceeds of the borrowing as directed by the
Borrower on the attached Schedule 1.

The Borrower hereby certifies that the borrowing requested herein complies in
all respects with Section 5.2 of the Credit Agreement. The Borrower agrees that
if prior to the time of the borrowing requested hereby any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will immediately so notify the Administrative Agent. Except
to the extent, if any, that prior to the time of the borrowing requested hereby,
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct in all material respects at the date of such
borrowing as if then made.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 

1  To be delivered by no later than (i) in the case of Base Rate Loans, 11:00
a.m. one Business Day prior to the date of the proposed borrowing or (ii) in the
case of Eurodollar Loans, 11:00 a.m. three Business Days prior to the date of
the proposed borrowing.

2  Subject to Section 2.2(a) and (b).

3  In the case of a Eurodollar Loan borrowing only.

 

Exhibit 2.2(a) – Page 1



--------------------------------------------------------------------------------

The undersigned has caused this Notice of Borrowing to be executed and
delivered, and the certification contained herein to be made, by its authorized
officer as of the date first written above.

 

DOMINION MIDSTREAM PARTNERS, LP By: DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 2.2(a) – Page 2



--------------------------------------------------------------------------------

EXHIBIT 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

[            ] [    ], 201[    ]4

To: Royal Bank of Canada, as Administrative Agent

Pursuant to Section 2.2(c) of that certain Term Loan Agreement, dated as of
October 28, 2016 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
Dominion Midstream Partners, LP, a Delaware limited partnership (the
“Borrower”), QPC Holding Company, a Utah corporation (the “Guarantor”), the
Lenders from time to time parties thereto, Royal Bank of Canada, as
administrative agent for the Lenders thereunder (the “Administrative Agent”),
and Mizuho Bank, Ltd., as Syndication Agent, the undersigned hereby requests to
[convert][continue] Loans as follows:

 

1    Date of [conversion][continuation]:                      2.    Amount of
Loans being [converted][continued]: $         3.    Type of Loans being
[converted][continued]:    ☐    a.    Eurodollar Loans    ☐    b.    Base Rate
Loans 4.    Nature of conversion/continuation:    ☐    a.    Conversion of Base
Rate Loans to Eurodollar Loans    ☐    b.    Conversion of Eurodollar Loans to
Base Rate Loans    ☐    c.    Continuation of Eurodollar Loans as such [5.   
Interest Period:                      [days][month(s)]5

[The undersigned officer, to the best of his or her knowledge, on behalf of the
Borrower, certifies that no Default or Event of Default has occurred and is
continuing under the Credit Agreement.]6

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 

4  To be delivered by no later than 11:00 a.m. (i) in the case of a conversion
of a Eurodollar Loan to a Base Rate Loan, on the date of the requested
conversion or (ii) in the case of conversion of a Base Rate Loan to a Eurodollar
Loan or continuation of a Eurodollar Loan, three Business Days prior to the date
of the requested conversion or continuation.

5  In the case of a conversion to or continuation of Eurodollar Loans, insert
the duration of the new Interest Period that commences on the
conversion/continuation date.

6  In the case of a conversion to or continuation of Eurodollar Loans.

 

Exhibit 2.2(c) – Page 1



--------------------------------------------------------------------------------

The undersigned has caused this Notice of Conversion/Continuation to be executed
and delivered as of the date first written above.

 

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 2.2(c) – Page 2



--------------------------------------------------------------------------------

EXHIBIT 2.7

FORM OF NOTE

 

$        

   New York, New York                ,        

FOR VALUE RECEIVED, the undersigned, Dominion Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), hereby unconditionally promises to pay, on
the Maturity Date, to [                    ] or its registered assigns (the
“Lender”) at the office of Royal Bank of Canada located at 200 Vesey Street, New
York, NY 10281, in lawful money of the U.S. and in immediately available funds,
the aggregate unpaid principal amount of all Loans made by the Lender to the
undersigned under the Credit Agreement referred to below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount of each Loan from time to time outstanding at the
rates per annum and on the dates specified in Section 3.1 of the Credit
Agreement, until paid in full (both before and after judgment to the extent
permitted by law). The Lender is hereby authorized to endorse the date, amount,
type, interest rate and duration of each Loan made or converted by the Lender to
the Borrower, the date and amount of each repayment of principal thereof, and,
in the case of Eurodollar Loans, the Interest Period with respect thereto, on
the schedules annexed hereto and made a part hereof, or on a continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information so
endorsed; provided, however, that failure by the Lender to make any such
recordation on such schedules or continuation thereof shall not in any manner
affect any of the obligations of the undersigned to make payments of principal
and interest in accordance with the terms of this Note and the Credit Agreement.

This Note is one of the Notes referred to in that certain Term Loan Agreement,
dated as of October 28, 2016 (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, QPC Holding Company, a Utah corporation (the
“Guarantor”), the Lenders from time to time parties thereto, Royal Bank of
Canada, as administrative agent for the Lenders thereunder (the “Administrative
Agent”), and Mizuho Bank, Ltd., as Syndication Agent, and is entitled to the
benefits thereof and is subject to optional and mandatory prepayment in whole or
in part as provided therein.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable as provided therein.

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit 2.7 – Page 1



--------------------------------------------------------------------------------

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 2.7 – Page 2



--------------------------------------------------------------------------------

Schedule I to Note

BASE RATE LOANS AND CONVERSIONS AND

REPAYMENTS OF PRINCIPAL

 

Date

   Amount of
Base Rate
Loans      Amount of
Base Rate
Loans
Converted
into
Eurodollar
Loans      Amount of
Eurodollar
Loans
Converted into
Base Rate
Loans      Amount of Principal
Repaid      Unpaid
Principal
Balance      Notation
Made
by                                                                             
                                                                                
     

 

Exhibit 2.7 – Page 3



--------------------------------------------------------------------------------

Schedule II to Note

EURODOLLAR LOANS AND CONVERSIONS

AND REPAYMENTS OF PRINCIPAL

 

Date

   Amount of
Eurodollar
Loans      Interest
Period      Amount of
Base Rates
Loans
Converted
into
Eurodollar
Loans      Amount of
Eurodollar
Loans
Converted
into Base
Rate Loans      Amount of
Principal
Repaid      Unpaid
Principal
Balance      Notation
Made by                                                                       
                                                                                
                                      

 

Exhibit 2.7 – Page 4



--------------------------------------------------------------------------------

EXHIBIT 3.2

FORM OF NOTICE OF PREPAYMENT

[            ] [    ], 201[    ]

To: Royal Bank of Canada, as Administrative Agent

This Notice of Prepayment is delivered to you pursuant to Section 3.2 of that
certain Term Loan Agreement, dated as of October 28, 2016 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Credit Agreement”), among Dominion Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), QPC Holding Company, a Utah corporation
(the “Guarantor”), the Lenders from time to time parties thereto, Royal Bank of
Canada, as administrative agent for the Lenders thereunder (the “Administrative
Agent”), and Mizuho Bank, Ltd., as Syndication Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
prepay the following Loans:                     .1

2. The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ☐ Eurodollar Loans

 

  ☐ Base Rate Loans

3. The Borrower shall prepay the above-referenced Loans on the following
Business Day:                     .2

[Signature Page Follows]

 

1  Complete with an amount in accordance with Section 3.2 of the Credit
Agreement.

2  To be delivered by no later than (i) in the case of Base Rate Loans, not
later than 11:00 a.m. on the date of such prepayment or (ii) in the case of
Eurodollar Loans, not later than 11:00 a.m. three Business Days prior to such
prepayment.

 

Exhibit 3.2 – Page 1



--------------------------------------------------------------------------------

The undersigned has executed this Notice of Prepayment as of the day and year
first written above.

 

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 3.2 – Page 2



--------------------------------------------------------------------------------

EXHIBIT 5.2(c)

FORM OF DRI NOTE

[See attached.]

 

Exhibit 5.2(c) – Page 1



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

   Richmond, Virginia $300,000,000.00    [December 1, 2016]

FOR VALUE RECEIVED, Dominion Resources, Inc., a Virginia corporation (the
“Maker”), promises to pay to QPC Holding Company, a Utah corporation (the
“Noteholder,” which term shall include any subsequent holder hereof), on demand
and in any event on or before the Maturity Date (as defined below) in lawful
money of the United States of America, the original principal sum of Three
Hundred Million and 00/100 Dollars ($300,000,000.00), together with interest on
the unpaid principal balance at the rate and on the terms hereinafter provided
in this promissory note (including all modifications, amendments, substitutions,
renewals or extensions hereof and allonges hereto, this “Note”).

1. Interest Rate. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the annual rate equal to 2.0%. Interest shall be
paid for the actual number of days elapsed based on a 360-day year.

2. Payments; Maturity. Interest only on the unpaid principal balance of this
Note shall be due and payable beginning on the first (1st) day of March, 2017
and continuing on the first (1st) day of each June, September, and December
thereafter until this Note has been paid in full. If not sooner paid, the entire
principal balance, all accrued and unpaid interest, if any, and all other sums
provided herein shall be due and payable in full on [December 1], 2019 (the
“Maturity Date”). All payments of principal, interest, fees, expenses and other
amounts to be paid by the Maker under this Note shall be paid not later than
2:00 p.m. on the date when due in immediately available funds, without setoff,
deduction, counterclaim or withholding of any kind, at the address of the
Noteholder located at 120 Tredegar Street, Richmond, VA 23219, or at such other
address as the Noteholder shall specify in writing. Notwithstanding the
foregoing, all or any portion of the outstanding principal balance hereof,
together with interest accrued thereon, shall be payable on demand by
Noteholder.

3. Prepayment. This Note may be prepaid in whole or in part at any time and from
time to time without premium or penalty. Any prepayment shall include interest
accrued to the date of such prepayment and all other sums then due under this
Note. No partial prepayment shall affect the obligation of the Maker to make any
payment of principal or interest due hereunder on the date hereinabove specified
until this Note has been paid in full.

4. Application of Payments. Payments or prepayments on this Note shall be
applied to amounts due hereunder in such order as the Noteholder may determine.

5. Default Rate; Late Charge. Upon the occurrence and during the continuance of
an Event of Default, the principal balance of this Note and any other sum

 

Exhibit 5.2(c) – Page 2



--------------------------------------------------------------------------------

then due hereunder (including, to the extent permitted by law, any overdue
installment of interest) shall bear interest at an annual rate of three percent
(3%) above the interest rate set forth above. In addition, the Maker shall pay
to the Noteholder, upon demand, a late charge equal to five percent (5%) of any
amount due which is not received within seven (7) days after its due
date. Acceptance by the Noteholder of any late payment without an accompanying
late charge shall not be deemed a waiver of the Noteholder’s right to receive
such late charge or to receive a late charge for any subsequent payment received
more than seven (7) days after its due date.

6. Representations and Warranties. The Maker hereby represents and warrants to
the Noteholder that:

(a) Organization and Good Standing. The Maker (a) is a corporation duly
organized and validly existing and in good standing under the laws of the
Commonwealth of Virginia, (b) is duly registered or qualified as a corporation
authorized to do business in every jurisdiction where the failure to be so
registered or qualified would have a material adverse effect on the Maker, its
business, operations or financial condition (considered as a whole), the ability
of the Maker to pay its obligations under this Note, the validity or
enforceability of this Note or the rights or remedies of the Noteholder against
the Maker under this Note (a “Material Adverse Effect”) and (c) has the
requisite power and authority to own its properties and to carry on its business
as now conducted and as proposed to be conducted.

(b) Due Authorization. The Maker (a) has the requisite corporate power and
authority to execute, deliver and perform this Note and to incur the obligations
herein and (b) is duly authorized to, and has been authorized by all necessary
corporate action, to execute, deliver and perform this Note.

(c) No Conflicts. Neither the execution and delivery of this Note and the
consummation of the transactions contemplated therein, nor the performance of
and compliance with the terms and provisions hereof by the Maker will (a)
violate or conflict with any provision of its articles of incorporation and
bylaws, (b) violate, contravene or materially conflict with any law, regulation,
order, writ, judgment, injunction, decree or permit applicable to it, (c)
violate, contravene or materially conflict with contractual provisions of, or
cause an event of default under, any indenture, loan agreement, mortgage, deed
of trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which could have a Material Adverse
Effect or (d) result in or require the creation of any lien, security interest
or encumbrance (a “Lien”) upon or with respect to its properties.

 

Exhibit 5.2(c) – Page 3



--------------------------------------------------------------------------------

(d) Consents. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court, governmental authority or other
third party is required to be obtained or made by the Maker in connection with
the Maker’s execution, delivery or performance of this Note that has not been
obtained or made.

(e) Enforceable Obligations. This Note has been duly executed and delivered and
constitutes a legal, valid and binding obligation of the Maker enforceable
against the Maker in accordance with its terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.

(f) Financial Condition. The financial statements of the Maker provided to the
Noteholder pursuant to Section 7(a) of this Note present fairly the financial
condition, results of operations and cash flows of the Maker and its
consolidated subsidiaries as of the dates stated therein. In addition, (i) such
financial statements were prepared in accordance with generally accepted
accounting principles in the United States, consistently applied (“GAAP”), and
(ii) since the latest date of such financial statements, there have occurred no
changes or circumstances which have had or would be reasonably expected to have
a Material Adverse Effect.

(g) No Default. The Maker is not in default in any respect under any contract,
lease, loan agreement, indenture, mortgage, security agreement or other
agreement or obligation to which it is a party or by which any of its properties
is bound which default would have or would be reasonably expected to have a
Material Adverse Effect.

(h) Compliance with Note. The Maker is in compliance with all of the covenants,
terms and conditions of this Note.

(i) Litigation. As of the date hereof, there are no actions, suits or legal,
equitable, arbitration or administrative proceedings, pending or, to the
knowledge of the Maker, threatened against the Maker in which there is a
reasonable expectation of an adverse decision which would have or would
reasonably be expected to have a Material Adverse Effect.

(j) Taxes. The Maker has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed by it and paid all
material amounts of taxes shown thereon to be due (including interest and
penalties) and has paid all other

 

Exhibit 5.2(c) – Page 4



--------------------------------------------------------------------------------

material taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.

(k) Compliance with Law. The Maker is in compliance with all laws, rules,
regulations, orders and decrees applicable to it, or to its properties, unless
such failure to comply would not have a Material Adverse Effect.

(l) Pari Passu Ranking

This Note shall at all times rank at least pari passu with all other senior
unsecured indebtedness of the Maker.

7. Covenants of the Maker. The Maker covenants and agrees with the Noteholder as
follows:

(a) Information Covenants. The Maker will furnish, or cause to be furnished, to
the Noteholder:

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Maker, a Form 10-K as
required to be filed with the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended (collectively, the “Acts”), which includes financial
information required by such Form 10-K, such financial information to be in
reasonable form and detail and audited by an independent registered public
accounting firm of recognized national standing reasonably acceptable to the
Noteholder and whose opinion shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except for changes with
which such accountants concur) and shall not be limited as to the scope of the
audit or qualified in any respect.

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Maker, a Form 10-Q as required to be filed with the SEC under the Acts, which
includes the financial information required by such Form 10-Q, such financial
information to fairly present in all material respects the financial condition
of the Maker and to be prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments.

(iii) Notices. Upon the Maker obtaining knowledge thereof, the Maker will give
written notice to the Noteholder immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Maker proposes to take with respect
thereto and (ii) the occurrence of any of the following: (A) the pendency or
commencement of any litigation,

 

Exhibit 5.2(c) – Page 5



--------------------------------------------------------------------------------

arbitral or governmental proceeding against the Maker which, if adversely
determined, is likely to have a Material Adverse Effect and (B) the institution
of any proceedings against the Maker with respect to, or the receipt of notice
by the Maker of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, the violation
of which would likely have a Material Adverse Effect.

(iv) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Maker as the Noteholder may reasonably request.

In lieu of furnishing the Noteholder the items referred to in this Section 7.1,
the Maker may make available such items on the Maker’s corporate website, any
SEC website or any such other publicly available website as notified to the
Noteholder.

(b) Preservation of Existence and Franchises. The Maker will do all things
necessary to preserve and keep in full force and effect its existence and, to
the extent material to the conduct of the business of the Maker, its rights,
franchises and authority.

(c) Books and Records. The Maker will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

(d) Compliance with Law. The Maker will comply with all laws, rules, regulations
and orders, and all applicable restrictions imposed by all governmental
authorities, applicable to it and its property if noncompliance with any such
law, rule, regulation, order or restriction would be reasonably expected to have
a Material Adverse Effect.

(e) Payment of Taxes. The Maker will pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent; provided, however, that the Maker shall not be required to pay any
such tax, assessment, charge, levy, or claim which is being contested in good
faith by appropriate proceedings and as to which adequate reserves therefor have
been established in accordance with GAAP.

(f) Insurance. The Maker will at all times maintain in full force and effect
insurance (including worker’s compensation insurance, liability insurance and
casualty insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.

 

Exhibit 5.2(c) – Page 6



--------------------------------------------------------------------------------

(g) Performance of Obligations. The Maker will perform in all material respects
all of its obligations under the terms of all agreements that are material to
the conduct of the business of the Maker, including all such material
indentures, mortgages, security agreements or other debt instruments to which it
is a party or by which it is bound, if nonperformance would be reasonably
expected to have a Material Adverse Effect.

(h) Nature of Business. The Maker will not alter the character of its business
from that conducted as of the date hereof and activities reasonably related
thereto and similar and related businesses.

(i) Consolidation and Merger. The Maker will not enter into any transaction of
merger or consolidation or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided, however, that the Maker may merge or
consolidate with any other entity if either (i) the Maker shall be the
continuing or surviving entity or (ii) the Maker shall not be the continuing or
surviving entity and the entity so continuing or surviving (A) is an entity
organized and duly existing under the law of any state of the United States and
(B) executes and delivers to the Noteholder an instrument in form satisfactory
to the Noteholder pursuant to which it expressly assumes all of the obligations
of the Maker under this Note and procures for the Noteholder an opinion in form
satisfactory to the Noteholder and from counsel satisfactory to the Noteholder
in respect of the due authorization, execution, delivery and enforceability of
such instrument and covering such other matters as the Noteholder may reasonably
request.

(j) Sale or Lease of Assets. The Maker will not convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets whether now owned or hereafter
acquired.

(k) Limitation on Liens. If the Maker shall pledge as security for any
indebtedness or obligations, or permit any Lien as security for any indebtedness
or obligations upon, any capital stock owned by it on the date hereof or
thereafter acquired, of any of its Material Subsidiaries, the Maker will secure
its obligations under this Note ratably with the indebtedness or other
obligations secured by such pledge, except for Liens incurred or otherwise
arising in the ordinary course of business. As used herein, “Material
Subsidiaries” means (i) a subsidiary of the Maker whose total assets (as
determined in accordance with GAAP) represent at least 20% of the total assets
of the Maker, on a consolidated basis and (ii) notwithstanding the foregoing,
Virginia Electric and Power Company.

(l) Fiscal Year. The Maker will not change its fiscal year without prior
notification to the Noteholder.

 

Exhibit 5.2(c) – Page 7



--------------------------------------------------------------------------------

8. Events of Default. The occurrence and continuation of any of the following
specified events shall constitute an event of default under this Note (each an
“Event of Default”):

(a) Payment. The Maker shall (i) default in the payment of any principal or
interest owing hereunder on the Maturity Date or an earlier demand for payment
by the Noteholder or (ii) default, and such default shall continue for five or
more Business Days (as hereinafter defined), in the payment when due of any
principal, interest or any other amounts owing hereunder other than on the
Maturity Date. For purposes of this Note, the term “Business Day” means any day
other than a Saturday, a Sunday, a legal holiday or a day on which banking
institutions are authorized or required by law or other governmental action to
close in Richmond, Virginia.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Maker herein or in any statement or certificate delivered or
required to be delivered pursuant hereto shall prove untrue in any material
respect on the date as of which it was deemed to have been made.

(c) Covenants. The Maker shall default in the due performance or observance by
it of any term, covenant or agreement (other than those referred to in
subsections (a) and (b) of this Section 8) contained in this Note and such
default shall continue unremedied for a period of at least thirty (30) days
after the earlier of the Maker becoming aware of such default or notice thereof
given by the Noteholder.

(d) Note. This Note shall fail to be in full force and effect in all material
respects with respect to the Maker or to give the Noteholders all material
security interests, liens, rights, powers and privileges purported to be created
thereby.

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Maker: (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Maker or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs; or (ii) an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect is commenced against
the Maker and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Maker shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Maker or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Maker shall admit
in writing its inability to pay its debts generally as they become due or any
action shall be taken by such Person in furtherance of any of the aforesaid
purposes.

 

Exhibit 5.2(c) – Page 8



--------------------------------------------------------------------------------

(f) Defaults under Other Agreements. With respect to any indebtedness for
borrowed money of the Maker in a principal amount in excess of $100,000,000, (i)
the Maker shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition under (A) or (B) above is to
cause, or permit, the holder or holders of such indebtedness (or trustee or
agent on behalf of such holders) to cause any such Indebtedness to become due
prior to its stated maturity; or (ii) any such indebtedness shall be declared
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or mandatory redemption, prior to the stated maturity
thereof; or (iii) any such indebtedness matures and is not paid at maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Maker in an outstanding amount of $50,000,000 or more, in the
aggregate (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage), and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the
thirtieth (30th) day after such judgment, order or decree becomes final and
unappealable.

9. Acceleration Upon Event of Default. Upon the occurrence of an Event of
Default, the entire unpaid balance of this Note, any accrued but unpaid interest
and all other sums provided herein shall, at the option of the Noteholder,
immediately become due and payable. The failure of the Noteholder to exercise
such option to accelerate upon the occurrence of an Event of Default shall not
be deemed a waiver of the right to exercise such option upon the occurrence of a
subsequent Event of Default. Notwithstanding the foregoing, if an Event of
Default specified in Section 8(e) shall occur, then the entire unpaid balance of
this Note, any accrued but unpaid interest and all other sums provided herein
shall immediately become due and payable without the giving of any notice or
other action by the Noteholder. Any payments received by the Noteholder may be
applied to such amounts due hereunder and in such order as the Noteholder may
determine in its sole discretion.

10. Acceptance of Partial Payment. The acceptance by the Noteholder of a partial
payment of any sum due under this Note, whether occurring before or after an
Event of Default, shall not be deemed to cure the Maker’s failure to pay such
sum in full or to waive any of the Noteholder’s rights or remedies available on
account of such default. In addition, after the Noteholder has accelerated
payment of this Note upon the occurrence of an Event of Default, the tender of
payment of less than the entire principal amount of this Note, all interest
thereon, late charges and other sums due under this Note, or the acceptance by
the Noteholder of less than full payment thereof, shall not be deemed to have
cured the Event of Default, to constitute a reinstatement of this Note or to
waive any of the Noteholder’s rights and remedies under this Note or at law or
in equity.

 

Exhibit 5.2(c) – Page 9



--------------------------------------------------------------------------------

11. Waivers, etc. The Maker and each endorser, surety and guarantor hereof
jointly and severally (i) waive presentment, demand, protest and notice of
dishonor, (ii) waive, to the extent permitted by law, all exemptions, whether
homestead or otherwise, as to the obligation evidenced by this Note, (iii) waive
any right which they may have to require the Noteholder to proceed against any
other party or foreclose on any collateral given to secure the payment of this
Note, (iv) agree that, without notice to the Maker or any other party and
without affecting any such party’s liability, the Noteholder, at any time or
times, may grant extensions of the time for any payment due on this Note,
release any such party from its obligation to make payments on this Note, permit
the renewal of this Note or permit the substitution, exchange or release of any
security or collateral for this Note, (v) waive any right they may have to
require reinstatement of this Note after the occurrence of an Event of Default
and (vi) waive, to the extent permitted by law, any right they may have to a
trial by jury in any action or proceeding to enforce or collect this Note,
whether such action or proceeding is instituted by the Noteholder, the Maker or
any other party.

12. Notices. All notices and other communications provided for in this Note
shall be in writing and shall have been duly given and shall be effective
(a) when delivered, (b) when transmitted via telecopy (or other facsimile
device), (c) the Business Day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case to the respective parties at the addresses set forth in
the Purchase Agreement, or at such other address as such party may specify by
written notice to the other parties hereto; provided, that, in the case of a
notice or other communication given pursuant to clause (a) or (b) above, if such
notice or other communication is not delivered or transmitted during the normal
business hours of the recipient, such notice or communication shall be deemed to
be effective on the next Business Day for the recipient.

13. Right of Set Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default and the commencement of remedies
described in Section 9, the Noteholder is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of which rights being hereby expressly waived), to set-off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness,
obligations, liabilities and claims at any time held or owing by the Noteholder
to or for the credit or the account of the Maker against obligations and
liabilities of the Maker to the Noteholder hereunder, irrespective of whether
the Noteholder shall have made any demand hereunder and although such
indebtedness, obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of the Noteholder subsequent thereto.

 

Exhibit 5.2(c) – Page 10



--------------------------------------------------------------------------------

14. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Noteholder in exercising any right, power or privilege hereunder and no course
of dealing between the Maker and the Noteholder shall operate as a waiver
hereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Noteholder would otherwise have. No notice to or
demand on the Maker in any case shall entitle the Maker to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Noteholder to any other or further action in any circumstances
without notice or demand.

15. Payment of Expenses, etc. The Maker agrees to: (a) pay all reasonable
out-of-pocket costs and expenses of the Noteholder (including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Noteholder) in connection with (i) the negotiation, preparation, execution and
delivery of any amendment, waiver or consent relating hereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Maker under this Note and (ii) the enforcement of this Note against the Maker;
and (b) indemnify the Noteholder and its officers, directors, employees,
representatives and agents from and hold each of them harmless against any and
all losses, liabilities, claims, damages or reasonable expenses incurred by any
of them as a result of, or arising out of, or in any way related to, or by
reason of, any investigation, litigation or other proceeding (whether or not the
Noteholder is a party thereto, or whether or not such investigation, litigation
or other proceeding was initiated by the Maker or any other party) related to
the entering into and/or performance of this Note or the use of proceeds of any
loans or other extensions of credit pursuant hereto or the consummation of any
other transactions contemplated in this Note by the Maker, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the person or entity to be indemnified, in each case, as determined by a
court of competent jurisdiction).

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Note.

17. Survival of Indemnification and Representations and Warranties. All
indemnities set forth herein and all representations and warranties made herein
shall survive the execution and delivery of this Note and the repayment of all
sums due hereunder.

18. GOVERNING LAW; SERVICE OF PROCESS. THIS NOTE AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES. The Maker

 

Exhibit 5.2(c) – Page 11



--------------------------------------------------------------------------------

irrevocably consents to the service of process out of any competent court in any
action or proceeding brought in connection with this Note by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the Maker at
its address for notices pursuant to Section 12, such service to become effective
thirty (30) days after such mailing. Nothing herein shall affect the right of
the Noteholder to serve process in any other manner permitted by law.

19. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS NOTE HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. Severability. If any provision of this Note is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

21. Entirety. This Note represents the entire agreement of the parties hereto,
and supersedes all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the transactions
contemplated herein.

22. Submission to Jurisdiction. The Maker hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
U.S. District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Note, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Note shall affect any right that the Noteholder may otherwise have to bring any
action or proceeding relating to this Note against the Maker or its properties
in the courts of any jurisdiction. The Maker hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note in any
court referred to above. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court. The Maker also
hereby irrevocably and unconditionally waives any right it may have to claim or
recover in any legal action or proceeding referred to in this Section any
special, exemplary, punitive or consequential damages.

 

Exhibit 5.2(c) – Page 12



--------------------------------------------------------------------------------

23. Successors and Assigns. This Note shall inure to the benefit of and shall be
binding on the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided, however, that the Maker may
not assign and transfer any of its rights, obligations or interests hereunder
without the prior written consent of the Noteholder. The Noteholder may assign
(including any collateral assignment or pledge as security for other obligations
of the Noteholder) this Note at any time upon written notice to the Maker.

24. Amendments. This Note may only be amended, modified or supplemented by a
writing signed by all of the parties hereto.

WITNESS the following signature.

 

DOMINION RESOURCES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit 5.2(c) – Page 13



--------------------------------------------------------------------------------

EXHIBIT 5.2(d)

FORM OF GUARANTEE AND PLEDGE AGREEMENT

[See attached.]

 

Exhibit 5.2(d) – Page 1



--------------------------------------------------------------------------------

GUARANTEE AND PLEDGE AGREEMENT

among

QPC HOLDING COMPANY,

as the Guarantor

and

ROYAL BANK OF CANADA,

as the Administrative Agent

Dated as of [            ], 2016

 

Exhibit 5.2(d) – Page 2



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINED TERMS

     6   

Section 1.1

 

Definitions

     6   

Section 1.2

 

Certain Other Terms

     7   

ARTICLE II GUARANTY

     8   

Section 2.1

 

Guarantee

     8   

Section 2.2

 

Limitation of Guarantee

     8   

Section 2.3

 

Authorization; Other Agreements

     8   

Section 2.4

 

Guarantee Absolute and Unconditional

     9   

Section 2.5

 

Waivers

     9   

Section 2.6

 

Reliance

     10   

ARTICLE III GRANT OF SECURITY INTEREST

     10   

Section 3.1

 

Collateral

     10   

Section 3.2

 

Grant of Security Interest in Collateral

     10   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     11   

Section 4.1

 

Title; No Other Liens

     11   

Section 4.2

 

Perfection and Priority

     11   

Section 4.3

 

Collateral

     11   

Section 4.4

 

Enforcement

     11   

Section 4.5

 

Jurisdiction of Organization; Chief Executive Office

     11   

Section 4.6

 

Representations and Warranties of the Term Loan Agreement

     11   

ARTICLE V COVENANTS

     12   

Section 5.1

 

Maintenance of Perfected Security Interest; Further Documentation and Consents

     12   

Section 5.2

 

Changes in Locations, Name, Etc.

     12   

Section 5.3

 

Event of Default

     12   

Section 5.4

 

Further Assurances

     12   

ARTICLE VI REMEDIAL PROVISIONS

     13   

Section 6.1

 

Code and Other Remedies

     13   

Section 6.2

 

Collateral

     14   

Section 6.3

 

Proceeds to be Turned over to and Held by the Administrative Agent

     14   

Section 6.4

 

Sale of Collateral

     14   

Section 6.5

 

Deficiency

     15   

ARTICLE VII THE ADMINISTRATIVE AGENT

     15   

Section 7.1

 

The Administrative Agent’s Appointment as Attorney-in-Fact

     15   

 

Exhibit 5.2(d) – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.2

 

Authorization to File Financing Statements

     16   

Section 7.3

 

Authority of the Administrative Agent

     17   

Section 7.4

 

Duty; Obligations and Liabilities

     17   

ARTICLE VIII MISCELLANEOUS

     17   

Section 8.1

 

Reinstatement

     17   

Section 8.2

 

Release of Collateral

     18   

Section 8.3

 

Independent Obligations

     18   

Section 8.4

 

No Waiver by Course of Conduct

     18   

Section 8.5

 

Amendments in Writing

     18   

Section 8.6

 

Notices

     18   

Section 8.7

 

Successors and Assigns

     18   

Section 8.8

 

Counterparts

     18   

Section 8.9

 

Severability

     19   

Section 8.10

 

Governing Law

     19   

Section 8.11

 

Waiver of Jury Trial

     19   

 

Exhibit 5.2(d) – Page 4



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Filings and Other Actions Schedule 2    Jurisdiction of
Organization; Chief Executive Office

EXHIBITS

 

Exhibit A    Form of Notice Pursuant to Section 6.3

 

Exhibit 5.2(d) – Page 5



--------------------------------------------------------------------------------

GUARANTEE AND PLEDGE AGREEMENT

GUARANTEE AND PLEDGE AGREEMENT, dated as of [            ], 2016, by QPC Holding
Company, a Utah corporation (the “Guarantor”), in favor of Royal Bank of Canada
(“RBC”), as administrative agent (in such capacity, together with its successors
and permitted assigns, the “Administrative Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to the Term Loan Agreement dated as of the date hereof (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Term Loan Agreement”) by and among Dominion Midstream Partners, LP, a
Delaware limited partnership (the “Borrower”), the Guarantor, the lenders from
time to time party to the Term Loan Agreement (the “Lenders”), the
Administrative Agent and Mizuho Bank, Ltd., as syndication agent, the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;

WHEREAS, the Guarantor has agreed to guaranty the obligations under the Term
Loan Agreement and the applicable Credit Documents;

WHEREAS, the Guarantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Term Loan Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Term Loan
Agreement that the Guarantor shall have executed and delivered this Agreement to
the Administrative Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Term Loan Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, the Guarantor hereby agrees with the Administrative Agent as
follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Term Loan Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “instrument”, “proceeds” and
“promissory note”.

(c) The following terms shall have the following meanings:

“Agreement” means this Guarantee and Pledge Agreement.

“Borrower” has the meaning specified in the preamble hereto.

“Collateral” has the meaning specified in Section 3.1.

 

Exhibit 5.2(d) – Page 6



--------------------------------------------------------------------------------

“DRI” means Dominion Resources, Inc., a Virginia corporation.

“DRI Note” has the meaning set forth in Section 3.1(a).

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

“Guarantee” means the guarantee of the Guaranteed Obligations made by the
Guarantor as set forth in this Agreement.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” has the meaning specified in the preamble hereto.

“Secured Parties” means the Administrative Agent and the Lenders.

“Term Loan Agreement” has the meaning specified in the recitals hereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable law, any of the attachment, perfection or
priority of, or remedies relating to, the Administrative Agent’s or the Lender’s
security interest in the Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection, priority or remedies
and for purposes of the definitions related to or otherwise used in such
provisions.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to a
Schedule, Article, Section or clause refer to the appropriate Schedule to, or
Article, Section or clause in this Agreement. Where the context requires,
provisions relating to the Collateral when used in relation to the Guarantor
shall refer to the Guarantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) This Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. For purposes of computation of periods of
time hereunder, the word “from”

 

Exhibit 5.2(d) – Page 7



--------------------------------------------------------------------------------

means “from and including”, the words “to” and “until” each mean “to but
excluding” and the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Credit Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Credit Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTEE

Section 2.1 Guarantee. To induce the Lenders to make the Loans pursuant to the
Term Loan Agreement, the Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Credit
Document, of all the obligations of the Borrower under the Term Loan Agreement
and the applicable Credit Documents whether existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”). This Guarantee
by the Guarantor hereunder constitutes a guaranty of payment and not of
collection.

Section 2.2 Limitation of Guarantee. Any term or provision of this Guarantee or
any other Credit Document to the contrary notwithstanding, the maximum aggregate
amount for which the Guarantor shall be liable hereunder shall not exceed the
maximum amount for which the Guarantor can be liable without rendering this
Guarantee or any other Credit Document, as it relates to the Guarantor, subject
to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable law) (collectively, “Fraudulent
Transfer Laws”).

Section 2.3 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon the Guarantor and without
discharging or otherwise affecting the obligations of the Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) subject to compliance, if applicable, with Section 11.6 of the Term Loan
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Credit Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Credit
Documents;

 

Exhibit 5.2(d) – Page 8



--------------------------------------------------------------------------------

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release the Collateral or any
other security for any Guaranteed Obligation or any other guaranty therefor in
any manner and (ii) otherwise deal in any manner with the Borrower or the
Guarantor; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.4 Guarantee Absolute and Unconditional. The Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guarantee are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guarantee, in each case except as
otherwise agreed in writing by the Administrative Agent):

(a) the invalidity or unenforceability of any obligation of the Borrower or the
Guarantor under any Credit Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Guarantor or other action to enforce the same or (ii) any
action to enforce any Credit Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, the Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, the Guarantor or any of
the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any sale or other disposition of the Collateral or any election following
the occurrence of an Event of Default by any Secured Party to proceed separately
against the Collateral in accordance with such Secured Party’s rights under any
applicable law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, the
Guarantor or any of the Borrower’s other Subsidiaries, in each case other than
the payment in full of the Guaranteed Obligations.

Section 2.5 Waivers. The Guarantor hereby unconditionally and irrevocably waives
and agrees not to assert any claim, defense, setoff or counterclaim based on
diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due

 

Exhibit 5.2(d) – Page 9



--------------------------------------------------------------------------------

and payable; and (d) any other notice in respect of any Guaranteed Obligation or
any part thereof, and any defense arising by reason of any disability or other
defense of the Borrower. The Guarantor further unconditionally and irrevocably
agrees, until such time as the Guaranteed Obligations have been indefeasibly
paid in full, not to (x) enforce or otherwise exercise any right of subrogation
or any right of reimbursement or contribution or similar right against the
Borrower by reason of any Credit Document or any payment made thereunder or (y)
assert any claim, defense, setoff or counterclaim it may have against the
Borrower or set off any of its obligations to the Borrower against obligations
of the Borrower to the Guarantor. No obligation of the Guarantor hereunder shall
be discharged other than by complete performance. The Guarantor further waives
any right the Guarantor may have under any applicable law to require any Secured
Party to seek recourse first against the Borrower or any other Person, or to
realize upon the Collateral for any of the obligations pursuant to the Term Loan
Agreement and any other Credit Document, as a condition precedent to enforcing
the Guarantor’s liability and obligations under this Guarantee.

Section 2.6 Reliance. The Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and the Guarantor hereby agrees that no Secured Party shall have any duty to
advise the Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
the Guarantor.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Guarantor or in which
a Guarantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) that certain $300,000,000 promissory note, issued or to be issued by DRI to
the Guarantor and dated on or about the Closing Date (the “DRI Note”) and

(b) to the extent not otherwise included, all proceeds of the foregoing.

Section 3.2 Grant of Security Interest in Collateral. The Guarantor, as
collateral security for the prompt and complete payment when due (whether at
stated maturity, by acceleration or otherwise) of the Guaranteed Obligations,
hereby pledges, hypothecates and assigns to the Administrative Agent for its
benefit and the benefit of the Lenders, and grants to the Administrative Agent
for its benefit and the benefit of the Lenders a first priority Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the Guarantor.

 

Exhibit 5.2(d) – Page 10



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into the Credit
Documents, the Guarantor hereby represents and warrants each of the following to
the Administrative Agent and the Lenders:

Section 4.1 Title; No Other Liens. Except for the Liens granted to the
Administrative Agent pursuant to this Agreement, as of the Closing Date, the
Guarantor will be the legal and beneficial owner of the Collateral pledged by it
hereunder free and clear of any and all Liens or claims of others. As of the
Closing Date, the Guarantor (a) will be the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) will have rights in or the power to transfer the Collateral, free and clear
of any other Lien.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected first priority
security interest in favor of the Administrative Agent in the Collateral,
securing the payment of all Guaranteed Obligations, subject to the completion of
the filings and other actions specified on Schedule 1 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Administrative Agent in completed and duly authorized form as of the Closing
Date). Such security interest shall be prior to all other Liens on the
Collateral, upon the delivery thereof to the Administrative Agent, properly
endorsed for transfer to the Administrative Agent or in blank.

Section 4.3 Collateral. As of the Closing Date, the DRI Note will be delivered
to the Administrative Agent. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall be entitled to exercise all
of the rights of the Guarantor granting the security interest in the Collateral,
and a transferee or assignee of the Collateral shall become a holder of the
Collateral to the same extent as the Guarantor and, upon the transfer of the
entire interest in the Collateral of the Guarantor, the Guarantor shall, by
operation of law, cease to be a holder of the Collateral.

Section 4.4 Enforcement. No consent, authorization, approval, or other action
by, and no notice to or filing with any Governmental Authority or any other
Person or any consent from any Person is required either (i) for the pledge by
the Guarantor of the Collateral pledged by it pursuant to this Agreement or for
the due execution, delivery or performance of this Agreement by the Guarantor,
or (ii) for the exercise by the Administrative Agent of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
the Collateral, except as may be required in connection with the disposition of
any portion of the Collateral by laws affecting the offering and sale of
securities generally.

Section 4.5 Jurisdiction of Organization; Chief Executive Office. Schedule 2
lists the Guarantor’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of the
Guarantor’s chief executive office or sole place of business, in each case as of
the Closing Date.

Section 4.6 Representations and Warranties of the Term Loan Agreement. The
representations and warranties as to the Guarantor made in Section 6
(Representations and Warranties) of the Term Loan Agreement are true and correct
as of the date hereof and as of the Closing Date.

 

Exhibit 5.2(d) – Page 11



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Guarantor agrees with the Administrative Agent to the following, as long as
any Secured Obligation remains outstanding (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a) The Guarantor shall not enter into any contractual obligation or undertaking
restricting the right or ability of the Guarantor or the Administrative Agent to
sell, assign, or transfer the Collateral except pursuant to the Credit
Documents.

(b) The Guarantor shall (i) maintain the security interest created by this
Agreement, (ii) maintain the perfection of such security interest, (iii)
maintain (for so long as the Administrative Agent maintains possession of the
Note) at least the priority described in Section 4.2 and (iv) defend such
security interest and such priority against the claims and demands of all
Persons.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, the Guarantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing of) any financing statement or amendment under the UCC (or other
filings under similar law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as the
Administrative Agent may reasonably request.

Section 5.2 Changes in Locations, Name, Etc. Except upon 20 days’ prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
all documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
the Guarantor shall not change its legal name or organizational identification
number, if any, or corporate structure to such an extent that any financing
statement filed in connection with this Agreement would become misleading.

Section 5.3 Event of Default. During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Guarantor, to transfer to or to register in its name or in
the name of its nominees the Collateral.

Section 5.4 Further Assurances. Any term or provision of this Guarantee or any
other Credit Document to the contrary notwithstanding, the Guarantor will
execute any and all further documents, financing statements, registrations,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and registrations), which may be
required under any applicable law, or which the Administrative Agent may
reasonably request, to effectuate the transactions contemplated by the Credit
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by this Agreement or the validity or priority of any such
Lien, all at the expense of the Guarantor.

 

Exhibit 5.2(d) – Page 12



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies.

(a) UCC Remedies. During the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable law.

(b) Collection Upon and Disposition of Collateral. Without limiting the
generality of the foregoing, the Administrative Agent may, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Guarantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), during the continuance of any
Event of Default (personally or through its agents or attorneys), (i) collect,
receive, appropriate and realize upon the Collateral and (ii) sell, assign,
transfer, grant option or options to purchase and deliver the Collateral (or
enter into contractual obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk.

(c) Application of Proceeds. The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or in any way relating to the Collateral or the rights of the Administrative
Agent and any other Secured Party hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Guaranteed
Obligations, as set forth in the Term Loan Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any law, need the Administrative Agent account for the
surplus, if any, to the Guarantor.

(d) Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, the Guarantor, any other Credit Party or any other Person
with respect to the payment of the obligations under the Term Loan Agreement and
the other Credit Documents or to pursue or exhaust any right or remedy with
respect to the Collateral therefor or any direct or indirect guaranty
thereof. All of the rights and remedies of the Administrative Agent and any
other Secured Party under any Credit Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any applicable law. To the extent it may lawfully do so,
the Guarantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any stay, extension, redemption or similar laws and any
and all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of the Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(e) Commercially Reasonable. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, the Guarantor acknowledges and agrees that it is not commercially
unreasonable for the Administrative Agent to do any of the following:

(i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the Administrative Agent to prepare the Collateral for
disposition;

 

Exhibit 5.2(d) – Page 13



--------------------------------------------------------------------------------

(ii) fail to exercise remedies against Persons obligated on the Collateral or to
remove Liens on the Collateral or to remove any adverse claims against the
Collateral; or

(iii) exercise collection remedies against Persons obligated on the Collateral,
directly or through the use of collection agencies or other collection
specialists, hire one or more professional auctioneers to assist in the
disposition of the Collateral, whether or not the Collateral is of a specialized
nature, or, to the extent deemed appropriate by the Administrative Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of the Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of the Collateral.

The Guarantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against the Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to the Guarantor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 6.1.

Section 6.2 Collateral. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent or its nominee may exercise any right
of conversion and exchange and any other right, privilege or option pertaining
to the Collateral as if it were the absolute owner thereof, all without
liability except to account for property actually received by it; provided,
however, that the Administrative Agent shall have no duty to the Guarantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

Section 6.3 Proceeds to be Paid and Turned over to and Held by the
Administrative Agent. The Guarantor shall (pursuant to a written notice
delivered to DRI on the Closing Date substantially in the form of Exhibit A
hereto) direct DRI to make all principal payments (and, upon and during the
continuance of an Event of Default, all interest payments) under and with
respect to the DRI Note solely to the Administrative Agent. Notwithstanding the
foregoing, unless otherwise expressly provided in the Term Loan Agreement or
this Agreement, all principal payments (and, upon and during the continuance of
an Event of Default, all interest payments) under and with respect to the DRI
Note received by the Guarantor hereunder in cash or cash equivalents shall be
held by the Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of the Guarantor, and shall,
promptly upon receipt by the Guarantor, be turned over to the Administrative
Agent in the exact form received (with any necessary endorsement). All such
payments and proceeds of Collateral and any other proceeds of Collateral
received by the Administrative Agent in cash or cash equivalents shall be held
by the Administrative Agent in a cash collateral account. All such amounts being
held by the Administrative Agent in such cash collateral account (or by the
Guarantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Guaranteed Obligations and shall not constitute
payment thereof until applied as provided in the Term Loan Agreement.

Section 6.4 Sale of Collateral. (a) The Guarantor recognizes that the
Administrative Agent may be unable to effect a public sale of the Collateral by
reason of certain prohibitions contained in the Securities Act and applicable
state or foreign securities laws or otherwise or may determine that a public
sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the

 

Exhibit 5.2(d) – Page 14



--------------------------------------------------------------------------------

distribution or resale thereof. The Guarantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of the Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.

(b) The Guarantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Collateral pursuant to Section 6.1 and this Section 6.4 valid and binding
and in compliance with all applicable law. The Guarantor further agrees that a
breach of any covenant contained herein will cause irreparable injury to the
Administrative Agent and other Secured Parties, that the Administrative Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against the Guarantor, and the Guarantor
hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Term Loan Agreement. The Guarantor waives any and
all rights of contribution or subrogation upon the sale or disposition of all or
any portion of the Collateral by the Administrative Agent.

Section 6.5 Deficiency. The Guarantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Guaranteed Obligations and the fees and disbursements of any attorney
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.1 The Administrative Agent’s Appointment as Attorney-in-Fact. (a) The
Guarantor hereby irrevocably constitutes and appoints the Administrative Agent
and any Affiliate thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Guarantor and in the name of the Guarantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Guarantor hereby gives the
Administrative Agent and its Affiliates the power and right, on behalf of the
Guarantor, without notice to or assent by the Guarantor, to do any of the
following when an Event of Default shall have occurred and be continuing:

(i) in the name of the Guarantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due with respect to the Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any such moneys due with respect to the Collateral whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of the Term Loan Agreement (including all or any part of the premiums therefor
and the costs thereof);

 

Exhibit 5.2(d) – Page 15



--------------------------------------------------------------------------------

(iii) execute, in connection with any sale provided for in Section 6.1 or
Section 6.4, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of the Collateral; or

(iv) (A) direct any party liable for any payment under the Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of the Collateral, (C) sign and indorse any invoice, draft against
debtors, assignment, verification, notice and other document in connection with
the Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect the Collateral
and to enforce any other right in respect of the Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against the Guarantor with respect to the Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) generally, sell, assign, transfer
or grant a Lien on, make any contractual obligation with respect to and
otherwise deal with, the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes and do, at
the Administrative Agent’s option, at any time or from time to time, all acts
and things that the Administrative Agent deems necessary to protect, preserve or
realize upon the Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Credit Documents, all as fully and effectively
as the Guarantor might do.

(v) If the Guarantor fails to perform or comply with any contractual obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such contractual obligation.

(b) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in subsection 3.1(b) of the Term Loan Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the Guarantor,
shall be payable by the Guarantor to the Administrative Agent on demand.

(c) The Guarantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. The Guarantor authorizes
the Administrative Agent and its Affiliates, at any time and from time to time,
to file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect, or continue or maintain perfection of, the security
interests of the Administrative Agent under this Agreement. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. The Guarantor also hereby ratifies its
authorization for the Administrative Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof. The Guarantor hereby (i)
waives any right under the UCC or any other applicable law to receive notice
and/or copies of any filed or recorded financing statements, amendments thereto,
continuations thereof or termination statements and (ii) releases and excuses
each Secured Party from any obligation under the UCC or any other applicable law
to provide notice or a copy of any such filed or recorded documents.

 

Exhibit 5.2(d) – Page 16



--------------------------------------------------------------------------------

Section 7.3 Authority of the Administrative Agent. The Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, request,
judgment or other right or remedy herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Term Loan Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Guarantor shall
not be under any obligation or entitlement to make any inquiry respecting such
authority.

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of the Administrative
Agent. The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. The powers conferred on the Administrative
Agent hereunder are solely to protect the Administrative Agent’s interest in the
Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent shall be accountable only for
amounts that it receives as a result of the exercise of such powers, and neither
it nor any of its Affiliates shall be responsible to the Guarantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Affiliate thereof shall be liable for failure to demand, collect or realize
upon the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of the Collateral upon the request of
the Guarantor or any other Person or to take any other action whatsoever with
regard to the Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to the Guarantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. The Guarantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Guaranteed Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of the Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including the Guarantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing the Guarantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guarantee hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and

 

Exhibit 5.2(d) – Page 17



--------------------------------------------------------------------------------

effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
Guarantor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.

Section 8.2 Release of Collateral. If the Administrative Agent shall be directed
or permitted pursuant to Section 11.21 of the Term Loan Agreement to release any
Lien or the Collateral, the Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, such section. In connection therewith, the Administrative Agent, at
the request of the Guarantor, shall execute and deliver to the Guarantor such
documents as the Guarantor shall reasonably request to evidence such release.

Section 8.3 Independent Obligations. The obligations of the Guarantor hereunder
are independent of and separate from the Guaranteed Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, at its sole election, proceed directly
and at once, without notice, against the Guarantor and the Collateral to collect
and recover the full amount of any Secured Obligation or Guaranteed Obligation
then due, without first proceeding against any other Credit Party and without
first joining any other Credit Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be amended, changed, waived, discharged or terminated except in
accordance with Section 11.6 of the Term Loan Agreement.

Section 8.6 Notices. All notices, requests and demands to or upon the
Administrative Agent or the Guarantor hereunder shall be effected in the manner
provided for in Section 11.1 of the Term Loan Agreement; provided, however, that
any such notice, request or demand to or upon the Guarantor shall be addressed
to the Borrower’s notice address set forth in such Section 11.1.

Section 8.7 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that the
Guarantor may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

Section 8.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of executed counterparts by
facsimile or other electronic means (including by e-mail with a “.pdf” copy
thereof attached thereto) shall be effective as an original and shall constitute
a representation that an original will be delivered.

 

Exhibit 5.2(d) – Page 18



--------------------------------------------------------------------------------

Section 8.9 Severability. If any provision of any of this Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

Section 8.10 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE GRANTOR AGREES TO BE
BOUND BY THE PROVISIONS OF SECTION 11.11 OF THE CREDIT AGREEMENT.

Section 8.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

[SIGNATURE PAGES FOLLOW]

 

Exhibit 5.2(d) – Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

QPC HOLDING COMPANY as the Guarantor By:  

 

  Name:   Title:

[SIGNATURE PAGE TO GUARANTEE AND PLEDGE AGREEMENT]

 

Exhibit 5.2(d) – Page 20



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: ROYAL BANK OF CANADA as
the Administrative Agent By:  

 

  Name:   Title:

[SIGNATURE PAGE TO GUARANTEE AND PLEDGE AGREEMENT]

 

Exhibit 5.2(d) – Page 21



--------------------------------------------------------------------------------

Schedule 1

Filings and Other Actions

 

1. Filing of UCC-1 statement with the Secretary of State of the State of Utah.

 

2. Delivery of the original DRI Note to the Administrative Agent, together with
an allonge (duly executed by the Guarantor) with respect to the DRI Note.

 

Exhibit 5.2(d) – Page 22



--------------------------------------------------------------------------------

Schedule 2

Guarantor’s Jurisdiction of Organization; Chief Executive Office

Jurisdiction of Organization: State of Utah

Chief Executive Office:

120 Tredegar Street

Richmond, Virginia 23219

 

Exhibit 5.2(d) – Page 23



--------------------------------------------------------------------------------

Exhibit A

[Form of Notice Pursuant to Section 6.3]

QPC Holding Corporation

120 Tredegar Street

Richmond, VA 23219

[December 1], 2016

Dominion Resources, Inc.

120 Tredegar Street

Richmond, VA 23219

Royal Bank of Canada

200 Vesey Street

New York, New York 10281

Ladies and Gentlemen:

Notice of Pledge of Promissory Note

QPC Holding Company, a Utah corporation (the “Noteholder”) hereby notifies
Dominion Resources, Inc., a Virginia corporation (the “Maker”), and the Maker
acknowledges that:

(a) pursuant to a Guarantee and Pledge Agreement, dated as of [    ], 2016
between the Noteholder and Royal Bank of Canada, as administrative agent (the
“Administrative Agent”) under the Term Loan Agreement dated as of October
            , 2016 (the “Term Loan Agreement”) among Dominion Midstream
Partners, LP (the “Borrower”), the Noteholder, the lenders party thereto and the
Administrative Agent, the Noteholder has pledged and assigned to the
Administrative Agent that certain Promissory Note, dated as of [December 1,
2016], by the Maker and payable to the Noteholder (the “Note”) as security for
the Borrower’s obligations under the Term Loan Agreement; and

(b) until such time as the Administrative Agent notifies the Noteholder and the
Maker in writing that the Note has been released from such pledge and
assignment, (i) all payments of principal (and, following notification by the
Administrative Agent to the Noteholder and the Maker that an Event of Default
under the Term Loan Agreement has occurred and is continuing, interest) pursuant
to the Note shall be made solely to the Administrative Agent or its nominee and
(ii) no amendment, waiver or other modification of the Note by the Noteholder
shall be effective unless agreed to in writing by the Administrative Agent.

[Signature pages follow]

 

Exhibit 5.2(d) – Page 24



--------------------------------------------------------------------------------

QPC HOLDING COMPANY, as the Noteholder By:  

 

  Name:   Title:

Signature Page to Notice of Pledge of Promissory Note

 

Exhibit 5.2(d) – Page 25



--------------------------------------------------------------------------------

Acknowledged and agreed: DOMINION RESOURCES, INC., as the Maker By:  

 

  Name:   Title:

Signature Page to Notice of Pledge of Promissory Note

 

Exhibit 5.2(d) – Page 26



--------------------------------------------------------------------------------

Acknowledged and agreed: ROYAL BANK OF CANADA, as the Administrative Agent By:  

 

  Name:   Title:

Signature Page to Notice of Pledge of Promissory Note

 

Exhibit 5.2(d) – Page 27



--------------------------------------------------------------------------------

EXHIBIT 5.2(h)

FORM OF LEGAL OPINION

[See attached.]

 

Exhibit 5.2(h) – Page 1



--------------------------------------------------------------------------------

[SUBJECT TO INTERNAL OPINION REVIEW AND APPROVAL PROCESS]

[McGuireWoods LLP Letterhead]

[            ], 201[6]

Each of the Lender Parties

referenced below

Dominion Midstream Partners, LP

Ladies and Gentlemen:

We have acted as special counsel to Dominion Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), QPC Holding Company, a Utah corporation
(the “Guarantor”), and Dominion Resources, Inc., a Virginia corporation (“DRI”;
the Borrower, the Guarantor and DRI being referred to, collectively, as the
“Opinion Parties” and each, individually, as a “Opinion Party”), in connection
with the transactions (collectively, the “Transactions”) to be consummated on
the date hereof pursuant to the Term Loan Agreement dated as of October     ,
2016 (the “Loan Agreement”), among the Borrower, the Guarantor, the lenders from
time to time parties to the Loan Agreement (collectively, the “Lenders”), Royal
Bank of Canada, as administrative agent for the Lenders (in such capacity, the
“Agent”), and Mizuho Bank, Ltd., as syndication agent. This opinion letter is
furnished to you pursuant to Section 5.2(h) of the Loan Agreement. Unless
otherwise defined herein, terms used herein have the meanings provided for in
the Loan Agreement.

Documents Reviewed

In connection with this opinion letter, we have examined the following
documents:

(a) the Loan Agreement;

(b) the Guarantee and Pledge Agreement dated as of the date hereof (the
“Guarantee and Pledge Agreement”) by the Guarantor in favor of the
Administrative Agent;

(c) the promissory note dated the date hereof (the “DRI Note”) made by DRI and
payable to the Guarantor in the principal amount of $300,000,000; and

(d) [the][each] promissory note dated as of [            ], 201[6] made by the
Borrower, in the applicable principal amount and payable to the applicable
Lender as described in Exhibit A attached hereto.

The documents referred to in clauses (a) and [(c)][(d)] above are referred to
collectively as the “Subject Documents” and each, individually, as a “Subject
Document.”

 

Exhibit 5.2(h) – Page 2



--------------------------------------------------------------------------------

In addition, we have examined and relied upon the following:

(i) a certificate from the [assistant] secretary of Dominion Midstream GP, LLC,
a Delaware limited liability company and the general partner of the Borrower
(the “General Partner”), certifying as to (A) true and correct copies of (I) the
certificate of limited partnership and partnership agreement of the Borrower
(the “Borrower Organizational Documents”), (II) the certificate of formation and
limited liability company agreement of the General Partner and (III) resolutions
of the board of directors of the General Partner authorizing the execution and
delivery of the Subject Documents to which the Borrower is a party and the
performance of its obligations thereunder and (B) the incumbency and specimen
signature(s) of the individual(s) authorized to execute and deliver such Subject
Documents on behalf of the General Partner in its capacity as the general
partner of the Borrower;

(ii) a certificate from the [assistant] corporate secretary of DRI certifying as
to (A) true and correct copies of the articles of incorporation and bylaws of
DRI (the “DRI Organizational Documents”; and together with Borrower
Organizational Documents, collectively, the “Organizational Documents”) and
resolutions of the board of directors of DRI authorizing the execution and
delivery of the Subject Documents to which DRI is a party and the performance of
its obligations thereunder and (B) the incumbency and specimen signature(s) of
the individual(s) authorized to execute and deliver such Subject Documents on
behalf of DRI;

(iii) a certificate dated             , 2016, issued by the Secretary of State
of the State of Delaware, attesting to the partnership status of the Borrower in
the State of Delaware (the “DE Status Certificate”);

(iv) a certificate dated             , 2016, issued by the State Corporation
Commission of Virginia, attesting to the corporate status of DRI in the
Commonwealth of Virginia (the “VA Status Certificate”; collectively with the DE
Status Certificate, the “Status Certificates” and each, individually, a “Status
Certificate”);

(v) a Certificate of the Opinion Parties, a copy of which is attached as Annex A
hereto (the “Opinion Parties’ Certificate”), together with the indentures,
mortgages, deeds of trust, credit agreements, guarantees and other agreements
referred to on Schedule I thereto and the orders, writs, injunctions, decrees
and judgments referred to on Schedule II thereto (collectively, the “Reviewed
Documents” and each, individually, a “Reviewed Document”); and

(vi) originals, or copies identified to our satisfaction as being true copies,
of such other records, documents and instruments as we have deemed necessary for
the purposes of this opinion letter.

 

Exhibit 5.2(h) – Page 3



--------------------------------------------------------------------------------

As used herein, the following terms have the respective meanings set forth
below:

“Applicable Law” means the federal law of the United States (including
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
the Delaware Revised Uniform Limited Partnership Act (as to the Borrower only),
the laws of the State of New York and the laws of the Commonwealth of Virginia
(as to DRI only).

“Documents” means, collectively, the Subject Documents and the documents
referred to in clauses (i) to (v) above.

“Lender Parties” means, collectively, the Lenders as of the date hereof and the
Agent, and a “Lender Party” means any of the foregoing.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

References herein to articles and sections of the UCC are based on the article
numbers and section numbers in the Official Text of the Uniform Commercial Code
(as promulgated by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws) and shall be deemed to refer to the
corresponding provisions of the UCC.

Assumptions Underlying Our Opinions

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, the following.

(a) Factual Matters. To the extent that we have reviewed and relied upon (i) the
Opinion Parties’ Certificate and other certificates of any Opinion Party or
authorized representatives thereof, (ii) representations of any Opinion Party
set forth in any Subject Document and (iii) certificates and assurances from
public officials, all of such certificates, representations and assurances are
accurate with regard to factual matters and all official records (including
filings with public authorities) are properly indexed and filed and are accurate
and complete.

(b) Signatures. The signatures of the individuals signing the Subject Documents
are genuine.

(c) Authentic and Conforming Documents. All documents submitted to us as
originals are authentic, complete and accurate, and all documents submitted to
us as copies conform to authentic original documents.

(d) Organizational Status, Power and Authority and Legal Capacity of Certain
Parties. All parties to the Subject Documents are validly existing and in good
standing in their respective jurisdictions of formation and have the capacity
and full power and authority to execute, deliver and perform the Subject
Documents and the documents required or permitted to be delivered and performed
thereunder, except that no such assumption is made as to the Borrower and
DRI. All individuals signing the Subject Documents have the legal capacity to
execute the Subject Documents.

 

Exhibit 5.2(h) – Page 4



--------------------------------------------------------------------------------

(e) Authorization, Execution and Delivery of the Subject Documents by Certain
Parties. The Subject Documents and the documents required or permitted to be
delivered thereunder have been duly authorized by all necessary corporate,
limited liability company, partnership or other action on the part of the
parties thereto and have been duly executed and delivered by such parties,
except that no such assumption is made as to the Borrower and DRI.

(f) Subject Documents Binding on Certain Parties. The Subject Documents and the
documents required or permitted to be delivered thereunder are valid and binding
obligations enforceable against the parties thereto in accordance with their
terms, except that no such assumption is made as to the Opinion Parties.

(g) Noncontravention. Neither the execution and delivery of the Subject
Documents by any party thereto nor the performance by such party of its
obligations thereunder will conflict with or result in a breach of (i) the
certificate or articles of incorporation, bylaws, certificate or articles of
organization, operating agreement, certificate of limited partnership,
partnership agreement, trust agreement or other similar organizational documents
of any such party, except that no such assumption is made with respect to the
Borrower and DRI as to their respective Organizational Documents, (ii) any law
or regulation of any jurisdiction applicable to any such party, except that no
such assumption is made with respect to any Opinion Party as to any Applicable
Law, or (iii) any order, writ, injunction or decree of any court or governmental
instrumentality or agency applicable to any such party or any agreement or
instrument to which any such party may be a party or by which its properties are
subject or bound, except that no such assumption is made with respect to any
Opinion Parties as to the Reviewed Documents.

(h) Governmental Approvals. All consents, approvals and authorizations of, or
filings with, all governmental authorities that are required as a condition to
the execution and delivery of the Subject Documents by the parties thereto and
to the consummation by such parties of the Transactions have been obtained or
made, except that no such assumption is made with respect to any consent,
approval, authorization or filing that is applicable to any Opinion Party and is
the subject of our opinion in Paragraph 6.

(i) No Mutual Mistake, Amendments, etc. There has not been any mutual mistake of
fact, fraud, duress or undue influence in connection with the
Transactions. There are no oral or written statements or agreements that modify,
amend or vary, or purport to modify, amend or vary, any of the terms of the
Subject Documents.

(j) Use of Proceeds. With respect to our opinions in Paragraphs 5(a)(i) and
5(b)(i) as they relate to Regulations T, U and X of the Board of Governors of
the Federal Reserve System, the Opinion Parties will comply with the provisions
of the Loan Agreement relating to the use of proceeds.

(k) Certain Documents. Each of the Reviewed Documents and the Borrower’s
partnership agreement will be enforced in accordance with its terms.

(l) Subject Collateral. With respect to our opinions in Paragraph 9:

(i) the completeness, sufficiency and accuracy of the name and address of the
Agent contained in the Subject Documents;

 

Exhibit 5.2(h) – Page 5



--------------------------------------------------------------------------------

(ii) that value has been given for the security interests created under the
Guarantee and Pledge Agreement; and

(iii) that the Guarantor has rights in the Subject Collateral (as defined in
Paragraph 9 below) or the power to transfer rights in the Subject Collateral
sufficient to grant a security interest therein.

Our Opinions

Based on and subject to the foregoing and the exclusions, qualifications,
limitations and other assumptions set forth in this opinion letter, we are of
the opinion that:

1. Organizational Status.

(a) Based solely upon its Status Certificate, the Borrower is a validly existing
limited partnership under the laws of the State of Delaware, and is in good
standing under such laws, as of the date set forth in its Status Certificate.

(b) Based solely upon its Status Certificate, DRI is a validly existing
corporation under the laws of the Commonwealth of Virginia, and is in good
standing under such laws, as of the date set forth in its Status Certificate.

2. Power and Authority; Authorization. Each of the Borrower and DRI has the
limited partnership or corporate, as applicable, power and authority to execute,
deliver and perform the terms and provisions of the Subject Documents to which
it is a party and has taken all necessary limited partnership or corporate, as
applicable, action to authorize the execution, delivery and performance thereof.

3. Execution and Delivery. Each of the Borrower and DRI has duly executed and
delivered the Subject Documents to which it is a party.

4. Validity and Enforceability. Each Subject Document to which any Opinion Party
is a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms, under the
laws of the State of New York.

5. Noncontravention.

(a) Neither the execution and delivery by the Borrower or DRI of any Subject
Document to which it is a party, nor the performance by the Borrower or DRI of
its obligations thereunder: (i) violates any statute or regulation of Applicable
Law that, in each case, is applicable to the Borrower or DRI; (ii) violates any
provision of the respective Organizational Documents of the Borrower and DRI or
(iii) violates, results in any breach of any of the terms of, or constitutes a
default under, any Reviewed Document or results in the creation or imposition of
any lien, security interest or other encumbrance (except as contemplated by the
Subject Documents) upon any assets of the Borrower or DRI pursuant to the terms
of any Reviewed Document.

 

Exhibit 5.2(h) – Page 6



--------------------------------------------------------------------------------

(b) Neither the execution and delivery by the Guarantor of any Subject Document
to which it is a party, nor the performance by the Guarantor of its obligations
thereunder: (i) violates any statute or regulation of Applicable Law that, in
each case, is applicable to the Guarantor or (ii) violates, results in any
breach of any of the terms of, or constitutes a default under, any Reviewed
Document or results in the creation or imposition of any lien, security interest
or other encumbrance (except as contemplated by the Guarantee and Pledge
Agreement) upon any assets of the Guarantor pursuant to the terms of any
Reviewed Document.

6. Governmental Approvals. No consent, approval or authorization of, or filing
with, any governmental authority of the State of Delaware, the State of New
York, the Commonwealth of Virginia or the United States pursuant to any statute
or regulation of Applicable Law that, in each case, is applicable to any Opinion
Party is required for (a) the due execution and delivery by such Opinion Party
of the Subject Documents to which it is a party or the performance by such
Opinion Party of its obligations thereunder or (b) the validity, binding effect
or enforceability of the Subject Documents, except (i) in each case as have
previously been made or obtained, and (ii) filings (including the filing of UCC
termination statements, discharges and releases of mortgages or deeds of trust
and termination agreements in the appropriate filing offices) which are
necessary in order to release liens not permitted by the Subject Documents, if
any.

7. Proceedings. To our knowledge, there is no outstanding judgment, action, suit
or proceeding pending against any Opinion Party before any court, governmental
agency or arbitrator which challenges the legality, validity, binding effect or
enforceability of any of the Subject Documents.

8. Investment Company Act. No Opinion Party is required to be registered under
the Investment Company Act of 1940, as amended.

9. Subject Collateral.

(a) The Guarantee and Pledge Agreement is effective to create a valid security
interest in favor of the Agent (for the benefit of the Lenders), to secure the
Guaranteed Obligations (as defined in the Guarantee and Pledge Agreement), in
all right, title and interest of the Guarantor in and to the DRI Note and the
other personal property included within the term Collateral (as defined in the
Guarantee and Pledge Agreement) in which a security interest can be granted
under Article 9 of the UCC (collectively, the “Subject Collateral”).

(b) The Agent (for the benefit of the Lenders) will have a perfected security
interest in the DRI Note upon delivery to the Agent, for the benefit of the
Lenders, in the State of New York of the original DRI Note, accompanied by an
allonge duly indorsed in blank by an effective indorsement.

 

Exhibit 5.2(h) – Page 7



--------------------------------------------------------------------------------

Matters Excluded from Our Opinions

We express no opinion with respect to the following matters:

(a) Indemnification. The enforceability of any agreement of any Opinion Party in
any Subject Document relating to indemnification, contribution or exculpation
from costs, expenses or other liabilities, which agreement is contrary to public
policy or applicable law.

(b) Jurisdiction, Venue, etc. The enforceability of any agreement of any Opinion
Party in any Subject Document to submit to the jurisdiction of any specific
federal or state court (other than the enforceability in a court of the State of
New York of any such agreement to submit to the jurisdiction of a court of the
State of New York), to waive any objection to the laying of the venue, to waive
the defense of forum non conveniens in any action or proceeding referred to
therein, to waive trial by jury, to effect service of process in any particular
manner or to establish evidentiary standards, and the enforceability of any
agreement of any Opinion Party regarding the choice of law governing any Subject
Document (other than the enforceability in a court of the State of New York or
in a federal court sitting in the State of New York and applying New York law of
any such agreement that the laws of the State of New York shall govern the such
Subject Document).

(c) Certain Laws. The following federal and state laws, and regulations
promulgated thereunder, and the effect of such laws and regulations on the
opinions expressed herein: securities (including Blue Sky laws), antifraud,
derivatives or commodities law (except as expressly included in the definition
of “Applicable Law” and provided in Paragraph 8); banking laws (except as
expressly included in the definition of “Applicable Law”); the USA PATRIOT Act
of 2001 and other anti-terrorism laws; laws governing embargoed or sanctioned
persons; anti-money laundering laws; anti-corruption laws; truth-in-lending
laws; equal credit opportunity laws; consumer protection laws; pension and
employee benefit laws; environmental laws; tax laws; health and occupational
safety laws; building codes and zoning, subdivision and other laws governing the
development, use and occupancy of real property; the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and other antitrust and unfair competition
laws; the Assignment of Claims Act of 1940, as amended; and laws governing
specially regulated industries (such as communications, gaming, healthcare,
insurance, and transportation, but excluding for this purpose the Applicable Law
regulating the energy and utilities business of any of the Opinion Parties) or
specially regulated products or substances (such as alcohol, drugs, food and
radioactive materials).

(d) Local Ordinances. The ordinances, statutes, administrative decisions,
orders, rules and regulations of any municipality, county, special district or
other political subdivision of a state.

(e) Trust Relationship. The creation of any trust relationship by any Opinion
Party on behalf of any Lender Party.

(f) Certain Agreements of the Opinion Parties. The enforceability of any
agreement of any Opinion Party in any Subject Document providing: (i) for
specific performance

 

Exhibit 5.2(h) – Page 8



--------------------------------------------------------------------------------

of such Opinion Party’s obligations; (ii) for the right of any purchaser of a
participation interest from any Lender to set off or apply any deposit, property
or indebtedness with respect to any such participation interest; (iii) for
establishment of a contractual rate of interest payable after judgment; (iv) for
adjustments of payments among Lenders or rights of set off; (v) for the granting
of any power of attorney; (vi) for survival of liabilities and obligations of
any party under such Subject Document arising after the effective date of
termination of the Loan Agreement; (vii) for obligations to make an agreement in
the future; (viii) that any act done in contravention thereof is void or
voidable; (ix) for the survival of any claim beyond any applicable statute of
limitation; or (x) for the severability of provisions in such Subject Document.

(g) Remedies. The enforceability of any provision in any Subject Document to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy.

(h) UCC Choice of Law. The enforceability of any provision in any Subject
Document with respect to governing law to the extent that such provision
purports to affect the choice of law governing perfection and non-perfection of
the security interests under the UCC.

(i) Sale of Collateral. The enforceability of any provision in any Subject
Document relating to the sale or other disposition of the Subject Collateral
except in compliance with the UCC (including any purchase thereof by the Agent).

(j) Custody of Collateral. The enforceability of any provision in any Subject
Document providing for the care of the Subject Collateral in the possession of
the Agent to the extent inconsistent with Section 9-207 of the UCC.

(k) Waivers and Agreed Standards. The enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(collectively, a “Waiver”) or any purported agreement to establish standards for
reasonable notification or commercial reasonableness (collectively, an “Agreed
Standard”) by any Lender Party under any Subject Document to the extent such
Waiver or Agreed Standard is limited by applicable law (including without
limitation (i) judicial decisions and (ii) Section 1-302(b) or 9-602 of the
UCC).

(l) Title; Priority; Security Interests. Any person’s ownership rights in or
title to, or priority of any security interest in or lien on or with respect to,
any property or assets forming any part of the Subject Collateral, the
description or location of any property, or except as expressly stated in
Paragraph 9 of this opinion letter, the creation, validity or perfection of any
security interest or lien therein.

(m) Creation, Validity or Enforceability of Security Interest in Certain Types
of Collateral. The creation, validity or enforceability of any security interest
purported to be granted in or in respect of the following: (i) any real
property, policy of insurance, receivable due from any government or agency
thereof, consumer good, commercial tort claim or account

 

Exhibit 5.2(h) – Page 9



--------------------------------------------------------------------------------

resulting from the sale of any of the foregoing, or (ii) any other property or
asset, the creation of a security interest in which is excluded from the
coverage of Article 9 or (if applicable) Article 8 of the UCC, including such
property or asset, the creation of a security interest in which is subject to
the laws of any jurisdiction other than the State of New York.

(n) Perfection of Security Interest in Certain Types of Collateral. The
perfection of any security interest granted in or in respect of (i) any property
or assets described in paragraph (m) above (captioned “Creation, Validity or
Enforceability of Security Interest in Certain Types of Collateral”), (ii) any
fixtures, equipment used in farming operations, farm products, crops, timber to
be cut, as-extracted collateral or rights therein, beneficial interest in a
trust, letter of credit, or account resulting from the sale of any of the
foregoing, (iii) any “know how”, copyright, patent, trademark, service mark,
license, trade secret, trade name or other intellectual property or rights
therein, or (iv) any other property or asset, the perfection of a security
interest in which is excluded from the coverage of Article 9 or (if applicable)
Article 8 of the UCC, including such property or asset, the perfection of a
security interest in which is subject to (A) a statute or treaty of the United
States which provides for a national or international registration or a national
or international certificate of title for the perfection or recordation of a
security interest therein or which specifies a place of filing different from
that specified in the UCC for filing to perfect or record such security
interest, (B) a certificate of title statute or (C) any laws other than
Applicable Law.

Qualifications and Limitations Applicable to Our Opinions

The opinions set forth above are subject to the following qualifications and
limitations:

(a) Applicable Law. Our opinions are limited to the Applicable Law, and we do
not express any opinion concerning any other law. We express no opinion with
respect to the usury laws of any jurisdiction except those of the State of New
York.

(b) Bankruptcy. Our opinions are subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.

(c) Equitable Principles. Our opinions are subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in any Subject
Document.

(d) Unenforceability of Certain Provisions. Certain of the provisions contained
in the Subject Documents may be unenforceable or ineffective, in whole or in
part. Such provisions include, without limitation, those which: require waivers
or amendments to be

 

Exhibit 5.2(h) – Page 10



--------------------------------------------------------------------------------

made only in writing; purport to waive the right of statutory or equitable
redemption; authorize the taking of possession of collateral without judicial
process or otherwise authorize self-help or authorize any of the Lender Parties
to act on behalf of, or exercise the rights of, any Opinion Party; violate
applicable public policy; waive or do not require notice in connection with the
exercise of remedies; authorize a standard for decision other than commercial
reasonableness; purport to validate otherwise invalid provisions of other
documents incorporated or referred to in any Subject Document; purport to alter
the priority of any lien or security interest; or subrogate any of the Lender
Parties or any other party to the rights of others. The inclusion of such
provisions, however, does not render any Subject Document invalid as a whole,
and each of the Subject Documents contains, in our opinion, adequate remedial
provisions for the ultimate practical realization of the principal benefits
purported to be afforded by such Subject Document, subject to the other
qualifications contained in this opinion letter. We note, however, that the
unenforceability of such provisions may result in delays in enforcement of the
rights and remedies of the Lender Parties under the Subject Documents, and we
express no opinion as to the economic consequences, if any, of such delays.

(e) Noncontravention and Governmental Approvals. With respect to the opinions
expressed in Paragraphs 5(a)(i), 5(b)(i) and 6, (i) our opinions are limited to
our review of only those statutes and regulations of Applicable Law that, in our
experience, are normally applicable to transactions of the type contemplated by
the Subject Documents and to business organizations generally and to the energy
and utility business of the Opinion Parties known to us, and (ii) other than
with respect to any payment obligation, any guarantee by any Opinion Party of
the payment obligations of other persons under any Subject Documents, any
obligation to grant security interests in the Subject Collateral or any
obligation to deliver financial information to the Agent or any Lender, we
express no opinion whether performance by any Opinion Party of its obligations
under the Subject Documents after the date hereof would violate any Applicable
Law or would require any consent, approval or authorization of, or filing with,
any governmental authority.

(f) Material Changes to Terms. Provisions in the Subject Documents which provide
that any obligations of any Opinion Party thereunder will not be affected by the
action or failure to act on the part of any Lender Party or by an amendment or
waiver of the provisions contained in the other Subject Documents might not be
enforceable under circumstances in which such action, failure to act, amendment
or waiver so materially changes the essential terms of the obligations that, in
effect, a new contract has arisen between the Lender Parties and the Opinion
Parties.

(g) Incorporated Documents. The foregoing opinions do not relate to (and we have
not reviewed) any documents or instruments other than the Documents, and we
express no opinion as to (i) such other documents or instruments (including,
without limitation, any documents or instruments referenced or incorporated in
any Subject Document or the Reviewed Documents), (ii) the interplay between any
Document and any such other documents and instruments or (iii) any schedule,
exhibit, appendix or like supplemental document referred to as attached to any
Document if so attached or in any manner altered after our review of such
Document.

 

Exhibit 5.2(h) – Page 11



--------------------------------------------------------------------------------

(h) Mathematical Calculations. We have made no independent verification of any
of the numbers, schedules, formulae or calculations in the Documents, and we
render no opinion with regard to the accuracy, validity or enforceability of any
of them.

(i) Reviewed Documents. With respect to our opinions in Paragraphs 5(a)(iii) and
5(b)(ii), (i) we express no opinion as to any violation of a Reviewed Document
not readily ascertainable from the face of the Reviewed Document or arising from
any cross-default provision insofar as it relates to a default under an
agreement that is not a Reviewed Document (or, as provided above, arising under
a covenant of a financial or numerical nature or requiring computation) and
(ii) notwithstanding any provision of any Reviewed Document, or any principle of
choice of laws, that would specify that the law of any other state or
jurisdiction governs any Reviewed Document, we have construed and applied each
Reviewed Document as if it were governed by the laws of the State of New York.

(j) Knowledge. Whenever the phrase “to our knowledge” or “known to us” (or words
of similar import) is used in this opinion letter, it means the actual knowledge
of the particular McGuireWoods LLP attorneys who have represented the Opinion
Parties in connection with the Subject Documents and who have given substantive
attention to the preparation and negotiation thereof. Except as expressly set
forth herein, we have not undertaken any independent investigation (including,
without limitation, conducting any review, search or investigation of any public
files or records or dockets or any review of our files) to determine the
existence or absence of any facts, and no inference as to our knowledge
concerning such facts should be drawn from our reliance on the same in
connection with the preparation and delivery of this opinion letter.

(k) Choice of New York Law and Forum. To the extent that any opinion relates to
the enforceability of the choice of New York law and choice of New York forum
provisions of any Subject Document, our opinion is rendered in reliance upon New
York General Obligations Law Sections 5-1401 and 5-1402 and Rule 327(b) of the
New York Civil Practice Law and Rules and is subject to the qualification that
such enforceability may be limited by principles of public policy, comity and
constitutionality. We express no opinion as to whether a United States federal
court would have subject-matter or personal jurisdiction over a controversy
arising under any Subject Document.

(l) Security Interest in Proceeds. The continuation and perfection of the
Agent’s security interest in the proceeds of the Subject Collateral are limited
to the extent set forth in Section 9-315 of the UCC.

(m) Actions to Continue Effectiveness. We express no opinion as to any actions
that may be required to be taken periodically under the UCC or any other
applicable law for the effectiveness of any financing statements, or the
validity or perfection of any security interest, to be maintained.

(n) After-Acquired Property. A security interest in any Subject Collateral that
constitutes after-acquired collateral does not attach until the applicable
Opinion Party has rights in such after-acquired collateral.

 

Exhibit 5.2(h) – Page 12



--------------------------------------------------------------------------------

(o) Property Acquired after Commencement of Bankruptcy Case. In the case of
property which becomes part of the Subject Collateral after the date hereof,
Section 552 of the Bankruptcy Reform Act of 1978, as amended (the “Bankruptcy
Code”) limits the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.

(p) After-acquired Property as Voidable Preference. In the case of property
which becomes part of the Subject Collateral after the date hereof, Section 547
of the Bankruptcy Code provides that a transfer is not made until the debtor has
rights in the property transferred, so a security interest in after-acquired
property which is security for other than a contemporaneous advance may be
treated as a voidable preference under the conditions (and subject to the
exceptions) provided by Section 547 of the Bankruptcy Code.

(q) Rights of Third Parties in Certain Collateral. The rights of the Agent with
respect to Subject Collateral consisting of accounts, instruments, licenses,
leases, contracts or other agreements will be subject to the claims, rights and
defenses of the other parties thereto against the Opinion Parties.

(r) Licenses and Agreements as Collateral. In the case of any Subject Collateral
consisting of licenses, permits or similar rights issued or granted by
governmental authorities or other persons or entities, or agreements with
account debtors, promissory notes, lease contracts, franchises or other
contracts and agreements with third parties (collectively, “Licenses and
Agreements”), applicable law or the terms of such Licenses and Agreements may
not permit the assignment or transfer of such Licenses and Agreements, or the
Opinion Parties may not have sufficient rights therein for the security interest
of the Agent to attach and, even if the Opinion Parties have sufficient rights
for the security interest of the Agent to attach, the exercise of remedies may
be limited by the terms of the Licenses and Agreements or require the consent of
one or more other parties to the Licenses and Agreements or other persons.

(s) Effective Limits on Remedies. Sections 9-406(d), 9-407(a) and 9-408(a) of
the UCC render ineffective terms in certain agreements which prohibit, restrict
or require the consent of the person obligated thereon to the assignment or
transfer thereof, or the creation, attachment, perfection or enforcement of a
security interest therein, or which provide that any such assignment, transfer,
creation, attachment or enforcement gives rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or remedy
thereunder, but such ineffectiveness may not apply to all Licenses and
Agreements or may be limited as provided in Section 9-406, 9-407 or 9-408 of the
UCC.

(t) DRI Note. In the case of the DRI Note, we express no opinion as to the
perfection of the security interest of the Agent in the DRI Note to the extent
continuous possession thereof is not maintained by the Agent in the State of New
York, and, in addition, we call to your attention that perfection (and the
effect of perfection and non-perfection) of the security interest of the Agent
in the DRI Note may be governed by laws other than those of the UCC to the
extent the DRI Note becomes located in a jurisdiction other than the State of
New York.

(u) Other UCC Limitations. Our opinions may also be limited by Sections 9-316
through 9-321, 9-323, 9-330, 9-331, 9-332, 9-335, 9-336 and 9-338 of the UCC.

 

Exhibit 5.2(h) – Page 13



--------------------------------------------------------------------------------

Miscellaneous

The foregoing opinions are being furnished only to the Lender Parties and only
for the purpose referred to in the first paragraph of this opinion letter, and
this opinion letter is not to be furnished to any other person or entity or used
or relied upon by any other person or for any other purpose without our prior
written consent. At your request, we hereby consent to reliance hereon by any
future assignee of any Lender’s interest in the loans under the Loan Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 11.3 of the Loan Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time. We further consent to
disclosure of this opinion letter to any regulator or auditor of any Lender
Party for the purpose of establishing the existence of this opinion letter;
provided, however, that in so disclosing this opinion letter it is understood
and agreed that such regulator or auditor is not authorized to rely on the
foregoing opinions for any other purpose.

The opinions set forth herein are made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinions expressed herein. Headings in this opinion letter are
intended for convenience of reference only and shall not affect its
interpretation.

Very truly yours,

Attachments:

 

[Exhibit A    -    Notes] Annex A    -    Opinion Parties’ Certificate

 

Exhibit 5.2(h) – Page 14



--------------------------------------------------------------------------------

Exhibit A

Notes

 

Lender

   Amount                 

 

Exhibit 5.2(h) – Page 15



--------------------------------------------------------------------------------

Annex A

Opinion Parties’ Certificate

[To be attached.]

 

Exhibit 5.2(h) – Page 16



--------------------------------------------------------------------------------

Annex A

DOMINION MIDSTREAM PARTNERS, LP

QPC HOLDING COMPANY

DOMINION RESOURCES, INC.

Certificate of the Opinion Parties

Reference is made to the opinion letter of McGuireWoods LLP dated the date
hereof (the “Opinion Letter”) delivered in connection with the Term Loan
Agreement, dated as of October 28, 2016 (the “Loan Agreement”), among Dominion
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), QPC
Holding Company, a Utah corporation (the “Guarantor”), the lenders from time to
time parties to the Loan Agreement (the “Lenders”), Royal Bank of Canada, as
administrative agent for the Lenders, and Mizuho Bank, Ltd., as syndication
agent. Capitalized terms used in this Certificate of the Opinion Parties (this
“Certificate”) and not otherwise defined have the meanings assigned to such
terms in the Opinion Letter.

The undersigned Opinion Parties certify, in connection with the execution,
delivery and performance by the Opinion Parties of the Loan Agreement, the
Guarantee and Pledge Agreement, the DRI Note and each promissory note described
in Exhibit A to the Opinion Letter (collectively, the “Subject Documents”), the
consummation of the transactions contemplated by the Subject Documents and the
delivery by McGuireWoods LLP of the Opinion Letter, as follows:

1. Attached as Schedule I hereto is a list of all indentures, mortgages, deeds
of trust, bonds, notes, security or pledge agreements, guarantees, loan or
credit agreements and other agreements or instruments to which any of the
Opinion Parties is a party, in each case which relate to the borrowing of money,
the guaranty of the indebtedness of other persons or entities, or the creation
of liens or security interests to secure indebtedness and which purport to
affect the ability of any of the Opinion Parties to undertake and perform its
obligations under the Subject Documents to which it is a party (collectively,
the “Reviewed Agreements”).

2. Attached hereto as Schedule II is a list of all orders, writs, injunctions,
decrees or judgments of any court or other governmental authority to which each
of the Opinion Parties is or may be subject that relate to the corporate or
limited partnership authority, as applicable, of such Opinion Party (other than
its authority to engage in regulated utility or energy businesses) or its
ability to borrow money, to guarantee the obligations of other persons or
entities, to create liens, security interests or encumbrances on its property or
to undertake and perform its obligations under the Subject Documents to which it
is a party (the “Reviewed Orders”; collectively with the Reviewed Agreements,
the “Reviewed Documents”).

3. A true and complete copy of each of the Reviewed Documents has been
previously furnished to McGuireWoods LLP. No default or event of default or
violation of any of the Reviewed Documents exists both before and immediately
after giving effect to the transactions contemplated by the Subject Documents.

4. After giving effect to the DRI Note and all transactions contemplated to be
entered into in connection with the DRI Note, the ratio of “Total Funded Debt to
Capitalization” (as defined in the Reviewed Agreement described as “[Second]
Amended and Restated

 

Exhibit 5.2(h) – Page 17



--------------------------------------------------------------------------------

Revolving Credit Agreement dated as of [            ], 2016” in item #8 under
“DRI” in Schedule I hereto) of DRI will not exceed the maximum ratio permitted
by such Reviewed Agreement for DRI.

5. DRI has issued the DRI Note as part of the “Short-Term Financing Program”
described in the resolutions of the Board of Directors of DRI adopted on
[October 28], 2016. The Chief Executive Officer, President, Chief Financial
Officer or Treasurer of DRI has approved the terms of the DRI Note. As of the
date hereof, after giving effect to the DRI Note and all transactions
contemplated to be entered into in connection therewith, the maximum combined
aggregate amount available for DRI, Virginia Electric and Power Company,
Dominion Gas Holdings, LLC and Questar Gas Company under the Short Term
Financing Program referenced above does not exceed $10.0 billion.

6. The Borrower has entered into the Loan Agreement as part of the “Debt
Financing Program” described in the resolutions adopted by the Board of
Directors of the general partner of the Borrower on July 22, 2016. As of the
date hereof, after giving effect to the Loan Agreement and the transactions
contemplated therein, the maximum combined aggregate principal amount
outstanding under the Debt Financing Program referenced above that is not
payable to DRI or its affiliates does not exceed $1.0 billion.

7. Less than twenty-five percent (25%) of the assets of each Opinion Party and
its subsidiaries on a consolidated basis and on an unconsolidated basis consist
of Margin Stock (as hereinafter defined).

8. As of the date hereof, there are no actions, suits, proceedings or
arbitrations pending or, to any Opinion Party’s knowledge, threatened against
any of the Opinion Parties before any court or arbitrator or any governmental
body, agency or official which actions, suits, proceedings or arbitrations are
required to be disclosed by any Opinion Party pursuant to the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, and have
not heretofore been so disclosed or which challenge the legality, validity,
binding effect or enforceability of any of the Subject Documents.

9. Each of the Opinion Parties is primarily engaged directly, or indirectly
through Majority-Owned Subsidiaries, in the business of producing and
transporting energy and providing related services to customers in the United
States; and each of the Opinion Parties (a) is not and does not hold itself out
as being engaged primarily, nor does it propose to engage primarily, in the
business of investing, reinvesting or trading in Securities, (b) has not and is
not engaged, and does not propose to engage, in the business of issuing
Face-Amount Certificates of the Installment Type and has no such certificate
outstanding and (c) does not own or propose to acquire Investment Securities
having a Value exceeding forty percent (40%) of the Value of the total assets of
such Opinion Party (exclusive of Government Securities and cash items) on an
unconsolidated basis.

For purposes of this Certificate, the following terms shall have the respective
meanings set forth below:

“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract, or other Security that represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than 24 months after the date of issuance, in
consideration of the payment of periodic installments of a stated or
determinable amount.

 

Exhibit 5.2(h) – Page 18



--------------------------------------------------------------------------------

“Government Securities” means all Securities issued or guaranteed as to
principal or interest by the United States, or by a person controlled or
supervised by and acting as an instrumentality of the government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.

“Investment Securities” means all Securities except (a) Government Securities
and (b) Securities issued by Majority-Owned Subsidiaries of an Opinion Party
that are not engaged and do not propose to be engaged in activities described in
clauses (a), (b) or (c) of Paragraph 8 of this certificate.

“Majority-Owned Subsidiary” of a person means a company fifty percent (50%) or
more of the outstanding Voting Securities of which are owned by such person, or
by a company which, within the meaning of this paragraph, is a Majority-Owned
Subsidiary of such person.

“Margin Stock” means: (i) any equity security registered or having unlisted
trading privileges on a national securities exchange; (ii) any OTC security
designated as qualified for trading in the National Market System under a
designation plan approved by the Securities and Exchange Commission; (iii) any
debt security convertible into a margin stock or carrying a warrant or right to
subscribe to or purchase a margin stock; (iv) any warrant or right to subscribe
to or purchase a margin stock; or (v) any security issued by an investment
company registered under Section 8 of the Investment Company Act of 1940, as
amended.

“Security” means any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral-trust certificate, preorganization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for a security, fractional undivided interest in oil,
gas, or other mineral rights, any put, call, straddle, option, or privilege on
any security (including a certificate of deposit) or on any group or index of
securities (including any interest therein or based on the value thereof), or
any put, call, straddle, option, or privilege entered into on a national
securities exchange relating to foreign currency, or, in general, any interest
or instrument commonly known as a “security,” or any certificate of interest or
participation in, temporary or interim certificate for, receipt for, guarantee
of, or warrant or right to subscribe to or purchase, any of the foregoing.

“Value” means (a) with respect to Securities owned at the end of the last
preceding fiscal quarter for which market quotations are readily available, the
market value at the end of such quarter; (b) with respect to other Securities
and assets owned at the end of the last preceding fiscal quarter, fair value at
the end of such quarter, as determined in good faith by or under the direction
of the board of directors; and (c) with respect to Securities and other assets
acquired after the end of the last preceding fiscal quarter, the cost thereof.

“Voting Security” means any security presently entitling the owner or holder
thereof to vote for the election of directors of a company (or its equivalent,
e.g., general partner of a partnership or manager of a limited liability
company). A specified percentage of the outstanding Voting Securities of a
company means such amount of its outstanding Voting Securities as entitles the
holder or holders thereof to cast said specified percentage of the aggregate
votes which the holders of all the outstanding Voting of such company are
entitled to cast.

 

Exhibit 5.2(h) – Page 19



--------------------------------------------------------------------------------

[Signature Page Follows]

 

Exhibit 5.2(h) – Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Opinion Parties have executed and delivered
this Certificate on the date first set forth above.

 

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC,   its General
Partner By:  

 

Name:   Title:   QPC HOLDING COMPANY By:  

 

Name:   Title:   DOMINION RESOURCES, INC. By:  

 

Name:   Title:  

Signature Page to Certificate of the Opinion Parties

 

Exhibit 5.2(h) – Page 21



--------------------------------------------------------------------------------

Schedule I

Reviewed Agreements1

Borrower

 

1. Inter-Company Credit Agreement, dated as of October 20, 2014, by and between
Dominion Midstream Partners, LP and Dominion Resources, Inc.

Guarantor

None

DRI

 

1. Indenture, dated April 1, 1995, between Consolidated Natural Gas Company and
The Bank of New York Mellon (as successor trustee to United States Trust Company
of New York), as Trustee, as supplemented by Securities Resolution No. 2
effective as of October 16, 1996 and Securities Resolution No. 4 effective as of
December 9, 1997.

 

2. Indenture, Junior Subordinated Debentures, dated December 1, 1997, between
Dominion Resources, Inc. and The Bank of New York Mellon (as successor trustee
to JPMorgan Chase Bank, N.A. (formerly known as The Chase Manhattan Bank)), as
Trustee, as supplemented by a Form of Second Supplemental Indenture, dated
January 1, 2001.

 

2. Form of Senior Indenture, dated June 1, 2000, between Dominion Resources,
Inc. and The Bank of New York Mellon (as successor to JPMorgan Chase Bank, N.A.
(formerly known as The Chase Manhattan Bank)), as Trustee, as supplemented and
amended from time to time, and as most recently supplemented by the Fifty-First
Supplemental Indenture, dated November 1, 2014.

 

3. Junior Subordinated Indenture II, dated June 1, 2006, between Dominion
Resources, Inc. and The Bank of New York Mellon (as successor to JPMorgan Chase
Bank, N.A.), as Trustee, as supplemented and amended from time to time, and as
most recently supplemented by the Twelfth Supplemental Indenture, dated as of
August 1, 2016.

 

4. Indenture, dated as of June 1, 2015, between Dominion Resources, Inc. and
Deutsche Bank Trust Company Americas, as Trustee, as supplemented from time to
time, and as most recently supplemented by the Seventh Supplemental Indenture,
dated as of September 1, 2016.

 

5. 2014 Series A Purchase Contract and Pledge Agreement, dated as of July 1,
2014, between Dominion Resources, Inc. and Deutsche Bank Trust Company Americas,
as Purchase Contract Agent, Collateral Agent, Custodial Agent and Securities
Intermediary

 

1  To be updated on the Closing Date.

 

Exhibit 5.2(h) – Page 22



--------------------------------------------------------------------------------

6. 2016 Series A Purchase Contract and Pledge Agreement, dated as of August 15,
2016, between Dominion Resources, Inc. and Deutsche Bank Trust Company Americas,
as Purchase Contract Agent, Collateral Agent, Custodial Agent and Securities
Intermediary.

 

7. [Second] Amended and Restated Revolving Credit Agreement, dated as of
[            ], 2016, among Dominion Resources, Inc., Virginia Electric and
Power Company, Dominion Gas Holdings, LLC, Questar Gas Company, the several
banks and financial institutions parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and Mizuho Bank, Ltd., Bank of America, N.A., Barclays
Bank plc and Wells Fargo Bank, N.A., as Syndication Agents.

 

8. [Second] Amended and Restated Revolving Credit Agreement, dated as of
[            ], 2016, among Dominion Resources, Inc., Virginia Electric and
Power Company, Dominion Gas Holdings, LLC, Questar Gas Company, the several
banks and financial institutions parties thereto, KeyBank National Association,
as administrative agent, and U.S. Bank National Association, as syndication
agent.

 

9. $75,500,000 Massachusetts Development Finance Agency Solid Waste Disposal
Revenue Bonds (Dominion Energy Brayton Point, LLC), Series 2010B.

 

Exhibit 5.2(h) – Page 23



--------------------------------------------------------------------------------

Schedule II

Reviewed Orders2

None.

 

2  To be updated on the Closing Date

 

Exhibit 5.2(h) – Page 24



--------------------------------------------------------------------------------

LOGO [g268465g1028235835687.jpg]      

201 S. Main Street, Suite 1100

Salt Lake City, Utah 84111

main 801.328.3131

fax 801.578.6999

www.stoel.com

[            ], 201[6]

To the Lenders (as defined below) party to the

Term Loan Agreement referred to below

and to

Royal Bank of Canada,

as Administrative Agent for the Lenders

 

  Re: Dominion Midstream Partners LP $300,000,000 Term Loan Agreement

Ladies and Gentlemen:

We have acted as special Utah opinion counsel to QPC Holding Company, a Utah
corporation (“QPC Holding”), in connection with the transactions to be
consummated (collectively, the “Transaction”) pursuant to the $300,000,000 Term
Loan Agreement made and entered into as of October 28, 2016 (the “Term Loan
Agreement”) by and among Dominion Midstream Partners, LP, a Delaware limited
partnership, as borrower, QPC Holding, as guarantor, the several banks and other
financial institutions party thereto (the “Lenders”), Royal Bank of Canada, as
Administrative Agent (the “Administrative Agent”), and Mizuho Bank, Ltd., as
Syndication Agent. The obligations under the Term Loan Agreement are guaranteed
by QPC Holding pursuant to a Guarantee and Pledge Agreement made and entered
into as of [            ], 2016 (the “Guarantee”) by QPC Holding in favor of the
Administrative Agent for the Lenders. Unless otherwise defined herein, terms
used herein have the meanings provided for in the Term Loan Agreement.

We render this opinion letter to you at the request of QPC Holding to satisfy
the requirement set forth in Section 5.2(h)(ii) of the Term Loan Agreement. The
law covered by the opinions expressed herein is limited to the generally
applicable laws of the State of Utah (collectively, the “Covered Laws”).

 

A. Documents Reviewed

In connection with this opinion letter and as the basis for the opinions set
forth below, we have made such investigations of Utah law as we have deemed
relevant and necessary, and we have examined such documents and records as we
have deemed relevant and necessary, including the following:

a) the Term Loan Agreement;

 

Exhibit 5.2(h) – Page 25

Alaska    California    Idaho

Minnesota    Oregon    Utah    Washington

and    Washington, D.C.



--------------------------------------------------------------------------------

LOGO [g268465g1028235835765.jpg]   

To the Lenders Identified on Schedule A hereto

Royal Bank of Canada

[            ], 201[6]

Page 26

 

b) the Guarantee;

c) a certificate from the assistant corporate secretary of QPC Holding
certifying as to (A) true and correct copies of the Articles of Incorporation
and the Bylaws of QPC Holding (the “Organizational Documents”), (B)(1) the
resolutions of the board of directors of Dominion Resources, Inc., a Virginia
corporation (“Dominion”), authorizing the execution, delivery and performance of
documents by QPC Holding in connection with the contribution and conveyance of
QPC Holding’s ownership interests in Questar Pipeline, LLC (the “Base
Resolutions”) and (2) the unanimous written consent of the board of directors of
QPC Holding, approving the transactions contemplated by the Base Resolutions and
the execution, delivery and performance of the Term Loan Agreement and the
Guarantee by QPC Holding, and (C) the incumbency and specimen signature(s) of
the individual(s) authorized to execute and deliver the Term Loan Agreement and
the Guarantee on behalf of QPC Holding; and

d) a Certificate of Existence issued by the Utah Department of Commerce,
Division of Corporations and Commercial Code (the “Division”) on [            ],
2016 (the “Certificate of Existence”); and

e) the financing statement on Form UCC-1 attached hereto as Exhibit A (the “Utah
Financing Statement”);

The Term Loan Agreement and the Guarantee are referred to herein collectively as
the “Subject Documents”. The Subject Documents, the Organizational Documents,
the Certificate of Existence and the Utah Financing Statement are referred to
collectively as the “Reviewed Documents”. We advise you that, in our capacity as
special opinion counsel, we have not been involved in the negotiation of the
Subject Documents or in the transactions contemplated thereby.

As to any questions of fact material to our opinions, we have relied with your
permission and without independent investigation or verification upon the
statements as to factual matters set forth in the Subject Documents (including,
but not limited to, the representations and warranties set forth therein).

 

B. Assumptions

For purposes of this opinion letter, we have assumed that:

B-1. All exhibits, schedules and other attachments referred to in the Subject
Documents have been properly completed and attached. There is no document or
other information that has not been furnished to us, no written or oral
agreement or understanding between or among any of the parties to the Subject
Documents, and no usage of trade or course of prior dealing between or among any
of those parties, that would, in any such case, define, supplement, qualify or
modify any terms of the Subject Documents.

 

Exhibit 5.2(h) – Page 26



--------------------------------------------------------------------------------

LOGO [g268465g1028235835765.jpg]   

To the Lenders Identified on Schedule A hereto

Royal Bank of Canada

[            ], 201[6]

Page 27

 

B-2. There is no evidence extrinsic to the provisions of the Subject Documents
that the parties intended a meaning contrary to that expressed by the provisions
of the Subject Documents, there has been no mutual mistake of fact or
misunderstanding, and there exists no fraud, duress or undue influence with
respect to the agreements and obligations contained in the Subject Documents.
The Subject Documents examined by us are accurate and complete, and the Subject
Documents conform to authentic originals.

B-3. The Guarantee (i) constitutes a valid and binding obligation of QPC
Holding, enforceable against it in accordance with its terms under the laws of
the State of New York and (ii) is effective to create a valid security interest
in favor of the Administrative Agent (for the benefit of the Lenders) to secure
the Guaranteed Obligations (as defined in the Guarantee), in all right, title
and interest of QPC Holding in and to the DRI Note and the other personal
property included within the term Collateral (as defined in the Guarantee) in
which a security interest can be granted under Article 9 of the Uniform
Commercial Code as in effect in the State of New York.

 

C. Opinions

Based on the foregoing examinations and assumptions and subject to the
qualifications, limitations and exclusions stated below, we are of the opinion
that:

C-1. QPC Holding is a validly existing as a corporation in good standing under
the laws of the State of Utah.

C-2. QPC Holding has the corporate power and authority to execute, deliver and
perform the terms and provisions of the Subject Documents and has taken all
necessary corporate action to authorize the execution, delivery and performance
thereof.

C-3. QPC Holding has duly executed and delivered each of the Subject Documents.

C-4. Neither the execution and delivery by QPC Holding of the Subject Documents,
nor the performance by QPC Holding of its obligations thereunder: (a) violates
any statute or regulation of the State of Utah that is applicable to QPC
Holding; or (b) violates any provision of the Organizational Documents.

C-5. No consent, approval or authorization of, or filing with, any governmental
authority of the State of Utah, that is applicable to QPC Holding is required
for (a) the due execution and delivery by QPC Holding of the Subject Documents
or the consummation by QPC Holding of the transactions contemplated thereby or
(b) the validity, binding effect or enforceability of the Subject Documents,
except (i) in each case as have previously been made or obtained and
(ii) filings (including the filing of UCC termination statements, discharges and
releases of mortgages or deeds of trust and termination agreements in the
appropriate filing offices) which are necessary in order to release liens not
permitted by the Subject Documents, if any.

C-6. Assuming the filing of the Utah Financing Statement with the Division, the
security interest granted by QPC Holding in the Collateral (as defined in the
Guarantee) is perfected, to the extent a security interest in the Collateral (as
defined in the Guarantee) may be perfected by the filing of a financing
statement under the Uniform Commercial Code in effect in the State of Utah.

 

Exhibit 5.2(h) – Page 27



--------------------------------------------------------------------------------

LOGO [g268465g1028235835765.jpg]   

To the Lenders Identified on Schedule A hereto

Royal Bank of Canada

[            ], 201[6]

Page 28

 

D. Qualifications, Limitations and Exclusions

The opinions set forth herein are subject to the following qualifications,
limitations and exclusions.

D-1. In rendering the opinion set forth in paragraph C-1 above with respect to
the valid existence and good standing of QPC Holding, we have relied solely
upon, and such opinion is as of the date of, the Certificate of Existence.

D-2. The opinion set forth in paragraph C-6 above is subject to the following:

(i) The Opinions are limited to the Uniform Commercial Code as in effect in the
State of Utah (the “Utah UCC”) and do not address (A) laws other than the Utah
UCC, or (B) the Uniform Commercial Code of any jurisdiction other than Utah.

(ii) We have made no examination of the Collateral or any other collateral
described in the Subject Documents, and except as expressly set forth in
paragraph C-6, no opinion is given as to (A) the perfection of any lien or
security interest against or in any of the Collateral, (B) the existence or
relative priority of any lien or security interest against or in any of the
Collateral, (C) the existence or the relative priority of any other liens,
security interests, charges or encumbrances on or in, or adverse claims against,
any of the Collateral, (D) the title or other rights of QPC Holding in or to any
of the Collateral, or (E) the perfection of any lien or security interest
against or in any other property. Furthermore, we have assumed that QPC Holding
has rights in, and with respect to after-acquired property will have rights in,
whatever interest QPC Holding purports to have in the Collateral.

(iii) Except as expressly set forth in paragraph C-6 above, we render no opinion
with respect to the creation, perfection, priority, validity, or enforceability
of any security interest in the Collateral.

D-3. The opinions that relate to specific agreements or documents do not extend
to documents, agreements or instruments referred to in such agreements or
documents (even if incorporated therein by reference), or to any exhibits,
annexes, or schedules that are not expressly identified in this opinion letter
as having been examined by us.

 

Exhibit 5.2(h) – Page 28



--------------------------------------------------------------------------------

LOGO [g268465g1028235835765.jpg]   

To the Lenders Identified on Schedule A hereto

Royal Bank of Canada

[            ], 201[6]

Page 29

 

D-4. We express no opinions in this opinion letter as to any laws or regulations
other than the Covered Laws. Our opinions herein are based upon our
consideration of only those Utah State statutes, rules and regulations that in
our experience are normally applicable to transactions of the type provided for
in the Subject Documents. Without limiting the foregoing, we have not examined
and we express no opinion as to any matters governed by (i) any banking or
insurance company law, rule or regulation, (ii) any law, rule or regulation
relating to taxation, (iii) the statutes and ordinances, administrative
decisions and rules and regulations of counties, towns, agencies, municipalities
and special political subdivisions, (iv) federal securities and state securities
or “Blue Sky” laws, rules and regulations, or (v) federal laws relating to
foreign trade or investment or anti-money laundering matters.

D-5. The opinions are limited to those expressly stated and no other opinions
should be implied.

D-6. Unless otherwise specifically indicated, the opinions are as of the date of
this opinion letter and we assume no obligation to update or supplement the
opinions to reflect any facts or circumstances that may later come to our
attention or any change in the law that may occur after the date of this opinion
letter.

*            *             *

This opinion letter is rendered to the addressees hereof, and to each such
person’s respective successors and permitted assigns under the Term Loan
Agreement and is solely for each such person’s benefit in connection with the
Transaction. This opinion letter may not be used or relied on for any other
purpose or by any other person without our prior written consent; provided that
this opinion letter may be disclosed to, but not relied upon by (a) any
governmental, regulatory or other authority or regulators having jurisdiction
from time to time over you, (b) affiliates of an addressee, (c) any director,
officer or employee of any addressee or any affiliate of an addressee,
(d) auditors, legal counsel and other professional advisers of any addressee or
any affiliate of an addressee who are in each case subject to a duty of
professional confidentiality or a similar contractual confidentiality and
(e) any prospective successor and assigns or sub-participants of the
Administrative Agent or any Lender and their respective auditors, legal counsel
and other professional advisers who are in each case subject to a duty of
professional confidentiality or a similar contractual confidentiality. In
addition, this opinion letter may be furnished by you pursuant to any order or
legal process of any court or in connection with any judicial or arbitration
process to which you are a party arising out of the Transaction. Any rights or
claims under this opinion letter may be asserted only by (i) the Administrative
Agent or any successor(s) to the Administrative Agent, acting for and on behalf
of itself, the Lenders under the

 

Exhibit 5.2(h) – Page 29



--------------------------------------------------------------------------------

LOGO [g268465g1028235835765.jpg]   

To the Lenders Identified on Schedule A hereto

Royal Bank of Canada

[            ], 201[6]

Page 30

 

Term Loan Agreement and their respective successors and assigns then entitled to
rely on this opinion letter, (ii) the Required Lenders under (and as defined in)
the Term Loan Agreement, or (iii) the Lenders, either individually or
collectively.

Very truly yours,

 

Exhibit 5.2(h) – Page 30



--------------------------------------------------------------------------------

Exhibit A

Utah Financing Statement

See attached.

 

Exhibit 5.2(h) – Page 31



--------------------------------------------------------------------------------

EXHIBIT 5.2(j)

FORM OF CLOSING CERTIFICATE

[            ], 201[6]

Pursuant to Section 5.2(j) of that certain Term Loan Agreement, dated as of
October 28, 2016 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement), among Dominion Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), QPC Holding Company, a Utah corporation
(the “Guarantor”), the Lenders from time to time parties thereto, Royal Bank of
Canada, as Administrative Agent for the Lenders thereunder, and Mizuho Bank,
Ltd., as Syndication Agent, the undersigned Responsible Officer (solely in his
or her capacity as such and not personally) hereby certifies that, as of the
date hereof:

1. there have been no changes to the matters certified by [insert name and title
of applicable officer] in the assistant corporate secretary’s certificate, dated
as of [            ], 201[6], delivered in connection with the Effective Date of
the Credit Agreement; and

2. the conditions precedent set forth in Section 5.2 of the Credit Agreement
have been satisfied.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit 5.2(j) – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 5.2(j) – Page 2



--------------------------------------------------------------------------------

EXHIBIT 5.2(k)

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

of

DOMINION MIDSTREAM PARTNERS, LP

AND ITS SUBSIDIARIES

[            ], 201[6]

Pursuant to Section 5.2(k) of that certain Term Loan Agreement, dated as of
October 28, 2016 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
Dominion Midstream Partners, LP, a Delaware limited partnership (the
“Borrower”), QPC Holding Company, a Utah corporation (the “Guarantor”), the
Lenders from time to time parties thereto, Royal Bank of Canada, as
Administrative Agent for the Lenders thereunder, and Mizuho Bank, Ltd., as
Syndication Agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as [chief financial officer][chief accounting
officer][specify other officer with equivalent duties] of Dominion Midstream GP,
LLC, the General Partner of the Borrower, on behalf of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the Transactions, including the
making of the Loans under the Credit Agreement, and after giving effect to the
application of the proceeds of such Indebtedness:

(a) the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

(b) the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

(c) the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit 5.2(k) – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer][chief accounting
officer][specify other officer with equivalent duties] of Dominion Midstream GP,
LLC, the General Partner of the Borrower, on behalf of the Borrower, and not
individually, as of the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 5.2(k) – Page 2



--------------------------------------------------------------------------------

EXHIBIT 7.1(c)

FORM OF OFFICER’S CERTIFICATE

[            ], 201[6]

This certificate is provided pursuant to Section 7.1(c) of that certain Term
Loan Agreement, dated as of October 28, 2016 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement), among Dominion
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), QPC
Holding Company, a Utah corporation (the “Guarantor”), the Lenders from time to
time parties thereto, Royal Bank of Canada, as Administrative Agent for the
Lenders thereunder, and Mizuho Bank, Ltd., as Syndication Agent.

The undersigned officer of Dominion Midstream GP, LLC, the General Partner of
the Borrower, hereby certifies that [he/she] is the [Chief Financial
Officer][Treasurer] of the General Partner, and that as such [he/she] is
authorized to execute this certificate required to be furnished pursuant to
subsection 7.1(c) of the Credit Agreement, and further certifies that:

(a) Attached hereto as Schedule 1 is a copy of the financial statements of the
Borrower required to be delivered pursuant to [Section 7.1(a)][Section 7.1(b)]
of the Credit Agreement.

(b) The financial statements attached hereto fairly present, in all material
respects, the financial condition of the Borrower and were prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein[, subject to changes resulting from audit and
normal year-end audit adjustments]9.

(c) To the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing, except as set forth on Schedule 2 hereto, which sets
forth the nature and extent thereof and what action the Borrower proposes to
take with respect thereto.

(d) The Borrower is in compliance with the financial covenant set forth in
Section 7.11 of the Credit Agreement, as supported by the calculation set forth
on Schedule 3 hereto (all amounts are as of [insert date]).

[SIGNATURE PAGE FOLLOWS]

 

9  Bracketed language to be included only in connection with quarterly financial
statements.

 

Exhibit 7.1(c) – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in such
undersigned’s capacity as [Chief Financial Officer][Treasurer] of Dominion
Midstream GP, LLC, the General Partner of the Borrower, on behalf of the
Borrower, and not individually, as of the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP By:   DOMINION MIDSTREAM GP, LLC, its General
Partner By:  

 

  Name:   Title:

 

Exhibit 7.1(c) – Page 2



--------------------------------------------------------------------------------

Schedule 1

Financial Statements

[Attached]

 

Exhibit 7.1(c) – Page 3



--------------------------------------------------------------------------------

Schedule 2

Defaults or Events of Default

[If no Defaults or Events of Defaults are in existence, this schedule should
read “None”.]

 

Exhibit 7.1(c) – Page 4



--------------------------------------------------------------------------------

Schedule 3

Leverage Ratio

[Attach calculations]

 

Exhibit 7.1(c) – Page 5



--------------------------------------------------------------------------------

EXHIBIT 11.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to that certain Term Loan Agreement, dated as of October 28,
2016 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among Dominion Midstream Partners, LP, a Delaware limited
partnership (the “Borrower”), QPC Holding Company, a Utah corporation (the
“Guarantor”), the Lenders from time to time parties thereto, Royal Bank of
Canada, as administrative agent for the Lenders thereunder (the “Administrative
Agent”), and Mizuho Bank, Ltd., as Syndication Agent. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement, receipt of a copy of which is hereby acknowledged by [the][each]
Assignee (as defined below).

This Assignment Agreement by and between [the][each] Assignor (as set forth in
item 1 on Schedule 1 hereto and made a part hereof, [the][each, an] “Assignor”)
and [the][each] Assignee (as set forth in item 2 on Schedule 1 hereto and made a
part hereof, [the][each, an] “Assignee”), is dated as of the Effective Date
inserted by the Administrative Agent as contemplated on Schedule 1 hereto (the
“Effective Date”). [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees] hereunder are several and not joint.]

1. For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], without recourse to
[the][each] Assignor, and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], without recourse to
[the][each] Assignor and subject to and in accordance with the terms and
conditions set forth herein and in the Credit Agreement, as of the Effective
Date, (a) all of [the Assignor’s][the respective Assignors’] rights and
obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified on Schedule 1 of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] respecting the
facilities contained in the Credit Agreement, and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as [the][an] “Assigned Interest[s]”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by
[the][any] Assignor.

2. [The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment Agreement and to consummate
the transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document, (ii) the
execution, legality,

 

Exhibit 11.3 – Page 1



--------------------------------------------------------------------------------

validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement or any other Credit
Document or any other instrument or document furnished pursuant hereto or
thereto.

3. [The][Each] Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.3 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) it has
received a copy of the Credit Agreement, and has received or been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and to purchase [the][such] Assigned Interest,
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(v) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender organized under the
laws of a jurisdiction outside the U.S., attached to this Assignment Agreement
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents; and (ii) it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.

4. From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee.

5. This Assignment Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.

 

Exhibit 11.3 – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR[S]10     ASSIGNEE[S]11 [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

  Name:         Name:     Title:         Title:   Accepted and Consented to:    
    ROYAL BANK OF CANADA,         as Administrative Agent         By:  

 

          Name:             Title:           Consented to:         DOMINION
MIDSTREAM PARTNERS, LP, as Borrower         By:   Dominion Midstream GP, LLC,
its General Partner         By:  

 

          Name:             Title:          

 

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

Exhibit 11.3 – Page 3



--------------------------------------------------------------------------------

Schedule 1 to Assignment Agreement

 

1. Name of Assignor[s]:                                              2. Name of
Assignee[s]:                                              3. Borrower:   
Dominion Midstream Partners, LP 4. Administrative Agent:    Royal Bank of Canada
5. Credit Agreement:    Term Loan Agreement, dated as of October 28, 2016, by
and among Dominion Midstream Partners, LP, a Delaware limited partnership, QPC
Holding Company, a Utah corporation, the lenders from time to time parties
thereto, Royal Bank of Canada, as administrative agent for the lenders
thereunder, and Mizuho Bank, Ltd., as syndication agent, as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time.
6. Assigned Interest[s]:   

 

Assignor[s]12

   Assignee[s]13      Aggregate Amount
of
Commitment/Loans
for all Lenders14      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans15     CUSIP
Number         $                    $             %          $         $        
    %          $         $             %   

[7. Trade Date:                     ]

8. Effective Date: [            ] [    ], 20[    ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

12  List each Assignor, as appropriate.

13  List each Assignee, as appropriate.

14  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

15  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit 11.3 – Page 4